Exhibit 10.2

 

Execution version

 

GOODYEAR PROGRAM

   LOGO [g635065dsp01.jpg]

 

 

GENERAL MASTER PURCHASE AGREEMENT

IN RELATION TO THE SECURITISATION OF TRADE RECEIVABLES OF CERTAIN

EUROPEAN SUBSIDIARIES OF THE GOODYEAR GROUP

dated 10 December 2004, as last amended and restated on 26 September 2018

 

 

between

ESTER FINANCE TITRISATION

as Purchaser

CREDIT AGRICOLE LEASING & FACTORING

as Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Joint Lead Arranger and as Calculation Agent

NATIXIS

as Joint Lead Arranger

DUNLOP TYRES LTD

as Centralising Unit

THE SELLERS

Listed in SCHEDULE 8

 

 

CMS Francis Lefebvre Avocats

Avocats au Barreau des Hauts de Seine

2 rue Ancelle, 92522 Neuilly-sur-Seine Cedex, France

cms.law/fl



--------------------------------------------------------------------------------

SOMMAIRE

 

CLAUSE    PAGE  

CHAPTER I INTERPRETATION

     9  

1.

   DEFINITIONS      9  

2.

   INTERPRETATION      9  

CHAPTER II PURPOSE - TERM - CONDITIONS PRECEDENT

     10  

3.

   PURPOSE OF THIS AGREEMENT      10  

4.

   TERM OF THIS AGREEMENT      13  

5.

   [RESERVED]      14  

CHAPTER III CURRENT ACCOUNT - DEPOSITS

     14  

6.

   CURRENT ACCOUNT      14  

7.

   AMOUNT OF THE PURCHASER’S FUNDING      17  

8.

   SUBORDINATED DEPOSIT      20  

9.

   COMPLEMENTARY DEPOSIT      21  

CHAPTER IV FEES

     21  

10.

   FEES      21  

CHAPTER V REPRESENTATIONS AND WARRANTIES - GENERAL COVENANTS

     23  

11.

   REPRESENTATIONS AND WARRANTIES      23  

12.

   GENERAL COVENANTS      26  

CHAPTER VI EARLY AMORTISATION

     38  

13.

   EARLY AMORTISATION      38  

CHAPTER VII TAXES - CHANGES IN CIRCUMSTANCES

     43  

14.

   TAXES      43  

15.

   CHANGES IN CIRCUMSTANCES      46  

CHAPTER VIII ORDER OF PRIORITY - PAYMENTS

     47  

16.

   ORDER OF PRIORITY DURING THE AMORTISATION PERIOD      47  

17.

   PAYMENTS      49  

CHAPTER IX PURCHASE OF ONGOING PURCHASABLE RECEIVABLES AND REMAINING

     50      PURCHASABLE RECEIVABLES   

18.

   CONDITIONS IN RELATION TO ANY PURCHASE OF ONGOING PURCHASABLE RECEIVABLES AND
REMAINING PURCHASABLE RECEIVABLES      50  

19.

   CONFORMITY WARRANTIES FOR ONGOING PURCHASABLE RECEIVABLES AND REMAINING
PURCHASABLE RECEIVABLES      52  

20.

   IDENTIFICATION OF THE CONTRACTUAL DOCUMENTATION FOR THE SOLD RECEIVABLES -
ACCESS TO DOCUMENTS      53  

CHAPTER X COLLECTION OF SOLD RECEIVABLES

     54  

21.

   COLLECTION OF SOLD RECEIVABLES      54  

22.

   ASSESSMENT REPORT AND BACK-UP SERVICER REPORT      59  

23.

   APPLICATION OF PAYMENTS AND PAYMENTS OF COLLECTIONS      59  

24.

   RENEGOTIATION      61  

 

2



--------------------------------------------------------------------------------

25.

  

REPRESENTATION MANDATE

     61  

26.

  

OBLIGATIONS OF CARE

     62  

27.

  

COMMISSION FOR AND COSTS OF COLLECTION

     63  

CHAPTER XI DEEMED COLLECTIONS

     65  

28.

  

DEEMED COLLECTIONS

     65  

CHAPTER XII MISCELLANEOUS

     66  

29.

  

FEES AND EXPENSES

     66  

30.

  

SUBSTITUTION AND AGENCY

     66  

31.

  

CONFIDENTIALITY

     67  

32.

  

NOTICES

     68  

33.

  

EXERCISE OF RIGHTS – RECOURSE – NO PETITION

     69  

34.

  

TRANSFERABILITY OF THIS AGREEMENT

     69  

35.

  

AMENDMENT TO THE TRANSACTION DOCUMENTS

     70  

36.

  

INDEMNITIES

     71  

37.

  

INDIVISIBILITY

     73  

38.

  

EXECUTION AND EVIDENCE

     73  

39.

  

WITHDRAWAL OF SELLERS

     74  

40.

  

ACCESSION OF NEW SELLERS

     75  

41.

  

NO HARDSHIP

     76  

42.

  

SANCTIONS

     76  

CHAPTER XIII GOVERNING LAW - JURISDICTION

     76  

43.

  

GOVERNING LAW - JURISDICTION

     76  

 

SCHEDULE    PAGE   SCHEDULE 1 MASTER DEFINITIONS SCHEDULE      77   SCHEDULE 2
RESERVED      112   SCHEDULE 3 FORM OF ASSESSMENT REPORT      113   SCHEDULE 4
FORM OF SELLER’S AUDITORS CERTIFICATE      122   SCHEDULE 5 FORM OF SELLER’S AND
CENTRALISING UNIT’S SOLVENCY CERTIFICATE      136   SCHEDULE 6 LIST OF
ADDRESSEES      147   SCHEDULE 7 FORMS OF NOTIFICATION OF WITHDRAWAL OR
ACCESSION OF ONE OR MORE SELLER(S)      149   SCHEDULE 8 LIST OF SELLERS     
152   SCHEDULE 9 LIST OF CALENDAR DATES OF THE TRANSACTION      153  
SCHEDULE 10 REPORTING DOCUMENT RELATING TO THE SOLD RECEIVABLES (ARTICLE 12.3.3)
     157   SCHEDULE 11 CONFORMITY WARRANTIES FOR REMAINING PURCHASABLE
RECEIVABLES      161   SCHEDULE 12 LIST OF EXCLUDED DEBTORS      171  
SCHEDULE 13 FORM OF CALCULATION LETTER      174   SCHEDULE 14 FINANCIAL
COVENANTS DEFINITIONS      176   SCHEDULE 15 [RESERVED]      188  

 

3



--------------------------------------------------------------------------------

SCHEDULE 16 CALCULATION FORMULAE OF THE DISCOUNT RESERVE AND OF THE ASSIGNMENT
COSTS      189   SCHEDULE 17 FORM OF NOTICE FOR MAXIMUM AMOUNT OF THE
PURCHASER’S FUNDING      195   SCHEDULE 18 LIST OF THE COLLECTION ACCOUNTS (AS
OF THE 2018 AMENDMENT DATE)      196   SCHEDULE 19 DATA PROCESSING      197  

 

4



--------------------------------------------------------------------------------

BETWEEN:

 

(1)

ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a specialized credit institution (établissement de crédit
spécialisé), having its registered office at 12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France, registered with the trade and companies registry
(registre du commerce et des sociétés) of Nanterre under the number 414 886 226,
whose representative is duly authorised for the purpose of this Agreement (the
“Purchaser”);

 

(2)

CREDIT AGRICOLE LEASING & FACTORING, a company incorporated under French law and
authorised as a financing company (société de financement), having its
registered office at 12, place des Etats-Unis – CS 20001, 92548 Montrouge Cedex,
France, registered with the trade and companies registry (registre du commerce
et des sociétés) of Nanterre under the number 692 029 457, whose representative
is duly authorised for the purpose of this Agreement (the “Agent”) (succeeding
to Eurofactor as a consequence of the merger by absorption of Eurofactor into
Crédit Agricole Leasing & Factoring on 31 December 2013);

 

(3)

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a company incorporated under
French law and authorised as a credit institution (établissement de crédit),
having its registered office at 12 place des Etats-Unis, CS 70052, 92547
Montrouge Cedex, France, registered with the trade and companies registry
(registre du commerce et des sociétés) of Nanterre under the number 304 187 701,
whose representatives are duly authorised for the purpose of this Agreement
(“CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK”, “Joint Lead Arranger” or the
“Calculation Agent”);

 

(4)

NATIXIS, a limited company (société anonyme) incorporated under French law and
duly authorised as a credit institution (établissement de crédit), having its
registered office at 30, avenue Pierre Mendès France 75013 Paris, registered
with the trade and companies registry (registre du commerce et des sociétés) of
Paris under the number 542 044 524, whose representatives are duly authorised
for the purpose of this Agreement (“NATIXIS” or “Joint Lead Arranger”);

 

(5)

DUNLOP TYRES LTD, a company incorporated under the laws of England and Wales
with company number 1792065 whose registered office is situated at 2920 Trident
Court Solihull Parkway, Birmingham Business Park, Birmingham, England, B37 7YN,
whose representative is duly authorised for the purpose of this Agreement (the
“Centralising Unit”); and

 

(6)

The companies listed in SCHEDULE 8 (each of them as a “Seller” and collectively
the “Sellers”).

WHEREAS:

 

(A)

GOODYEAR DUNLOP TIRES FRANCE S.A.S. (the “French Seller”), GOODYEAR DUNLOP TIRES
GERMANY GmbH (the “German Seller”), GOODYEAR DUNLOP TIRES ITALIA SPA (the
“Italian Seller”), GOODYEAR DUNLOP TIRES ESPAÑA, S.A. (the “Spanish Seller”) and
GOODYEAR DUNLOP TYRES UK Ltd (the “UK Seller”) are in the business of

 

5



--------------------------------------------------------------------------------

 

manufacturing and/or supplying tyres and activities relating thereto, and hold
receivables over certain customers.

 

(B)

In order to provide financing to certain European subsidiaries of GOODYEAR,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and NATIXIS have proposed to set
up a securitisation transaction by way of the sale, on an ongoing basis, of
trade receivables resulting from the ordinary business of the Sellers in
Belgium, the United Kingdom, France, Germany, Italy and Spain (the
“Securitisation Transaction”).

 

(C)

Pursuant to the Securitisation Transaction and with respect to (i) the French
Seller, the Spanish Seller and the UK Seller, existing and future domestic trade
receivables will be purchased by the Purchaser from those Sellers on an ongoing
basis and in accordance with receivables purchase agreements governed by French
law, in respect of the French Seller and the Spanish Seller, and English law, in
respect of the UK Seller, and (ii) the German Seller, existing and future
domestic and cross-border trade receivables will be purchased by the Purchaser
from the German Seller on an ongoing basis and in accordance with, and subject
to, the laws governing such receivables as set forth in a receivables purchase
agreement (entered into, inter alios, between the German Seller, the
Centralising Unit and the Purchaser) (the receivables purchase agreements under
(i) and (ii) above together, the “Receivables Purchase Agreements”).

 

(D)

The Purchaser has agreed to acquire certain existing trade receivables (the
“Remaining Purchasable Receivables”) and future trade receivables (the “Ongoing
Purchasable Receivables”) held and to be held by the Sellers subject to the
terms and conditions contained in this Agreement and in the Receivables Purchase
Agreements. Furthermore, the Purchaser shall refinance the purchase of
Refinanced Ongoing Purchasable Receivables and the Refinanced Remaining
Purchasable Receivables by ITALASSET FINANCE S.R.L. through the subscription and
funding of Italian Notes.

 

(E)

The Purchaser shall fund the acquisition of Ongoing Purchasable Receivables,
Remaining Purchasable Receivables and Italian Notes:

 

  (i)

partly out of a senior deposit (the “Senior Deposit”) effected by the Depositor
with the Purchaser in accordance with a master senior deposit agreement (the
“Master Senior Deposit Agreement”); and

 

  (ii)

partly by way of set-off against any amount due and payable by the Centralising
Unit to the Purchaser in connection with (a) a subordinated deposit (the
“Subordinated Deposit”) to be effected by the Centralising Unit with the
Purchaser in accordance with the terms and conditions of a master subordinated
deposit agreement (the “Master Subordinated Deposit Agreement”) and (b) a
complementary deposit (the “Complementary Deposit”) to be effected by the
Centralising Unit with the Purchaser in accordance with the terms and conditions
of a master complementary deposit agreement (the “Master Complementary Deposit
Agreement”).

 

6



--------------------------------------------------------------------------------

(F)

The receivable held by the Depositor over the Purchaser in connection with the
repayment of the Senior Deposit shall be assigned to a French fonds commun de
titrisation (the “Fund”) set up in accordance with articles L. 214-167 to L.
214-175, L. 214-175-1 and L. 214-180 to L. 214-186, and R. 214-217 to R. 214-235
of the French Monetary and Financial Code (code monétaire et financier) which
shall issue related units. Such units may be subscribed by any Issuer (as
defined in SCHEDULE 1 (Master Definition Schedule)) or any Fund Subscriber (as
defined in SCHEDULE 1 (Master Definition Schedule)), pursuant to the terms and
conditions of subscription agreements to be entered into between the Fund and
each Issuer and Fund Subscriber (the “Subscription Agreements”), in the
following conditions:

 

  (i)

unless the corresponding Fund Subscriber has exercised its Fund Subscriber
Option (as defined below) and until rescission thereof by such Fund Subscriber,
each Issuer shall fund the subscription of units, by either (x) issuing
commercial paper (the “Notes”), or (y) in the event that the Issuer is not
capable to issue Notes in the commercial paper market, exercising its rights
under a liquidity agreement (a “Liquidity Agreement”) entered into with credit
institutions (the “Liquidity Banks”), pursuant to which the Liquidity Banks have
undertaken to either acquire from such Issuer all or part of the units which
cannot be funded through the issuance of Notes or grant a facility to finance or
refinance the susbscription of such units;

 

  (iii)

upon notice given by any Fund Subscriber to, among others, the Centralising
Unit, the Calculation Agent and the Fund, of its intention to exercise such
option, such Fund Subscriber shall directly subscribe to units issued by the
Funds (the “Fund Subscriber Option”). Upon the exercise of such Fund Subscriber
Option and until rescission thereof by such Fund Subscriber, the obligation of
the corresponding Issuer to subscribe to units issued by the Fund under the
Subscription Agreement to which such Issuer is a party shall be suspended.

 

(G)

Pursuant to a financial guarantee agreement entered into between, inter alios,
the Purchaser, the Depositor and the Fund, the Purchaser will indirectly pledge
the Sold Receivables of the French Seller to the benefit of the Fund to
guarantee its financial obligations under the Senior Deposit assigned to the
Fund in accordance with article L. 211-38 of the French Monetary and Financial
Code (code monétaire et financier).

 

(H)

The Centralising Unit shall be appointed by the Sellers to act as their agent
(mandataire) for the purposes of carrying out certain activities, in accordance
with the provisions of this general master purchase agreement, including the
execution of certain amendments hereto (the “General Master Purchase Agreement”
or the “Agreement”).

 

(I)

For the purposes of the General Master Purchase Agreement and the relevant
Receivables Purchase Agreement, the Purchaser shall appoint the Sellers for the
recovery of collections in accordance with a Collection Mandate (the “Collection
Mandate”).

 

(J)

Due to the number of Sellers and the different Receivables Purchase Agreements
under which Ongoing Purchasable Receivables and Remaining Purchasable
Receivables will be purchased by

 

7



--------------------------------------------------------------------------------

 

the Purchaser, the Parties have agreed to enter into this General Master
Purchase Agreement in order to set out a Master Definitions Schedule, common
terms, representations and warranties, general covenants and all other
provisions provided for by this General Master Purchase Agreement that will
apply in respect of the Receivables Purchase Agreements.

 

8



--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED AS FOLLOWS:

CHAPTER I

INTERPRETATION

 

1.

DEFINITIONS

Capitalised terms and expressions used in this Agreement shall have the same
meaning as ascribed to such terms and expressions in the Master Definitions
Schedule set out in SCHEDULE 1 hereto. The schedules hereto shall form an
integral part of this Agreement.

 

2.

INTERPRETATION

The titles of the Chapters, the Schedules and the Articles (including their
paragraphs) used herein and the table of contents are for convenience of
reference only, and shall not be used to interpret this Agreement.

In this Agreement, except if the context calls for another interpretation:

 

  (i)

references to “Chapters”, “Articles” and “Schedules” shall be construed as
references to the chapters, articles and schedules of this Agreement and
references to this Agreement include its recitals and schedules;

 

  (ii)

headings are for convenience of reference only and shall not affect the
interpretation of this Agreement;

 

  (iii)

words in the plural shall cover the singular and vice versa;

 

  (iv)

references to the time of the day shall refer to Paris time, unless otherwise
stipulated;

 

  (v)

words appearing in this Agreement in a language other than English shall have
the meaning ascribed to them under the law of the corresponding jurisdiction and
such meaning shall prevail over their translation into English, if any;

 

  (vi)

references to a “person” shall include (i) any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, governmental authority or other entity and (ii) its permitted
assignees, transferees and successors or any person deriving title under or
through it; in particular, any reference to GOODYEAR DUNLOP TIRES EUROPE BV
shall include any successor thereof as a result of any internal corporate
reorganisation (without prejudice to Articles 13.3(iii) and 21.3.1(v) hereof);

 

  (vii)

references to a document shall mean such document, as amended, replaced by
novation or varied from time to time;

 

9



--------------------------------------------------------------------------------

  (viii)

references to any Securitisation Document shall be construed to mean such
securitisation document, as amended and restated until the date hereof and as
may be amended and supplemented from time to time thereafter; and

 

  (ix)

references to “Parties” shall be construed as references to the parties to this
Agreement, and a “Party” shall mean any of the Parties.

CHAPTER II

PURPOSE - TERM - CONDITIONS PRECEDENT

 

3.

PURPOSE OF THIS AGREEMENT

 

3.1

Pursuant to the terms and conditions of this Agreement, the relevant Receivables
Purchase Agreements and, where applicable, the relevant Transfer Deeds, the
Sellers shall sell Ongoing Purchasable Receivables and Remaining Purchasable
Receivables to the Purchaser and the Purchaser shall purchase Ongoing
Purchasable Receivables and Remaining Purchasable Receivables from the Sellers
on each Funded Settlement Date during the Replenishment Period.

 

3.2

The Parties agree that the Purchaser shall fund the acquisition of Ongoing
Purchasable Receivables, Remaining Purchasable Receivables and Italian Notes as
follows:

 

  (i)

partly out of a Senior Deposit effected by the Depositor with the Purchaser in
accordance with the Master Senior Deposit Agreement, for an amount which shall
not exceed the Maximum Amount of the Program, as determined in accordance with
Article 7 (Amount of the Purchaser’s Funding);

 

  (ii)

partly by way of set-off against any amount due and payable by the Centralising
Unit to the Purchaser in connection with (a) a Subordinated Deposit to be
effected by the Centralising Unit with the Purchaser in accordance with the
provisions of the Master Subordinated Deposit Agreement and (b) a Complementary
Deposit to be effected by the Centralising Unit with the Purchaser in accordance
with the provisions of the Master Complementary Deposit Agreement, for an amount
which shall not exceed the Maximum Amount of the Complementary Deposit.

 

3.3

The Parties hereby acknowledge that the Centralising Unit is acting for the
purposes of this Agreement, in its own name and behalf, but also in the name and
on behalf of the Sellers, pursuant to the terms of a mandate (mandat) expressly
granted by each of the Sellers to the Centralising Unit and which the
Centralising Unit hereby accepts. By virtue of this mandate, the Sellers appoint
the Centralising Unit to act in their name and on their behalf and to perform
the following obligations in accordance with the provisions of the Transaction
Documents: (i) receive all Payments due by the Purchaser to the Sellers in
respect of the Sold Receivables, (ii) make any payment due by the Sellers to the
Purchaser and the Agent pursuant to the Transaction Documents, such payments
covering inter alia the amount due in respect of Actual Collections or Adjusted
Collections, (iii) enter into the Current Account relationship set forth in
Article 6, (iv)

 

10



--------------------------------------------------------------------------------

 

negotiate with the Purchaser, in particular upon the occurrence of any of the
events set out in Articles 13, 14 and 15, such negotiation to be conducted
outside the UK (v) deliver to the Purchaser on each Funded Settlement Date
during the Replenishment Period, the Transfer Deeds received from the Sellers or
executed by the Centralising Unit and, on each Information Date, the List of
Purchasable Receivables, (vi) receive or give any notices, mails, or documents
provided pursuant to the Transaction Documents, (vii) exercise any rights
arising in respect of the Transaction Documents (with the exception of the
Master Subordinated Deposit Agreement and the Master Complementary Deposit
Agreement, in respect of which the Centralising Unit acts in its own name and on
its own behalf), (viii) deliver to the Purchaser the Assessment Reports
substantially in the form set out in SCHEDULE 3 and (ix) carry out any powers it
has as agent of the Seller as set out in Articles 35 and 40, including the
negotiation and execution of any amendments provided for under Articles 35 and
40, provided that nothing in this Agreement shall give the Centralising Unit
authority to act on behalf of the Purchaser and in particular it will not
perform the obligations of the Sellers under Articles 24 and 25.

The Sellers and the Centralising Unit have entered into the Intercompany
Arrangements, which provide, among other things, for the allocation of all sums
due and/or received in connection with the Transaction Documents to which each
Seller and the Centralising Unit is a party. Such Intercompany Arrangements
shall provide inter alia that each Seller has an effective recourse against the
defaulting Seller, the other Sellers and GOODYEAR DUNLOP TIRES EUROPE BV for any
payment that any Seller or the Centralising Unit may be required to make under
the joint and several liability provisions provided for under Article 3.6. The
Sellers and the Centralising Unit hereby irrevocably and unconditionally
undertake to refrain from exercising any rights of recourse against the
Purchaser, the Agent, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and/or
NATIXIS in connection with such allocation.

 

3.4

The Parties agree that the Purchaser shall appoint the Sellers to act as
collection agents for the servicing of the Sold Receivables, in accordance with
the provisions of Article 21.

 

3.5

This Agreement shall apply automatically to any Transfer Deed delivered by the
Centralising Unit, acting in the name and on behalf of a Seller to the Purchaser
or any other similar document agreed between a Seller and the Purchaser,
pursuant to the relevant Receivables Purchase Agreement.

 

3.6

Joint and several liability

 

3.6.1

The Parties agree that the obligations of each Seller under this Agreement shall
be several but not joint and shall be construed as if each Seller had entered
into a separate agreement with the Purchaser.

 

3.6.2

By way of exception to the foregoing, each Seller and the Centralising Unit
shall be jointly and severally liable to the Purchaser for the payment by a
Seller, GOODYEAR DUNLOP TIRES EUROPE BV and/or the Centralising Unit of (i) any
sums due under the Transaction Documents and notably (without limitation) for
the transfer of Adjusted Collections on the due date to the Purchaser, in
accordance with the provisions of Article 23, and (ii) any claim for damages
against

 

11



--------------------------------------------------------------------------------

 

a Seller for breach of its representations and warranties or for failure to
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

Each Seller hereby acknowledges and accepts that the benefit of any joint and
several liability between Sellers party to the Transaction Documents shall be
extended to any New Seller, without any need for additional written consent
under this Agreement (other than by the Centralising Unit as contemplated by
Articles 35 and 40).

 

3.6.3

Notwithstanding any other provision of this Agreement, the Parties agree that
any claim enforceable under Article 3.6.2 above against the German Seller shall
on any date on which payment is requested pursuant to Article 3.6.2 be limited
to the amount of its Net Assets less its Registered Share Capital as of such
date (the “Free Equity Amount”).

For the purpose of this Article 3.6, “Net Assets” means, in respect of any
entity as of any date, the result of (a) the sum of the amounts shown under the
balance sheet positions pursuant to § 266 (2) (A), (B), (C), (D) and (E) of the
German Commercial Code (Handelsgesetzbuch), with the exception of (i) any loan
repayment claims against any of such entity’s affiliates (other than such
entity’s subsidiaries) (or other, economically equivalent claims, including
recourse claims against a defaulting Seller under the Intercompany Arrangements)
and (ii) the value of any assets which is not available for distribution to
shareholders pursuant to §268 (8) of the German commercial code, less (b) the
sum of the amounts of liabilities shown under the balance sheet positions
pursuant to § 266 (3) (B), (C), (D) and (E) of the German Commercial Code, in
each case as determined as of such date; and “Registered Share Capital” means,
in respect of any entity as of any date, the amount shown under the balance
sheet position pursuant to § 266 (3) (A) I of the German Commercial Code as
determined as of such date.

 

3.6.4

If, upon a payment request to the German Seller under Article 3.6.2 above, the
German Seller is of the reasonable opinion that the amount requested exceeds the
Free Equity Amount at the time of such request, the German Seller shall provide
evidence to the Purchaser that the payment in full of the amount requested would
result: in the case of a GmbH Party, in the amount of its Net Assets falling
below the amount of its Registered Share Capital, including, without limitation,
plausible calculations made by the German Seller and all supporting documents
reasonably requested by the Purchaser, and a written statement from the
statutory auditors of the German Seller (in case of Article 3.6.3) to the
Purchaser to the effect that the amount of the payment requested exceeds the
Free Equity Amount of the German Seller (in case of Article 3.6.3).

 

3.6.5

For the purposes of calculating the Free Equity Amount, loans and other
contractual liabilities incurred in negligent or wilful violation of the
provisions of this Agreement shall be disregarded.

In the event that a payment is requested under Article 3.6.2 above, the German
Seller shall realise, to the extent (i) the Free Equity Amount falls short of
the amount so requested, (ii) required to enable the German Seller to make the
requested payment, and (iii) legally permitted, assets that are shown in the
balance sheet with a book value (Buchwert) that is significantly lower than the
market value of the assets at the time of such request if such assets are not
necessary for the business of the German Seller (betriebsnotwendig).

 

12



--------------------------------------------------------------------------------

3.6.6

None of the above restrictions on enforcement shall apply if and to the extent
such enforcement relates to any obligations of the German Seller other than
under Article 3.6.2.

 

3.6.7

The Parties expressly agree that the Sellers and the Centralising Unit shall not
have any responsibility for any non-payment by any Debtor of any sums due in
respect of the Sold Receivables, except to the extent that the Purchaser may
exercise recourse for such non-payment against the Subordinated Deposit and, as
the case may be, the Complementary Deposit, as provided herein and, for the
avoidance of any doubt, to the extent of any Deemed Collections in accordance
with the provisions of Article 28.

 

4.

TERM OF THIS AGREEMENT

 

4.1

This Agreement shall commence on the Closing Date and end on the Program Expiry
Date. For the purposes of this Agreement and the Receivables Purchase
Agreements, the Parties agree that there shall be two (2) periods:

 

  (i)

the Replenishment Period, which commences on the Closing Date and ends on the
Commitment Expiry Date (excluded); and

 

  (ii)

the Amortisation Period, which commences on the Commitment Expiry Date and ends
on the Program Expiry Date.

 

4.2

The Parties expressly agree that, in the event that there are any Sold
Receivables outstanding on the Program Expiry Date:

 

  (a)

until such time as (i) any sums due under the Master Senior Deposit Agreement
have been paid, or (ii) the Centralising Unit, acting in the name and on behalf
of the Sellers, has repurchased all such Sold Receivables from the Purchaser:

 

  (i)

the Centralising Unit shall make a payment to the Purchaser for an amount equal
to any collections actually received by the Sellers arising in relation to those
Sold Receivables which are outstanding; and

 

  (ii)

the Conformity Warranties set out in Article 19 (Conformity Warranties for
Ongoing Purchasable Receivable and Remaining Purchasable Receivables) and the
relevant Seller’s covenants in relation to the Sold Receivables as set out in
Articles 12 (General Covenants), 16 (Order of Priority during the Amortisation
Period), 21 (Collection of Sold Receivables), 23 (Application of Payments and
Payments of collections), 24 (Renegotiation), and 25 (Representation Mandate)
shall remain in force ;

 

  (b)

thereafter, up to an amount equal to any portion of the Complementary Deposit
and/or the Subordinated Deposit that was not reimbursed on the Program Expiry
Date plus any Deferred Purchase Price that remained outstanding on such date,
any Adjusted Collections shall be refunded to the Centralising Unit.

 

13



--------------------------------------------------------------------------------

In any event, the Parties expressly agree that, even after the Program Expiry
Date, the provisions set out in Articles 14 (Taxes), 15 (Changes in
Circumstances), 29 (Fees and expenses), 31 (Confidentiality), 33 (Exercise of
Rights – Recourse- Non Petition), 36 (Indemnities), 43 (Governing law –
Jurisdiction) shall remain in force.

 

4.3

The Centralising Unit, acting in the name and on behalf of the Sellers, may,
upon written notice given to the Purchaser at least nine (9) Business Days
before a Funded Settlement Date during the Amortisation Period or at any time
after the Program Expiry Date, offer to repurchase all outstanding Sold
Receivables from the Purchaser, at a price equal to the nominal value of such
Sold Receivables or such other price as the Parties may agree. Such purchase
price shall be applied towards the payments and in the order specified in
Article 16 and, to the extent applicable, shall be set off against any amounts
due to the Centralising Unit in accordance with said Article 16.

 

5.

[RESERVED]

CHAPTER III

CURRENT ACCOUNT - DEPOSITS

 

6.

CURRENT ACCOUNT

 

6.1

Current Account agreement

 

6.1.1

The Purchaser and the Centralising Unit hereby agree to enter into a current
account relationship (relation de compte courant) (the “Current Account”).

 

6.1.2

Subject to the daily set-off or netting mechanism for the payment of the Initial
Purchase Price of Originated Ongoing Purchasable Receivables provided for under
the Receivables Purchase Agreements, any sum due either by (i) the Purchaser to
the Centralising Unit, acting in its own name or in the name of the Sellers
pursuant to the Transaction Documents and/or by (ii) the Sellers or the
Centralising Unit, acting in its own name or in the name of the Sellers, to the
Purchaser pursuant to the Transaction Documents shall be recorded respectively
as credit or debit on the Current Account. Any mutual debit or credit that does
not arise from the Transaction Documents shall be excluded from the Current
Account.

 

6.2

Automatic Set-off

The Parties hereby agree that any debit and credit recorded on the Current
Account shall be automatically set-off (compensés).

 

6.3

Balance

 

6.3.1

On each Calculation Date, the Agent shall calculate the balance of the Current
Account, in accordance with the provisions of Article 12.3.1, on the basis of
information it has received

 

14



--------------------------------------------------------------------------------

 

pursuant to such Article 12.3.1, and shall forthwith provide the Centralising
Unit and the Purchaser with such calculation.

 

6.3.2

In the case of a debit balance of the Current Account on a Calculation Date, as
stated in the Current Account statement communicated in accordance with the
provisions of Article 6.3.1, the Centralising Unit shall pay to the Purchaser’s
Account in immediately available funds an amount equal to such debit balance, on
the Funded Settlement Date or on the Intermediary Settlement Date in relation to
which the Current Account statement is drawn up, in accordance with the
provisions of Article 17.5.

 

6.3.3

In the case of a credit balance of the Current Account on a Calculation Date, as
stated in the Current Account statement communicated in accordance with the
provisions of Article 6.3.1, the Purchaser shall pay to the Centralising Unit’s
Account in immediately available funds an amount equal to such credit balance on
the Funded Settlement Date or on the Intermediary Settlement Date in relation to
which the Current Account statement has been drawn up, in accordance with the
provisions of Article 17.5.

 

6.3.4

Once the payment referred to in Article 6.3.2 or in Article 6.3.3 has been made,
the Current Account shall be balanced at zero (0).

 

6.4

Entry on Current Account

 

6.4.1

On the Initial Settlement Date, the Purchaser shall record:

 

  (i)

on the debit of the Current Account, an amount equal to the Subordinated Deposit
calculated as of the Initial Settlement Date in accordance with Article 8
(Subordinated Deposit);

 

  (ii)

on the debit of the Current Account, an amount equal to the Complementary
Deposit calculated as of the Initial Settlement Date in accordance with Article
9 (Complementary Deposit);

 

  (iii)

on the debit of the Current Account, the amount of the Adjusted Collections
calculated in respect of such Initial Settlement Date; and

 

  (iv)

on the credit of the Current Account an amount equal to the Initial Purchase
Price of the Sold Receivables sold on the Initial Settlement Date within the
limits provided for by Article 12.3.1(i).

 

6.4.2

On each Intermediary Settlement Date during the Replenishment Period, the
Purchaser shall enter:

 

  (i)

on the debit of the Current Account,

 

  (a)

an amount equal to any Increase in the Subordinated Deposit on such date,

 

  (b)

an amount equal to any Increase in the Complementary Deposit on such date,

 

15



--------------------------------------------------------------------------------

  (c)

the amount of the Adjusted Collections calculated in respect of such date, less
the amount of Collections for Set-off which has been set-off during the last
Intermediary Settlement Date Reference Period in accordance with the Receivables
Purchase Agreements,

 

  (d)

the amount of any payment due with respect to the repurchase of Doubtful
Receivables on such date, and

 

  (e)

any other sums due by the Centralising Unit acting on its own behalf or on
behalf of the Sellers, to the Purchaser pursuant to the Transaction Documents,
and not paid otherwise;

 

  (ii)

on the credit of the Current Account,

 

  (a)

an amount equal to the part of the Initial Purchase Price of the Sold
Receivables due and payable on such date in accordance with the Receivables
Purchase Agreements and within the limits set out in Article 12.3.1(i),

 

  (b)

an amount equal to any Reduction of the Subordinated Deposit on such date,

 

  (c)

an amount equal to any Reduction of the Complementary Deposit on such date, and

 

  (d)

any other sums due by the Purchaser to the Centralising Unit acting on its own
behalf or on behalf of the Sellers pursuant to the Transaction Documents, and
not paid otherwise.

 

6.4.3

On each Funded Settlement Date during the Replenishment Period, the Purchaser
shall enter:

 

  (i)

on the debit of the Current Account,

 

  (a)

an amount equal to any Increase in the Subordinated Deposit on such date,

 

  (b)

an amount equal to any Increase in the Complementary Deposit on such date,

 

  (c)

the amount of the Adjusted Collections calculated in respect of such date, less
the amount of Collections for Set-off which has been set-off during the last
Monthly Reference Period (or, during the last Funded Settlement Date Reference
Period in the event Collections for Set-off have been set-off pursuant to
Article 6.4.2(i)(c) on the date identified as “Intermediary Settlement Date”
under SCHEDULE 9 (List of Calendar Dates of the Transaction) that immediately
precedes such Funded Settlement Date), in each case in accordance with the
Receivables Purchase Agreements,

 

16



--------------------------------------------------------------------------------

  (d)

the amount of any payment due with respect to the repurchase of Doubtful
Receivables on such date,

 

  (e)

the amount of any payment due with respect to the rescission, on such Funded
Settlement Date, of the transfer of Originated Ongoing Purchasable Receivables,
pursuant to the relevant provisions of the French Receivables Purchase
Agreement, the Spanish Receivables Purchase Agreement and the German Receivables
Purchase Agreement (in that latter case only if the transfer of said Originated
Ongoing Purchasable Receivables was governed by French law), and

 

  (f)

any other sums due by the Centralising Unit acting on its own behalf or on
behalf of the Sellers, to the Purchaser pursuant to the Transaction Documents,
and not paid otherwise.

 

  (ii)

on the credit of the Current Account,

 

  (a)

an amount equal to the part of the Initial Purchase Price of the Sold
Receivables due and payable on such date in accordance with the Receivables
Purchase Agreements and within the limits set out in Article 12.3.1(i),

 

  (b)

an amount equal to any Deferred Purchase Price payable on such date,

 

  (c)

an amount equal to any Reduction of the Subordinated Deposit on such date;

 

  (d)

an amount equal to any Reduction of the Complementary Deposit on such date,

 

  (e)

any sum due and payable on such date as Complementary Deposit Fee and
Subordinated Deposit Fee, and

 

  (f)

any other sums due by the Purchaser to the Centralising Unit acting on its own
behalf or on behalf of the Sellers pursuant to the Transaction Documents, and
not paid otherwise.

The Parties hereby agree that all entries on the Current Account are calculated,
for any Settlement Date during the Replenishment Period, on the Calculation Date
preceding such Settlement Date, and that, once entered in the Current Account,
such entries shall constitute payments for the purposes of the Transaction
Documents.

 

6.5

Termination of the Current Account

The current account relationship shall terminate, and the Current Account shall
be closed, on the Commitment Expiry Date.

 

7.

AMOUNT OF THE PURCHASER’S FUNDING

 

7.1

Maximum Amount of the Purchaser’s Funding

 

7.1.1

The Purchaser shall fund Payments:

 

17



--------------------------------------------------------------------------------

  (a)

first, out of the applicable Refinanced Received Net Amount, if any;

 

  (b)

second, out of a Senior Deposit (the “Purchaser’s Funding”), up to the then
applicable Maximum Amount of the Purchaser’s Funding.

The Senior Deposit shall create an indebtedness of the Purchaser to the
Depositor in relation to the repayment of such Senior Deposit.

 

7.1.2

The Maximum Amount of the Purchaser’s Funding shall be communicated by the
Centralising Unit, acting in the name and on behalf the Sellers, to the
Purchaser and to the Agent at the latest sixty (60) calendar days before the
expiration date of the Liquidity Agreements and the Fund Subscription Agreements
(as amended from time to time). For such purpose, the Centralising Unit, acting
in the name and on behalf the Sellers, shall send to the Purchaser and the Agent
a notice (in the form of SCHEDULE 17) indicating the new amount of the Maximum
Amount of the Purchaser’s Funding (such new amount, for the avoidance of doubt,
being not lower than the Minimum Amount of the Program and not greater than the
Maximum Amount of the Program) that shall apply from the date of renewal of the
Liquidity Agreements and the Fund Subscription Agreements through and including
the new expiration date of the Liquidity Agreements and the Fund Subscription
Agreements (as renewed) (the “Notice for Maximum Amount of the Purchaser’s
Funding”).

 

7.1.3

The Maximum Amount of the Purchaser’s Funding for the period starting on the
Funded Settlement Date of October 2018 (included) and ending on the Funded
Settlement Date of October 2019 (excluded) shall be equal to EUR320,000,000.

 

7.1.4

In the event that any Liquidity Agreement is not renewed as a result of a
Liquidity Commitment Non-Renewal, the Maximum Amount of the Program shall be
partially and automatically reduced by an amount equal to the commitment of the
Liquidity Bank party to such Liquidity Agreement (except in circumstances where
such Liquidity Bank would have renewed the Fund Subscription Agreement to which
it is a party). Similarly, in the event that any Fund Subscription Agreement is
not renewed as a result of a Subscription Commitment Non-Renewal, the Maximum
Amount of the Program shall be partially and automatically reduced by an amount
equal to the commitment of the Fund Subscriber party to such Fund Subscription
Agreement (except in circumstances where such Fund Subscriber would have renewed
the Liquidity Agreement to which it is a party).

Such reduction of the Maximum Amount of the Program shall take effect on the
Funded Settlement Date following the date upon which an event described above
has occurred and shall be definitive and irrevocable.

 

7.2

Amount of the Purchaser’s Funding on the Initial Settlement Date

On the Initial Settlement Date, the amount of the Purchaser’s Funding shall be
equal to the lower of the following amounts:

 

  (a)

the Outstanding Amount of Eligible Receivables to be purchased by the Purchaser
on such date, multiplied by the excess of:

 

18



--------------------------------------------------------------------------------

-    one (1) less;

-    the sum of the Overcollateralisation Rate and the Discount Reserve Rate;
and

 

  (b)

the Requested Amount of the Purchaser’s Funding.

 

7.3

Change in the Purchaser’s Funding

On each Funded Settlement Date during the Replenishment Period other than the
Initial Settlement Date, the Purchaser’s Funding shall be adjusted as follows:

 

  (a)

if:

 

  (i)

the lower of the following amounts:

 

  (x)

the sum of (a) the Outstanding Amount of Eligible Receivables on such date and
(ß) the Outstanding Amount of Refinanced Eligible Receivables on such date,
multiplied by the positive difference between:

 

  -

one (1) less;

 

  -

the sum of the Overcollateralisation Rate and the Discount Reserve Rate; and

 

  (y)

the Requested Amount of the Purchaser’s Funding;

exceeds

 

  (ii)

the amount of the Purchaser’s Funding outstanding on the preceding Funded
Settlement Date;

then the Purchaser’s Funding shall be increased by an amount equal to such
excess (the “Increase in the Purchaser’s Funding”); and

 

  (b)

if:

 

  (i)

the lower of the following amounts:

 

  (x)

the sum of (a) the Outstanding Amount of Eligible Receivables on such date and
(ß) the Outstanding Amount of Refinanced Eligible Receivables on such date,
multiplied by the positive difference between:

 

  -

one (1) less;

 

  -

the sum of the Overcollateralisation Rate and the Discount Reserve Rate; and

 

  (y)

the Requested Amount of the Purchaser’s Funding;

is lower than

 

19



--------------------------------------------------------------------------------

  (ii)

the amount of the Purchaser’s Funding outstanding on the preceding Funded
Settlement Date;

then the Purchaser’s Funding shall be reduced by the amount of such difference
(the “Reduction in the Purchaser’s Funding”).

 

7.4

Amount of the Purchaser’s Funding in the event of a Potential Early Amortisation
Event

In the event that a Potential Early Amortisation Event occurs, and as long as
such Potential Early Amortisation Event is continuing, the amount of the
Purchaser’s Funding shall be limited to the amount of the Purchaser’s Funding on
the Funded Settlement Date before such Potential Early Amortisation Event has
occurred.

 

8.

SUBORDINATED DEPOSIT

 

8.1

Subordinated Deposit

On the first Settlement Date following the 2008 Amendment Date, the Subordinated
Depositor shall make a Subordinated Deposit in Euro with the Purchaser and on
each following Settlement Date during the Replenishment Period, the amount of
the Subordinated Deposit shall be increased or decreased in accordance with the
calculations made by the Agent on each Calculation Date in accordance with the
provisions of schedules 1 and 2 of the Master Subordinated Deposit Agreement.

On each Calculation Date during the Replenishment Period, the Agent shall
calculate the difference between (i) the amount of the Subordinated Deposit to
be made on the following Settlement Date and (ii) the amount of the Subordinated
Deposit made on the preceding Settlement Date.

 

8.2

Pledge of the Subordinated Deposit

The Subordinated Deposit shall be pledged as cash collateral (affecté à titre de
gage-espèces) by the Centralising Unit in favour of the Purchaser, to secure the
payment of (i) any sum due by the Debtors to the Purchaser in respect of the
Sold Receivables and (ii) any sum due to the Purchaser by any Seller, the
Centralising Unit or the Italian Issuer pursuant to the Transaction Documents;
provided that, in respect of sums due by the Italian Issuer, such sums shall be
limited to those remaining due under the Italian Notes (notwithstanding any
limited recourse provision applicable thereto) as a result of any payment
default from a Debtor under a Refinanced Sold Receivable or from the Italian
Seller under the Italian Receivables Purchase Agreement and provided, further,
that no party shall be entitled to receive, as a result of such pledge, any
amounts in addition to those that it is entitled to receive pursuant to Article
16.

 

20



--------------------------------------------------------------------------------

8.3

Repayment of the Subordinated Deposit

The repayment of the Subordinated Deposit shall be carried out in accordance
with the terms and conditions set forth in the Master Subordinated Deposit
Agreement and Article 16 (Order of Priority during the Amortisation Period).

 

9.

COMPLEMENTARY DEPOSIT

 

9.1

Complementary Deposit

The Centralising Unit shall make a Complementary Deposit with the Purchaser in
accordance with the terms and conditions of the Master Complementary Deposit
Agreement.

On each Calculation Date during the Replenishment Period, the amount of the
Complementary Deposit shall be calculated by the Agent in accordance with the
provisions of schedule 1 of the Master Complementary Deposit Agreement.

 

9.2

Pledge of the Complementary Deposit

The Complementary Deposit shall be pledged as cash collateral (affecté à titre
de gage-espèces) by the Centralising Unit in favour of the Purchaser, to secure
the payment of (i) any sum due by the Debtors to the Purchaser in respect of the
Sold Receivables and (ii) any sum due to the Purchaser by any Seller, the
Centralising Unit or the Italian Issuer pursuant to the Transaction Documents,
provided that in respect of sums due by the Italian Issuer, such sums shall be
limited to those remaining due under the Italian Notes (notwithstanding any
limited recourse provision applicable thereto) as a result of any payment
default from a Debtor under a Refinanced Sold Receivable or from the Italian
Seller under the Italian Receivables Purchase Agreement and provided, further,
that no party shall be entitled to receive, as a result of such pledge, any
amounts in addition to those that it is entitled to receive pursuant to Article
16.

 

9.3

Repayment of the Complementary Deposit

The repayment of the Complementary Deposit shall be carried out in accordance
with the terms and conditions set forth in the Master Complementary Deposit
Agreement and Article 16 (Order of Priority during the Amortisation Period).

CHAPTER IV

FEES

 

10.

FEES

 

10.1

On each Funded Settlement Date (except the Initial Settlement Date), the
Centralising Unit shall pay to the Agent, the Management Fee which is due to
compensate the Agent for its services under this Agreement.

 

21



--------------------------------------------------------------------------------

10.2

Such Management Fee shall be equal to €10,041.66 per month to be increased to
€12,791.66 per month during any Bi-monthly Management Period (VAT excluded),
increased by the applicable VAT. In the event that the Centralising Unit decides
to terminate the Securitisation Transaction and repurchases the Sold Receivables
upon such termination (other than a termination after (i) the occurrence of an
Early Amortisation Event, (ii) a drawing under a Liquidity Agreement or
(iii) the exercise of the rights stated in a Bank Commitment Letter) and does
not inform the Agent at the latest three (3) months beforehand, the Centralising
Unit undertakes to pay an amount upon such termination equal to the lesser of
(i) the Management Fee for three (3) months (i.e. €30,124.98) (VAT excluded),
increased by the applicable VAT, from the date on which the notice of
termination is delivered minus any Management Fee otherwise paid after notice of
termination is delivered and (ii) the Management Fee that would otherwise have
been payable from such termination until the expiration date of the Liquidity
Agreements and the Fund Subscription Agreements.

 

10.3

The Agent shall notify the amount of the Management Fee to the Centralising
Unit, at the latest before 5.00 pm on the Calculation Date immediately preceding
any Funded Settlement Date.

 

10.4

On each Funded Settlement Date, the Centralising Unit shall pay the Management
Fee by crediting the Agent’s Account before 12.00 (noon), for an amount equal to
the Management Fee, as determined in accordance with Article 10.2. The Parties
acknowledge that the payment of such Management Fee by the Centralising Unit to
the Agent shall be expressly excluded from the Current Account mechanism.

 

10.5

In the event that the Centralising Unit fails to pay such Management Fee on a
Funded Settlement Date, the Purchaser shall proceed forthwith with the payment
of such Management Fee, on the Centralising Unit’s behalf to the extent of the
Adjusted Collections received. As such, the Purchaser shall be, upon delivery of
a subrogation notice by the Agent, subrogated in the rights of the Agent against
the Centralising Unit to the extent of the sums paid to the Agent in respect of
the Management Fee.

 

10.6

For the purposes of carrying out any of the audits referred to in Article
12.1.1(vi), the Agent shall be entitled to receive a fee equal to €8,000 (VAT
excluded) per audit plus the amount of expenses relating to the German, French,
Spanish and UK audits (which shall be based on an on-site audit for a duration
of two (2) days). Such fee and expenses shall be paid by the Centralising Unit
acting in the name and on behalf of the Sellers on the Funded Settlement Date
immediately following the relevant annual audit(s).

 

22



--------------------------------------------------------------------------------

CHAPTER V

REPRESENTATIONS AND WARRANTIES - GENERAL COVENANTS

 

11.

REPRESENTATIONS AND WARRANTIES

 

11.1

Each Seller and the Centralising Unit represents and warrants to the Purchaser
that, as at the 2018 Amendment Date:

 

  (i)



 

  -

in the case of the French Seller, it is a joint stock company (société par
actions simplifiée) duly incorporated and validly existing under French law, or

 

  -

in the case of the German Seller, it is a limited liability company
(Gesellschaft mit beschränkter Haftung) duly established and validly existing
under German law, or

 

  -

in the case of the Spanish Seller, it is a corporation (sociedad anónima) duly
incorporated and validly existing under Spanish law, or

 

  -

in the case of the UK Seller, it is a limited liability company duly
incorporated and validly existing under the laws of England and Wales, or

 

  -

in the case of the Centralising Unit, it is a limited liability company duly
incorporated and validly existing under the laws of England and Wales;

 

  (ii)

it has the capacity (a) to carry on its business, as currently conducted, and to
own all of the assets appearing on its balance sheet, except where failure of
such capacity would not be reasonably likely to result in a Material Adverse
Effect, and (b) to enter into and perform its obligations under the Transaction
Documents to which it is a party;

 

  (iii)

it does not require any power or authorisation to execute the Transaction
Documents to which it is a party or to perform its obligations under the
Transaction Documents, that it has not already obtained, unless, in the case of
any Governmental Authorisation, the failure to obtain such authorisation would
not be reasonably likely to result in a Material Adverse Effect;

 

  (iv)



 

  -

except to the extent that no Material Adverse Effect would be reasonably likely
to result, the execution of the Transaction Documents to which it is a party and
the performance of its obligations under the Transaction Documents will not
contravene (a) any of the provisions of its articles of association or of any
other of its constitutional or organisational documents, (b) any laws or
regulations applicable to it, or (c) any contractual obligations, negative
pledges, agreements or undertakings to which it is a party or by which it is
bound;

 

  -

the execution of the Transaction Documents to which it is a party and the
performance of its obligations under the Transaction Documents will not
contravene (x) if such concept is applicable in the relevant jurisdiction, the
corporate interest (intérêt social) of the Centralising Unit or the relevant
Seller and (y) in the case of the German Seller, § 30 and seq. of the German
Limited Liability Companies Act (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung);

 

23



--------------------------------------------------------------------------------

  (v)

the Transaction Documents to which it is a party constitute its legal, valid and
binding obligations and are enforceable against it in accordance with their
terms, subject to applicable bankruptcy, insolvency, moratorium and other laws
affecting creditors’ right generally;

 

  (vi)

all of the documents that it has provided to the Purchaser pursuant to the
Transaction Documents are accurate and correct in all material respects as of
their respective dates and as of the date of their delivery, and the audited,
certified annual accounts were prepared in accordance with the relevant
Accounting Principles and give, in all material respects, a true, accurate and
fair view (comptes réguliers, sincères et qui donnent une image fidèle) of its
results for the relevant fiscal year;

 

  (vii)

it carries on its business in compliance with all of the relevant laws and
regulations applicable to it, except where failure to do so would not be
reasonably likely to have a Material Adverse Effect;

 

  (viii)

there are no actions, suits or proceedings pending or, to its knowledge,
threatened to be raised or brought against it, which are reasonably likely to
result in a Material Adverse Effect, or any material litigation that challenges
or seeks to prevent the Securitisation Transaction;

 

  (ix)

except as specifically disclosed in writing to the Purchaser before the 2018
Amendment Date, no event has occurred since the closing date of its last fiscal
year that is reasonably likely to adversely and materially affect, impede or
prohibit the execution or the performance of its obligations under the
Transaction Documents to which it is a party or that is otherwise reasonably
likely to have a Material Adverse Effect;

 

  (x)

no Early Amortisation Event of the type described in Article 13.3 has occurred
and is continuing;

 

  (xi)

GOODYEAR DUNLOP TIRES EUROPE BV holds directly or indirectly 100% in the
Centralising Unit’s share capital and voting rights and more than 50% in each
Seller’s share capital and voting rights and as such exercises effective control
over the Centralising Unit and the Sellers within the meaning of article
L.511-7.3 of the French Monetary and Financial Code (code monétaire et
financier);

 

  (xii)

it has received a certified true copy of the Transaction Documents and has full
knowledge of the same;

 

  (xiii)

it has carried out its own legal, tax and accounting analysis as to the
consequences of the execution and performance of its obligations under the
Transaction Documents, and agrees that the Purchaser, the Joint Lead Arrangers,
the Issuers, the Liquidity Banks and the Fund Subscribers shall have no
liability to any of the Sellers or the Centralising Unit in that respect;

 

  (xiv)

it has entered into intercompany arrangements with the Centralising Unit and the
other Sellers, pursuant to which it has undertaken (a) to reimburse the
Centralising Unit for certain fees, including any amount paid on its behalf and
any losses arising under the

 

24



--------------------------------------------------------------------------------

 

Transaction Documents, (b) to pay the Centralising Unit a direct and sufficient
consideration for the making of the Subordinated Deposit and the Complementary
Deposit and compensate the Centralising Unit as is appropriate in respect of all
losses incurred by the latter arising from the making of the Subordinated
Deposit and the Complementary Deposit, and (c) to ensure that fees and expenses
or any other sums due by the Sellers under the Transaction Documents are
allocated among the Sellers in accordance with their respective corporate
interest, if such concept is applicable in the relevant jurisdiction (the
“Intercompany Arrangements”), it being provided that the Intercompany
Arrangements shall not provide or otherwise authorise any recourse against a
German Seller with respect to the inability of a Debtor to pay the relevant Sold
Receivables (keine Bonitätshaftung);

 

  (xv)

it has entered into intercompany arrangements which shall, inter alia, if
complied with, ensure due compliance by each of the German Seller, GOODYEAR
DUNLOP TIRES EUROPE BV, GOODYEAR and/or any other shareholder or affiliate of
the German Seller with the relevant applicable corporate capital maintenance
provisions, including, without limitation, § 30 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung);

 

  (xvi)

no Lien exists (other than any Lien contemplated by the Transaction
Documents) (a) in relation to any Sold Receivables (and related rights) assigned
by it prior to their respective assignment to the Purchaser or in respect of the
Collection Accounts, with the exception of those Liens which arise by operation
of applicable laws and regulations, or (b) over the Subordinated Deposit and/or
the Complementary Deposit;

 

  (xvii)

its obligations under the Transaction Documents rank and will rank at least pari
passu with all other present and future unsecured and unsubordinated obligations
(with the exception of those preferred by law generally);

 

  (xviii)

it is not entitled to claim immunity from suit, execution, attachment or other
legal process in any proceeding taken in the jurisdiction of its incorporation
in relation to any Transaction Documents;

 

  (xix)

it is not subject to Insolvency Proceedings and is not insolvent within the
meaning of applicable laws;

 

  (xx)

in the case of the German Seller, (a) such German Seller has, to the extent
permissible, opted for payment on a monthly basis of self-assessed or assessed
VAT, (b) such German Seller having applied for a permanent extension for the
filing of monthly returns (Dauerfristverlängerung) has posted a special advance
estimated tax payment to the relevant tax office and (c) any such self-assessed
or assessed VAT owed by such German Seller in accordance with applicable German
VAT laws and regulations, has been paid to the relevant German tax
administration when due;

 

  (xxi)

in the case of the German Seller, there is no dispute, action, suit or
proceeding pending or, to its knowledge, threatened to be raised or brought
against it, except for disputes, actions,

 

25



--------------------------------------------------------------------------------

 

suits or proceedings that such German Seller disputes in good faith, by any
German tax administration in relation to any VAT tax payment or the calculation
of such VAT;

 

  (xxii)

in the case of the German Seller, (a) all commercial contracts in relation to
the Sold Receivables, whether they are master agreements, general conditions of
sale or other documents have been either executed between such German Seller and
the relevant Debtors, or executed between another Seller and the relevant
Debtors and transferred to such German Seller, and the relevant Debtors are
situated in Belgium, England, France, Germany, Italy or Spain, (b) each
commercial contract is concluded with either a single Debtor or Debtors that are
Affiliates of each other, and (c) each commercial contract is governed by an
Eligible Law, and (d) the jurisdiction clause, if any, of each commercial
contract attributes jurisdiction to the competent courts of the jurisdiction
whose laws are one of the Eligible Laws;

 

  (xxiii)

the communication by it to any other Party of any information or data and the
delivery by it of any records or reports relating to (i) any Debtor, (ii) any
person having granted a related right in connection with the Sold Receivables
(if applicable), (iii) the Sold Receivables and/or (iv) the rights related to
the Sold Receivables, in connection with the Securitisation Transaction, does
not violate any provisions of applicable Data Protection Laws (as defined in
SCHEDULE 19); and

 

  (xxiv)

it has implemented and maintains in effect policies and procedures reasonably
designed to promote compliance by itself, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Sanctions. Any Seller
and the Centralising Unit and their Subsidiaries are not knowingly engaged in
any activity that would reasonably be expected to result in any of them being
listed on any Sanctions-related list referred to in point (a) of the definition
of “Sanctioned Person”. None of the Sellers, the Centralising Unit or any of
their Subsidiaries or, to their knowledge, any of their respective directors,
officers or employees that will act for them or any of their Subsidiaries in any
capacity in connection with this Agreement, is listed on any Sanctions-related
list referred to in point (a) of the definition of “Sanctioned Person”.

 

11.2

The above representations and warranties shall be deemed to be repeated by each
Seller and the Centralising Unit, as applicable, on each Settlement Date during
the Replenishment Period. Such representations and warranties shall remain in
force until the Program Expiry Date.

 

12.

GENERAL COVENANTS

The following general covenants shall remain in force from the Signing Date
until the Program Expiry Date.

 

12.1

Sellers

 

12.1.1

Affirmative covenants:

Each Seller undertakes:

 

26



--------------------------------------------------------------------------------

  (i)

to provide the Purchaser without undue delay, on a non-consolidated basis, with:

 

  (a)

its annual accounts (balance sheet, profit and loss accounts and annexes), as
published and certified by its statutory auditors, report of the board of
directors (or, as regards the French Seller, of the president of the French
Seller) and statutory auditors relating thereto and an extract of the minutes of
the shareholders’ annual general meeting approving the said accounts, no later
than sixty (60) calendar days following the holding of its shareholders’ annual
general meeting;

 

  (b)

all published interim financial information;

 

  (c)

all other information, reports or statements as the Purchaser may at any time
reasonably request in so far as is permitted by applicable laws and regulations,
and depending on the type of information requested, in accordance with the
different procedures applicable to the communication of information under this
Agreement;

 

  (ii)

to request promptly any authorisation as may become necessary for the
performance of its obligations under this Agreement;

 

  (iii)

to do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business, except to the
extent that failures to keep in effect such rights, licenses, permits,
privileges and franchises would not be reasonably likely to result in a Material
Adverse Effect;

 

  (iv)

upon knowledge by the relevant Seller that (a) an Early Amortisation Event
defined in Article 13.3 has occurred, to notify or cause to be notified
forthwith the Purchaser and provide a copy of the same to the Joint Lead
Arrangers and (b) a Potential Early Amortisation Event has occurred, to notify
or cause the Purchaser to be notified forthwith and provide a copy of the same
to the Joint Lead Arrangers and, where applicable, of actions which the Seller
has taken and/or proposes to take with respect thereto in order to prevent such
Potential Early Amortisation Event from becoming an Early Amortisation Event;

 

  (v)

to carry on its business in all material aspects in accordance with all
applicable laws and regulations, except where failure to do so would not be
reasonably likely to have a Material Adverse Effect;

 

  (vi)

upon the Purchaser’s request, which shall be subject to a reasonable prior
notice, to arrange forthwith for audit(s) to be carried out by the Purchaser or
by any other entity appointed by the Purchaser for such purposes, of its
receivables and collection procedures. The audits shall be conducted at the
expense of and paid by the Centralising Unit, acting in the name and on behalf
of the Sellers, within the limits set forth in Article 10.6, it being understood
that:

 

27



--------------------------------------------------------------------------------

  -

the annual audit shall be carried out at the latest two (2) months before the
anniversary date of the 2018 Amendment Date (with the exception of a New Seller
acceding to the Securitisation Transaction in accordance with the provisions of
Article 40, in relation to which the first audit carried out before the entry
into the Securitisation Transaction of the New Seller shall be sufficient to
satisfy the annual requirement referred to above for the first anniversary date
of the 2018 Amendment Date falling after its accession);

 

  -

further, upon unanimous written request from each of the Purchaser, the
Liquidity Banks and the Fund Subscribers, the Agent shall carry out a second
audit during that same year;

 

  (vii)

with respect to any Seller, to deliver to the Purchaser an Auditors Certificate
within twelve (12) calendar months after the date of delivery of the previous
Auditors Certificate in the form set out in SCHEDULE 4;

 

  (viii)

to notify forthwith the Purchaser, promptly upon becoming aware, of any material
adverse change in relation to any Sold Receivable, and to promptly respond to
any reasonable written request of the Purchaser, the Agent, any Back-Up Servicer
(if and when appointed) concerning any event in relation to any Sold Receivable
which is reasonably likely to endanger the payment of a sum under such Sold
Receivable;

 

  (ix)

to keep the Purchaser fully informed of the existence and progress of (a) any
material litigation relating to a Sold Receivable, (b) any claim or litigation
relating to the Sold Receivables before the courts or in arbitration for the
purposes of recovering material sums due under such Sold Receivables, (c) any
claim or litigation relating to the Sold Receivables before the courts or in
arbitration for the purposes of recovering sums due under such Sold Receivable,
upon written request of the Purchaser, the Agent or any Back-Up Servicer (if and
when appointed), and (d) any action, suit or proceeding described in Article
11.1(viii);

 

  (x)

to submit to the Purchaser, as soon as practicable, on the Purchaser’s
reasonable request and subject to the provisions of Article 20 (Identification
of the contractual documentation for the Sold Receivables - Access to documents)
and Article 31 (Confidentiality), all documents which enable the latter to
verify that the Seller has properly fulfilled its contractual obligations
concerning the collection of sums due under the Sold Receivables, to the extent
permitted by applicable laws or regulations and in particular, in the case of
the Protected Debtors, by the provisions of the Data Protection Laws (as defined
in SCHEDULE 19) and the Data Escrow Agreement;

 

  (xi)

to transfer or cause to be transferred to the Purchaser all Adjusted Collections
in accordance with the provisions of Article 23 (Application of payments and
payments of collections);

 

  (xii)

with respect to any Seller, to deliver to the Purchaser a Solvency Certificate
(on a date which shall be a Funded Settlement Date during the Replenishment
Period) on a semi-annual basis in accordance with the form set out in SCHEDULE
5;

 

28



--------------------------------------------------------------------------------

  (xiii)

to execute any and all further documents, agreements and instruments, and take
all such further actions, as may be reasonably requested by the Purchaser in
order to ensure that the sales of Ongoing Purchasable Receivables and Remaining
Purchasable Receivables to the Purchaser under the Receivables Purchase
Agreements constitute valid and perfected sales of such Ongoing Purchasable
Receivables and Remaining Purchasable Receivables and the Liens created over the
Collection Accounts for the benefit of the Purchaser constitute valid and
perfected Liens;

 

  (xiv)

to inform the Purchaser, as soon as possible and in so far permitted by
applicable laws and regulations, of its intention to restructure such Seller
leading to GOODYEAR DUNLOP TIRES EUROPE BV ceasing to hold directly or
indirectly more than 50% in the voting rights of such Seller;

 

  (xv)

to ensure that steps are taken to maintain the performance of the billing and
recovery procedures and accountancy methods in relation to the customer account
(compte client) of such Seller, with the same degree of skill and care as
evidenced during the audits carried out on behalf of the Purchaser or any of
their agents during the structuring phase of the Securitisation Transaction;

 

  (xvi)

to ensure that any information transmitted by the Centralising Unit or such
Seller during the term of this Agreement and pursuant to the Transaction
Documents is true and accurate in all material respects;

 

  (xvii)

to maintain effective and in full force at all times the Intercompany
Arrangements with the Centralising Unit and the other Sellers, and not to change
such Intercompany Arrangements in any way that may adversely affect the rights
of the Purchaser under the Securitisation Transaction;

 

  (xviii)

to maintain effective and in full force at all times, such internal arrangements
between the German Seller, GOODYEAR DUNLOP TIRES EUROPE BV, GOODYEAR and/or any
other shareholder or affiliate of the German Seller which are necessary to, if
complied with, ensure due compliance of each of the German Seller, GOODYEAR
DUNLOP TIRES EUROPE BV, GOODYEAR and/or any other shareholder or affiliate of
the German Seller with the relevant applicable corporate capital maintenance
provisions, including, without limitation, § 30 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung);

 

  (xix)

to keep any Bill of Exchange relating to a Sold Receivable as custodian of the
Purchaser for collection purposes unless the Sellers’ Collection Mandate has
been terminated and it has received notification from the Purchaser to deliver
such Bill of Exchange to the Purchaser or any third party appointed by the
Purchaser;

 

  (xx)

in the case of the Spanish Seller, to take such steps and do all things as to
notarise before a Spanish Notary Public, on each Funded Settlement Date during
the Replenishment Period, any Transfer Deed executed and delivered pursuant to
the French law governed Receivables Purchase Agreement executed by the Spanish
Seller (specifying in such

 

29



--------------------------------------------------------------------------------

 

Transfer Deeds any promissory notes (pagarés) which must be transferred in
accordance with this Agreement and such Receivables Purchase Agreement), it
being understood that the costs of such notarisation shall, at all times, be
borne by the Spanish Seller;

 

  (xxi)

in the case of the German Seller, to take such steps and do all things as to
notarise before a Spanish Notary Public on each Funded Settlement Date during
the Replenishment Period, any Transfer Deed relating to Spanish law governed
receivables and/or Spanish Debtors that has to be executed and delivered
pursuant to the Receivables Purchase Agreement executed by the German Seller, it
being understood that the costs of such notarisation shall, at all times, be
borne by the German Seller;

 

  (xxii)

(a) to instruct any Debtor, which has not been already informed, to pay any sum
due under a Sold Receivable to the relevant Collection Account(s), (b) from the
Signing Date, to collect any sums due under a Sold Receivable exclusively on the
relevant Collection Account(s) and (c) to promptly transfer to the relevant
Collection Account(s) any sums paid by a Debtor in a different manner than to
the relevant Collection Account(s);

 

  (xxiii)

to maintain in effect policies and procedures reasonably designed to promote
compliance by them and their Subsidiaries, and their respective directors,
officers and employees, with applicable Sanctions;

 

  (xxiv)

in the case of the German Seller,

 

  (a)

(w) to opt or continue to opt at all times for payment of self-assessed or
assessed VAT on a monthly basis, (x) having applied for a permanent extension
for the filing of monthly returns (Dauerfristverlängerung) post and maintain
posted a special advance estimated tax payment to the relevant tax office,
(y) to calculate and self-assess VAT on a monthly basis in accordance with
German VAT laws and regulations and (z) to pay any VAT when due to the relevant
German tax administration on a monthly basis;

 

  (b)

promptly upon request of the Purchaser to provide the Purchaser with (x) a
report for the time period specified in the Purchaser’s request detailing the
calculation of VAT due in the specified calendar month(s) in accordance with
German VAT laws and regulations, and (y) evidence of the payment of any amounts
of VAT when due to the relevant German tax administration, as described in such
report;

 

  (c)

to submit promptly upon request of the Purchaser a statement and/or evidence in
respect of any VAT payment; and

 

  (d)

promptly upon request of the Purchaser to ensure that (x) its auditors or any
qualified accountants carry out an audit in relation to its VAT assessment
procedures and VAT payment in accordance with applicable law and regulations,
detailing the calculation and the payment of VAT during the period since the
previous audit or such shorter period as the Purchaser may request and (y) the
results of such audit are forthwith communicated to the Purchaser, whereby the
costs of such audit shall be borne by such German Seller;

 

30



--------------------------------------------------------------------------------

  (xxv)

to use all commercially reasonable efforts to enter into an amendment to, or a
replacement of, the Data Escrow Agreement no later than the Funded Settlement
Date of November 2018 in order to, among other things, make each Seller a party
to the Data Escrow Agreement.

 

12.1.2

Negative covenants

Each Seller undertakes:

 

  (i)

(a)        not to sell, lease, transfer or dispose of, the whole or a
substantial part of its business or assets whether in a single transaction or by
a number of transactions. Such prohibitions do not however apply to:
(w) disposals in the ordinary course of the business of the Centralising Unit or
of any Seller; (x) disposals between the Centralising Unit and any Seller(s) or
between any Sellers or within the GOODYEAR Group; (y) disposals for arm’s length
consideration on normal commercial terms; or (z) other disposals which are not
reasonably likely to materially prejudice the rights of the Purchaser hereunder
or adversely and materially affect the collectibility of the Sold Receivables;
and

(b)        except for any intra-group mergers or reorganisations within the
GOODYEAR Group, not to purchase all or part of the assets of any individual,
undertaking or company, and not to enter into any merger (fusion), demerger
(scission) or proceeding of a similar nature, which is reasonably likely to
materially prejudice the rights of the Purchaser hereunder or adversely affects
such Seller’s ability to collect the Sold Receivables;

 

  (ii)

not to vary any of its collection procedures currently in operation on the date
it becomes a Seller under the Transaction Documents, without the prior written
consent of the Purchaser if such a variation is reasonably likely to adversely
affect the quality of such collection procedures;

 

  (iii)

not to deliver to the Purchaser any document containing information concerning
the Sold Receivables which it knows to be inaccurate or incomplete;

 

  (iv)

not to deliver to the Purchaser any document containing information concerning
the Sold Receivables which it, in the exercise of reasonable diligence, should
reasonably have known to be inaccurate or incomplete, in any material respect;

 

  (v)

not to use any software for the management of the Sold Receivables unless the
software user licence allows it to be used to monitor the Sold Receivables,
except in cases that would not be reasonably likely to result in a Material
Adverse Effect;

 

  (vi)

to abstain from varying the corporate purposes or changing the legal form of
such Seller, except to the extent related to any intra-group mergers or
reorganisations within the GOODYEAR Group or to the extent that such variation
or change would not be reasonably likely to result in a Material Adverse Effect;

 

  (vii)

not to endorse, transfer or deliver to any person a Bill of Exchange relating to
a Sold Receivable unless such an endorsement, transfer or delivery is made for
the benefit of the

 

31



--------------------------------------------------------------------------------

 

Purchaser and, upon request of the Purchaser, to endorse, transfer or deliver,
to the Purchaser or any third party designated by the Purchaser, acting pursuant
to a power of attorney provided by a separate agreement, any and all Bills of
Exchange corresponding to Sold Receivables and take all such measures deemed
necessary by the Purchaser in order to preserve its rights hereunder;

 

  (viii)

not to create, incur, assume or permit to exist any Liens (other than any Lien
contemplated by the Transaction Documents) (a) in relation to any Sold
Receivables (and related rights) or in respect of the Collection Accounts, with
the exception of those Liens required by applicable laws and regulations, or
(b) over the Subordinated Deposit and/or the Complementary Deposit; and

 

  (ix)

not to use, and shall procure that its Subsidiaries shall not use, the proceeds
of the Initial Purchase Price and the Deferred Purchase Price for the purpose of
funding any activity, business or transaction of or with any Sanctioned Person
or in any Sanctioned Country, to the extent such activity, business or
transaction would be prohibited by Sanctions if conducted by a person organized
or formed under the laws of the United States of America, the Federal Republic
of Germany, the Netherlands, Luxembourg, France or the United Kingdom.

 

12.2

Centralising Unit

 

12.2.1

Affirmative covenants

The Centralising Unit undertakes:

 

  (i)

to provide the Purchaser without undue delay, on a non-consolidated basis, with:

 

  (a)

its annual accounts (balance sheet, profit and loss accounts and annexes), as
published and certified by its statutory auditors, the related report of the
board of directors and statutory auditors, and an extract of the minutes of the
shareholders’ annual general meeting approving the said accounts, no later than
forty-five calendar days (45) following the holding of its shareholders’ annual
general meeting;

 

  (b)

all published interim financial information; and

 

  (c)

all other information, reports or statements as the Purchaser may at any time
reasonably request and depending on the type of information requested, in
accordance with the procedures applicable to the communication of information
under this Agreement;

 

  (ii)

to request promptly any authorisation as may become necessary for the
performance of its obligations under the Transaction Documents to which it is a
party;

 

  (iii)

to do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business, except to the
extent that failure to keep in effect

 

32



--------------------------------------------------------------------------------

 

such rights, licenses, permits privileges and franchises would not be reasonably
likely to result in a Material Adverse Effect;

 

  (iv)

upon knowledge by the Centralising Unit that (a) an Early Amortisation Event has
occurred, to notify forthwith the Purchaser of the same and (b) a Potential
Early Amortisation Event has occurred, to notify forthwith the Purchaser of the
same and, where applicable, of actions which the Centralising Unit has taken
and/or proposes to take with respect thereto in order to prevent such Potential
Early Amortisation Event from becoming an Early Amortisation Event;

 

  (v)

to carry on its business in accordance with all applicable laws and regulations,
except where failure to do so would not be reasonably likely to result in a
Material Adverse Effect;

 

  (vi)

to deliver to the Purchaser (on a date which shall be a Settlement Date during
the Replenishment Period), a Solvency Certificate within six (6) calendar months
after the date of delivery of the previous Solvency Certificate, in accordance
with the form set out in SCHEDULE 5;

 

  (vii)

(a) to provide the Agent two (2) Business Day before each Information Date
preceding the applicable Funded Settlement Date (before 9.00 a.m.) with a copy
of the List of Purchasable Receivables in the form agreed between the Parties to
this Agreement and a copy of the Assessment Report (with the following tables
filled: table 1, table 2, table 3, table 9 and table 11); (b) to provide the
Agent on each Information Date preceding the applicable Funded Settlement Date
(before noon) with a copy of the Assessment Report filled with the remaining
tables left; and (c) to provide the Agent on each Information Date preceding the
applicable Intermediary Settlement Date (before 11.00 p.m.) with a copy of the
Assessment Report and a List of Purchasable Receivables in the form agreed
between the Parties;

 

  (viii)

to provide the Purchaser (or the Agent acting in the name and on behalf of the
Purchaser) on each Funded Settlement Date during the Replenishment Period before
9.00 a.m., with the Transfer Deeds;

 

  (ix)

to transmit to the Agent and the Purchaser a certificate evidencing compliance
with the Financial Covenants at the time of delivery of such financial
information described in points (a) and (b) of section 5.01 of the European
Credit Facility;

 

  (x)

to inform the Purchaser, as soon as possible, and in so far as is permitted by
applicable laws and regulations of any restructuring leading to GOODYEAR ceasing
to hold directly or indirectly 100% in the voting rights of the Centralising
Unit;

 

  (xi)

to ensure that any information transmitted by the Centralising Unit or any of
the Sellers during the course of the Securitisation Transaction and pursuant to
the Transaction Documents is accurate and true in all material respects; and

 

  (xii)

to maintain effective and in full force at all times the Intercompany
Arrangements with the Centralising Unit and the other Sellers, and not to change
such Intercompany

 

33



--------------------------------------------------------------------------------

 

Arrangements in any way that may adversely affect the rights of the Purchaser
under the Securitisation Transaction.

 

12.2.2

Negative covenants

The Centralising Unit undertakes:

 

  (i)

to abstain from changing its legal form, its corporate existence and varying its
corporate purposes, except to the extent that such variation or change would not
be reasonably likely to adversely affect the performance of its obligations
under the Transaction Documents; and

 

  (ii)

not to create, incur, assume or permit to exist any Lien in relation to any of
its assets, except (x) for Liens provided under the Transaction Documents,
(y) to the extent such Liens do not relate to any assets in relation to the
Securitisation Transaction, for Liens created or permitted by the European
Credit Facility, or (z) to the extent required by applicable laws or
regulations.

 

12.3

Agent

 

12.3.1

The Agent hereby agrees with the other Parties that it shall, at the latest on
each Calculation Date:

 

  (i)

identify a selection in the List of Purchasable Receivables sent by the
Centralising Unit, acting in the name and on behalf of the Sellers, on the
preceding Information Date, in order to select, by way of priority,

 

  (a)

the Ongoing Purchasable Receivables title to which has passed and which have
been transferred to the Purchaser from the Sellers between the last two
(2) Assessment Dates other than, if such Calculation Date immediately precedes a
Funded Settlement Date, those Ongoing Purchasable Receivables the transfer of
which shall be rescinded on such Funded Settlement Date in accordance with the
provisions of the French Receivables Purchase Agreement, the Spanish Receivables
Purchase Agreement or the German Receivables Purchase Agreement (in that latter
case only if the transfer of said Originated Ongoing Purchasable Receivables was
governed by French law), and then

 

  (b)

if such Calculation Date immediately precedes a Funded Settlement Date, the
Remaining Purchasable Receivables which shall be purchased by the Purchaser from
the Sellers on such Funded Settlement Date during the Replenishment Period (it
being provided that, for the purposes of this provision, the transfer of the
Originated Ongoing Purchasable Receivables sold on the second Funded Settlement
Date preceding such Calculation Date in accordance with the provisions of the
French Receivables Purchase Agreement, the Spanish Receivables Purchase
Agreement or the German Receivables Purchase Agreement (in that latter case only
if the transfer of said Originated Ongoing Purchasable Receivables was governed
by French law), will be assumed to be rescinded on the Funded Settlement Date
following such Calculation Date so that

 

34



--------------------------------------------------------------------------------

 

such Originated Ongoing Purchasable Receivables will be treated as Remaining
Purchasable Receivables to be purchased on such Funded Settlement Date),

so that the Outstanding Amount of Sold Receivables shall not exceed the sum of
the Requested Amount of the Purchaser’s Funding, the amount of the Subordinated
Deposit, the Maximum Amount of the Complementary Deposit and the Discount
Reserve minus the applicable Outstanding Amount of Refinanced Sold Receivables
refinanced on the applicable Funded Settlement Date by the funding of Italian
Notes;

 

  (ii)

identify among the Remaining Purchasable Receivables and the Ongoing Purchasable
Receivables selected in accordance with point (i) above, Eligible Receivables
which shall be selected so that the Outstanding Amount of Eligible Receivables
and Refinanced Eligible Receivables due by Debtors of the same Group on the
following Settlement Date shall not exceed the Maximum Concentration Rate
multiplied by the sum of the Outstanding Amount of the Eligible Receivables and
the Outstanding Amount of Refinanced Eligible Receivables on such date;

 

  (iii)

if such Calculation Date immediately precedes a Funded Settlement Date, send to
the Centralising Unit, acting in the name and on behalf of the Sellers, before
5.00 pm on such Calculation Date a list containing the Remaining Purchasable
Receivables and the Originated Ongoing Purchasable Receivables (and identifying
specifically the Eligible Receivables) as at the next Funded Settlement Date
during the Replenishment Period, along with the Outstanding Amount of Remaining
Purchasable Receivables and the Outstanding Amount of Eligible Receivables (it
being provided that, for the purposes of this provision, the transfer of the
Originated Ongoing Purchasable Receivables sold on the second Funded Settlement
Date preceding such Calculation Date in accordance with the provisions of the
French Receivables Purchase Agreement, the Spanish Receivables Purchase
Agreement or the German Receivables Purchase Agreement (in that latter case only
if the transfer of said Originated Ongoing Purchasable Receivables was governed
by French law), will be assumed to be rescinded on the Funded Settlement Date
following such Calculation Date so that such Originated Ongoing Purchasable
Receivables will be treated as Remaining Purchasable Receivables to be purchased
on such Funded Settlement Date);

 

  (iv)

calculate, with respect to the following Settlement Date, and on the basis of
the information received on the preceding Information Date:

 

  (a)

the balance of the Current Account;

 

  (b)

the Discount Amount;

 

  (c)

the amount of the Discount Reserve;

 

  (d)

the Outstanding Amount of Sold Receivables, the Outstanding Amount of Refinanced
Sold Receivables, the Outstanding Amount of Eligible Receivables

 

35



--------------------------------------------------------------------------------

 

and the Outstanding Amount of Refinanced Eligible Receivables, globally and for
each Seller individually and for the Italian Seller;

 

  (e)

the amount of the Purchaser’s Funding, including any increase or reduction in
the level of such funding if such Calculation Date precedes immediately a Funded
Settlement Date;

 

  (f)

the amount of the Subordinated Deposit;

 

  (g)

the amount of the Complementary Deposit;

 

  (h)

the amount of the Adjusted Collections and the Refinanced Adjusted Collections;
and

 

  (i)

any other amounts agreed between the Agent and the Centralising Unit;

 

  (v)

give notice before 5.00 pm on such Calculation Date to the Centralising Unit
acting, as the case may be, on its own behalf or on behalf of the Sellers, of
the calculations (with supporting details) carried out pursuant to the above
paragraph (iv) in order to provide the information needed, as the case may be,
for the payment to be made on the following Settlement Date pursuant to Article
6.3, in accordance with the Calculation Letter described in SCHEDULE 13;

 

  (vi)

communicate to the Depositor the calculation of any Increase in the Purchaser’s
Funding or any Reduction in the Purchaser’s Funding in accordance with the
provisions of Article 7.3.

The Parties agree that, in the event that any Party becomes aware of any error
in the calculation carried out by the Agent pursuant to the present Article
12.3.1, such Party shall forthwith notify the Agent in order to rectify such an
error.

Calculations in respect of the Italian Notes, the Refinanced Eligible
Receivables and the Refinanced Sold Receivables (as well as any element related
thereto) will be based on information provided to the Purchaser under the
Italian Subscription Agreement and to the Agent under the Italian Receivable
Purchase Agreement.

 

12.3.2

At the latest on each Calculation Date, the Agent shall, at the request of any
Joint Lead Arranger, forthwith transmit a copy of the Assessment Reports, the
Lists of Purchasable Receivables or any reporting documents relating to the Sold
Receivables and the Refinanced Sold Receivables and provide the Joint Lead
Arrangers with any information relating to the amount of Adjusted Collections
and Refinanced Adjusted Collections received by the Purchaser on such
Calculation Date.

 

12.3.3

On each Calculation Date before 5.00 pm, the Agent undertakes to deliver
forthwith, to the Centralising Unit acting in the name and on behalf of the
Sellers, a document relating to the Sold Receivables and the Refinanced Sold
Receivables, in the form attached hereto as SCHEDULE 10.1, as modified from time
to time by the Parties, and to provide a copy of such document to the Joint Lead
Arrangers.

 

36



--------------------------------------------------------------------------------

After each Settlement Date, the Agent undertakes to deliver forthwith to each
Issuer, a report document relating to the Sold Receivables and the Refinanced
Sold Receivables, in the form attached hereto as SCHEDULE 10.2, as modified from
time to time between the Agent, the Purchaser and the Issuers.

For the purposes of the relevant reporting documents, the Parties agree that
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK shall be responsible for ensuring
that such reporting requirements are carried out.

 

12.4

Failure to deliver Assessment Report or List of Purchasable Receivables

 

12.4.1

In the event that the Centralising Unit fails to provide the Agent with a copy
of the Assessment Report and/or a List of Purchasable Receivables within one
(1) Business Day after an Information Date, or provides the Agent with a copy of
the Assessment Report and/or a List of Purchasable Receivables, that is
incomplete in relation to one or several Sellers or the Italian Seller (with
respect to any Seller or to the Italian Seller, a “Delivery Failure”), the Agent
shall carry out the identification and the calculations referred to in Articles
12.3.1 and 12.3.2 as follows:

 

  -

in relation to Sellers or the Italian Seller for which there is no Delivery
Failure, on the basis of the Assessment Report and the List of Purchasable
Receivables provided to the Agent on such Information Date; and

 

  -

in relation to Sellers or the Italian Seller for which there is a Delivery
Failure, on the basis of the Assessment Report and the List of Purchasable
Receivables provided to the Agent on the preceding Information Date;

provided that the Centralising Unit has sent to the Agent a single consolidated
Assessment Report and a single List of Purchasable Receivables. If the Agent has
not received such single consolidated Assessment Report and such List of
Purchasable Receivables, it shall make its calculations on the basis of the
single consolidated Assessment Report and single List of Purchasable Receivables
received on the previous Information Date.

 

12.4.2

In the event of any failure to comply with the provisions of Article
12.2.1(vii), the Centralising Unit shall comply with such provisions with
respect to the documents required to be delivered on or before the next
Information Date.

 

12.4.3

The Centralising Unit shall provide, on each Information Date, (i) the list of
Sold Receivables which are Doubtful Receivables and to be retransferred to the
relevant Seller in accordance with article 4.2 of the relevant Receivables
Purchase Agreement and (ii) the list of Refinanced Sold Receivables which are
Refinanced Doubtful Receivables and to be retransferred to the Italian Seller in
accordance with article 10.2 of the Italian Receivables Purchase Agreement.

 

12.5

Purchaser

Other than as contemplated by the Transaction Documents, the Purchaser
undertakes:

 

  (a)

not to

 

37



--------------------------------------------------------------------------------

  (i)

sell, transfer or otherwise dispose of any Sold Receivables; or

 

  (ii)

create, incur, assume or permit to exist any Liens over any Sold Receivables
(and related rights), with the exception of those Liens required by applicable
laws and regulations; and

 

  (b)

to subscribe for, and fund, the Italian Notes in accordance with the terms and
conditions of the Italian Subscription Agreement.

CHAPTER VI

EARLY AMORTISATION

 

13.

EARLY AMORTISATION

 

13.1

Early Amortisation Events in relation to the Securitisation Transaction:

The fact that the Purchaser’s Funding falls below the Minimum Amount of the
Program shall constitute an Early Amortisation Event with respect to this
Agreement and the Receivables Purchase Agreements.

 

13.2

Early Amortisation Event in relation to the Purchaser:

If any event occurs, which is not an event that is due to CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK or that could have been prevented by CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, and which, in the Rating Agencies’
opinion, jeopardises the “bankruptcy remote character” of the Purchaser, the
Purchaser may or, if all the Liquidity Banks and the Fund Subscribers (which
shall be consulted by the Purchaser upon the occurrence of such an Early
Amortisation Event) instruct the Purchaser to do so, the Purchaser shall
terminate its Commitment to purchase Ongoing Purchasable Receivables and
Remaining Purchasable Receivables from the Sellers subject to notice made in
writing to the Centralising Unit. In such an event, the Commitment Expiry Date
shall be deemed to have occurred on the thirtieth (30th) calendar day following
receipt by the Centralising Unit of the Purchaser’s Termination Notice. Such
Purchaser’s Termination Notice shall state the reasons for the Rating Agencies’
opinion.

 

13.3

Early Amortisation Events in relation to any Seller or the Centralising Unit:

Each of the following events shall constitute an Early Amortisation Event with
respect to this Agreement and the Receivables Purchase Agreements:

 

  (i)

any Seller, the Centralising Unit, GOODYEAR DUNLOP TIRES EUROPE BV, GOODYEAR or
any Material Subsidiary has entered into Insolvency Proceedings;

 

  (ii)

any failure by a Seller, the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE
BV to make a payment (including any deposit or transfer of Adjusted Collections
to the Purchaser) when due under the Transaction Documents:

 

38



--------------------------------------------------------------------------------

  (w)

which is not remedied within two (2) Business Days, provided that such failure
is due to a technical reason which affects the means of payment in the banking
system used by such Seller or by the Centralising Unit and is not otherwise
covered by clause (y) below;

 

  (x)

which is not remedied within four (4) Business Days, where such failure arises
in relation to the payment of the Management Fee or the Stand-By Fee;

 

  (y)

which is not a scheduled payment under the Transaction Documents and which is
not remedied within two (2) Business Days after written notice received from the
Purchaser or, if earlier, after a Responsible Officer becoming aware thereof;

 

  (z)

which is a scheduled payment (including a payment due pursuant to Article 6.3.2)
and is not otherwise covered by clause (w) or (x) above;

 

  (iii)

any restructuring of (a) a Seller leading to GOODYEAR ceasing to hold directly
or indirectly more than 50% in the share capital and voting rights of such a
Seller, or (b) GOODYEAR DUNLOP TIRES EUROPE BV leading to GOODYEAR ceasing to
hold directly or indirectly more than 50% in the share capital and voting rights
of GOODYEAR DUNLOP TIRES EUROPE BV, or (c) the Centralising Unit leading to
GOODYEAR ceasing to hold, directly or indirectly, 100% in the share capital and
voting rights of the Centralising Unit;

 

  (iv)

any default by any Seller, the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE
BV (including any material default in the collection obligations set forth in
Articles 21, 24, 25 and 26) other than the defaults referred to in paragraph
(iii) above or paragraphs (vi) and (vii) below, in relation to any of their
obligations under the Transaction Documents:

 

  -

which is not remedied within one (1) Business Day after written notice received
from the Purchaser or, if earlier, after a Responsible Officer becoming aware
thereof, if such default is in relation to their respective obligations under
Article 12.2.1(vii), and the Centralising Unit does not comply with Article
12.4.2;

 

  -

which is not remedied within fifteen (15) Business Days after written notice
received from the Purchaser or, if earlier, after a Responsible Officer becoming
aware, if such default is in relation to their respective obligations under
Articles 12.1.1(iv), 12.2.1(x), 12.2.1(xiii), 12.2.1(xiv), 12.2.1(xxi),
12.2.1(iv) and 12.2.1(xii);

 

  -

which is a default of the obligations arising under 12.1.2 or 12.2.2, which
(a) if capable of remedy, is not remedied within fifteen (15) Business Days
after written notice received from the Purchaser or, if earlier, after a
Responsible Officer becoming aware, or (b) if not capable of remedy, has not
been waived by the Purchaser within five (5) Business Days after written notice
received from the Purchaser or, if earlier, after a Responsible Officer becoming
aware;

 

  -

which is not remedied within thirty (30) Business Days after written notice
received from the Purchaser, or, if earlier, after a Responsible Officer
becoming aware;

 

39



--------------------------------------------------------------------------------

  (v)

any failure by any Seller to deliver an Auditors Certificate with respect to
such Seller complying with the relevant form attached as SCHEDULE 4 (adapted
mutatis mutandis in the case of a New Seller), as provided for under Article
12.1.1(vii), which is not remedied within fifteen (15) Business Days after
written notice received from the Purchaser or, if earlier, after a Responsible
Officer becoming aware;

 

  (vi)

any failure by any Seller or the Centralising Unit with respect to such Seller,
the Centralising Unit to deliver a Solvency Certificate, complying with the
relevant form attached as SCHEDULE 5 (adapted mutatis mutandis in the case of a
New Seller), as provided for under Article 12.1.1(xii) and 12.2.1(vi), which is
not remedied within ten (10) Business Days after written notice received from
the Purchaser or, if earlier, after a Responsible Officer becoming aware;

 

  (vii)

any representation and warranty made by any Seller, the Centralising Unit or
GOODYEAR DUNLOP TIRES EUROPE BV under the Transaction Documents (other than
under Article 19), or any information contained in any document delivered by any
Seller or the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV to the
Purchaser pursuant thereto, is found to have been inaccurate on the date on
which it was made or delivered, if such inaccuracy (a) is not remedied or waived
accordingly within thirty (30) days after written notice received from the
Purchaser, or, if earlier, after a Responsible Officer becoming aware and (b) is
reasonably likely to result in a Material Adverse Effect;

 

  (viii)

any Material Indebtedness of GOODYEAR DUNLOP TIRES EUROPE BV, or any of its
subsidiaries, or GOODYEAR (a) has not been paid or repaid when due (after giving
effect to any applicable grace period) or (b) has become due and payable before
its stated date of payment as a result of a declared default and after the
expiry of any applicable grace period provided that, in each case, such default
has not been waived pursuant to the terms of the relevant agreement;

 

  (ix)

there is an attachment, freezing or seizure (saisie) order against all or any
material part of the property, assets or revenues of the Centralising Unit, any
of the Sellers or GOODYEAR DUNLOP TIRES EUROPE BV or in the event that the
Centralising Unit, any of the Sellers or GOODYEAR DUNLOP TIRES EUROPE BV has
become subject at any time to any court order or other court process having
similar effect and such attachment, seizure (saisie), court order or court
process remains in effect and is not discharged during a period of forty-five
(45) calendar days following the date on which it was served;

 

  (x)

any change of any kind in any Seller’s or Centralising Unit’s articles of
association, business or assets, which would be reasonably likely to result in a
Material Adverse Effect;

 

  (xi)

the validity of the Transaction Documents or a Transfer Deed issued pursuant to
any Receivables Purchase Agreement or any Payment hereunder or thereunder is
successfully

 

40



--------------------------------------------------------------------------------

 

challenged by any enforcement order issued or judgment obtained as a result of
proceedings before any court (including arbitration proceedings);

 

  (xii)

whenever on three (3) successive Funded Settlement Dates the
Overcollateralisation Rate Trigger is higher than the Maximum
Overcollateralisation Rate and such event is not waived within thirty (30) days
after notice received from the Purchaser or, if earlier, after a Responsible
Officer becoming aware of such event

For the purpose of this Article 13.3(xii), Overcollateralisation Rate Trigger
shall be calculated as follows: Maximum (Loss Reserve + Dilution Reserve; Floor
Reserve) + Customer/Supplier Reserve + Exchange Rate Reserve (as defined in
schedule 1 to the Master Subordinated Deposit Agreement);

 

  (xiii)

(a)any of the Transaction Documents becomes illegal or, cannot, for any reason
whatsoever, be performed pursuant to their respective terms, and such illegality
or inability to be performed is reasonably expected to prejudice the rights of
the Purchaser in any material respect;

(b)a Transfer Deed becomes illegal or, cannot, for any reason whatsoever, be
performed pursuant to its terms, and such illegality or inability to be
performed is reasonably expected to prejudice the rights of the Purchaser;

 

  (xiv)

the ratio at the end of any fiscal quarter of (x) Consolidated Net J.V.
Indebtedness to (y) Consolidated European J.V. EBITDA for the most recent period
of four consecutive fiscal quarters for which financial statements have been
prepared (as contemplated under the European Credit Facility), is greater than
3.00 to 1.00, and there has been no Applicable Waiver or Amendment on or prior
to the 60th calendar day after the occurrence of any such event. In addition,
this General Master Purchase Agreement shall be automatically deemed amended,
with no further actions required by the Parties, to reflect the changes made in
any Applicable Waiver or Amendment.

Capitalized terms used in this Article 13.3(xiv) and not defined in SCHEDULE 14
shall have meanings set forth for such terms in SCHEDULE 1;

 

  (xv)

if all Sellers withdraw from the Agreement in accordance with the provisions of
Article 39;

 

  (xvi)

the three-month rolling average of the Delinquency Percentage exceeds 3.8 %, and
such event is not waived within thirty (30) days after notice received from the
Purchaser, or, if earlier, after a Responsible Officer becomes aware thereof;

 

  (xvii)

the three-month rolling average of the Default Percentage exceeds 2.4 %, and
such event is not waived within thirty (30) days after notice received from the
Purchaser, or, if earlier, after a Responsible Officer becomes aware thereof;

 

  (xviii)

the three-month rolling average of the Dilution Percentage exceeds 7.5 %, and
such event is not waived within thirty (30) days after notice received from the
Purchaser, or, if earlier, after a Responsible Officer becomes aware thereof;

 

41



--------------------------------------------------------------------------------

  (xix)

with respect to any Ongoing Purchasable Receivable and/or Remaining Purchasable
Receivable assigned to the Purchaser on any Funded Settlement Date (for the
purposes of this Article, the “Reference Funded Settlement Date”), the Initial
Purchase Price has not been paid in full at the latest on the third Funded
Settlement Date following such Reference Funded Settlement Date, it being
provided that, on the Calculation Date preceding, the second Funded Settlement
Date following such Reference Funded Settlement Date, the Agent shall have
communicated to the Centralising Unit the amount of the Initial Purchase Price
of the Ongoing Purchasable Receivable and/or Remaining Purchasable Receivable
sold on such Reference Funded Settlement Date that would remain unpaid on the
third Funded Settlement Date following the Reference Funded Settlement Date,
should the Maximum Amount of Complementary Deposit not be increased; and

 

  (xx)

any Seller, the Centralising Unit and/or GOODYEAR DUNLOP TIRES EUROPE BV
becomes, directly or indirectly, a Sanctioned Person.

 

13.4

Consequences of Early Amortisation Events

Except for the Early Amortisation Event described in Article 13.2, the effect of
which is set out in such Article, the consequences of the Early Amortisation
Events shall be as follows:

 

  (i)

If an Early Amortisation Event referred to in Articles 13.1 or 13.3 occurs and
has not been waived, the Purchaser may or, if all the Liquidity Banks and the
Fund Subscribers (which shall be consulted by the Purchaser upon the occurrence
of such an Early Amortisation Event) instruct the Purchaser to do so, the
Purchaser shall terminate by notice in writing to the Centralising Unit (the
“Purchaser’s Termination Notice”), its Commitment to purchase Ongoing
Purchasable Receivables and Remaining Purchasable Receivables from the Sellers.
Upon knowledge by the Purchaser of the occurrence of an Early Amortisation Event
and provided such Early Amortization Event has not been waived and as soon as
the Purchaser has determined that such an occurrence shall entail the occurrence
of the Commitment Expiry Date, a Purchaser’s Termination Notice may be sent
forthwith. In such an event, the Commitment Expiry Date shall be deemed to have
occurred on the date of receipt of the Purchaser’s Termination Notice by the
Centralising Unit.

However, if upon consultation of the Liquidity Banks and the Fund Subscribers in
accordance with the above paragraph or Article 13.2 or Article 21.3.1, no
agreement can be reached among such Liquidity Banks and Fund Subscribers as to
the termination by the Purchaser of its Commitment or with respect to Article
21.3.1, the termination of the appointment of each Seller for collection of the
Sold Receivables, and where the Purchaser has not already decided in its own
discretion to terminate, each Liquidity Bank and each Fund Subscriber may decide
to terminate its own commitments under the Liquidity Agreement and/or Fund
Subscription Agreement to which it is a party (any such party, the “Terminating
Bank”), upon notice in writing to the Centralising Unit, the Purchaser, the
other Liquidity Bank(s) and the other Fund Subscriber no later than on the

 

42



--------------------------------------------------------------------------------

Information Date preceding the Funded Settlement Date on which such termination
is to be effective.

In the event of the termination by a Terminating Bank of its commitments under
the Liquidity Agreement and, as the case may be, the Fund Subscription Agreement
to which it is a party, the Maximum Amount of the Program shall be partially and
automatically reduced by an amount equal to the commitments of such Terminating
Bank under such Liquidity Agreement and, as the case may be, such Fund
Subscription Agreement (without double-counting in respect of a Terminating Bank
that would be a party to both a Liquidity Agreement and a Fund Subscription
Agreement). Such reduction of the Maximum Amount of the Program shall take
effect on the Funded Settlement Date on which the termination of its commitment
by such Terminating Bank is effective and shall be definitive and irrevocable.

 

  (ii)

By way of further exception to the foregoing, if an Early Amortisation Event set
forth in Article 13.3(iii), 13.3(iv), 13.3(v), 13.3(vi), 13.3(ix), 13.3(x),
13.3(xi) and 13.3(xiii) occurs exclusively in relation to certain but not all
Sellers, the Purchaser shall give notice thereof to the relevant Seller(s) and
the Centralising Unit. The Parties hereby agree that upon receipt by the
relevant Seller(s) and the Centralising Unit of such notice, the Purchaser shall
not be entitled to purchase any further Ongoing Purchasable Receivable or
Remaining Purchasable Receivable from the relevant Seller(s) (the “Excluded
Seller(s)”). The Purchaser’s Commitment shall not otherwise be affected, except
that if the aggregate amount of Sold Receivables assigned by the Excluded
Seller(s) on the preceding three (3) Funded Settlement Dates (or the preceding
six (6) Settlement Dates in the event a Bi-monthly Management Period is
outstanding) represents more than 45% of the aggregate amount of Sold
Receivables assigned by all Sellers on such dates, the Commitment Expiry Date
shall be deemed to have occurred on the date of receipt of the notice referred
to above.

For the avoidance of doubt, any Potential Early Amortisation Event shall not
constitute an Early Amortisation Event if a suitable agreement between the
Parties has been reached within the grace period (if any) provided for the
related Early Amortisation Event in Article 13.3.

CHAPTER VII

TAXES - CHANGES IN CIRCUMSTANCES

 

14.

TAXES

 

14.1

All payments to be made by each Seller, acting as Seller or as servicer of the
Sold Receivables, or by the Centralising Unit, to the Purchaser under this
Agreement, the Receivables Purchase Agreements, the Master Subordinated Deposit
Agreement and the Master Complementary Deposit Agreement shall be made free,
clear of and without deduction for or on account of tax (not being tax imposed
on the general income of the Purchaser), unless the relevant Seller or the

 

43



--------------------------------------------------------------------------------

 

Centralising Unit is required by mandatory provisions of law to make such a
payment subject to the deduction or withholding of tax, in which case the sum to
be paid by the relevant Seller or the Centralising Unit in respect of which such
deduction or withholding is required to be made shall, to the extent permitted
by law, be increased to the extent necessary to ensure that, after the making of
the required deduction or withholding, the Purchaser receives and retains (free
from any liability in respect of any such deduction or withholding) a net sum
equal to the sum which it would have received and so retained had no such
deduction or withholding been made or required to be made.

In the event that any payment made by the Centralising Unit or any of the
Sellers hereunder is subject to any withholding or deduction, the Purchaser
shall use reasonable efforts to recover any tax credit that it may be entitled
to on account of such withholding or deduction and shall remit to the
Centralising Unit any amounts so recovered, up to the amount necessary for the
Seller to be (after that payment) in the same after-tax position as it would
have been if such withholding or deduction had not been made, but such amount
shall in any event not exceed the sums so recovered by the Purchaser.

If the increase referred to above is contrary to any applicable law, the
Purchaser and the Centralising Unit, acting in the name and on behalf of the
Sellers, shall work together as soon as possible and in good faith to seek a
solution acceptable to the Parties.

If no suitable agreement has been reached within thirty (30) calendar days
following the coming into force of such deduction or withholding of tax, the
Commitment Expiry Date shall be deemed to have occurred on the thirtieth day
after such deduction or withholding comes into force. The Parties hereby agree
that during the thirty-day period provided in the foregoing sentence, no Ongoing
Purchasable Receivable and no Remaining Purchasable Receivable shall be sold to
the Purchaser by the Sellers concerned by such deduction for or on account of
tax or by all the Sellers if such deduction for or on account of tax relates to
the Centralising Unit, on a Funded Settlement Date.

 

14.2

Each Seller shall bear any VAT (a “VAT Payment”) to which any transaction
contemplated under the Securitisation Transaction may be subject or give rise
and which applies to any party having entered into the Securitisation
Transaction (other than the Sellers and the Centralising Unit); and each Seller
shall fully indemnify the Purchaser or any party having entered into the
Securitisation Transaction (other than the Sellers or the Centralising Unit), in
respect of any liability to pay such VAT Payment and from and against any losses
or liabilities which any of them may properly incur or otherwise suffer as a
result of any delay in paying or omission to pay such VAT Payment.

If a Seller makes a VAT Payment and a credit against, relief or remission for,
or repayment of taxes is attributable to that VAT Payment (a “VAT Credit”), the
Purchaser shall use reasonable efforts to obtain the repayment of such VAT
Credit, and once the Purchaser has obtained the repayment of such VAT Credit,
the Purchaser shall transfer such amount to the relevant Seller so that the
Seller will be (after that payment) in the same after-tax position as it would
have been in

 

44



--------------------------------------------------------------------------------

had the VAT Payment not been made by the Seller, but such amount shall in any
event not exceed the sums actually paid to the Purchaser under the repayment of
such VAT Credit.

 

14.3

In the event of any Insolvency Proceedings opened against the German Seller, if
the insolvency administrator is involved in the enforcement of any pledge over
the Collection Account(s) for the benefit of the Purchaser and if such
insolvency administrator is entitled to claim a deduction of fees (“Enforcement
Fees”) from the credit balance recorded on such Collection Account(s) at the
date of institution of such Insolvency Proceedings, the German Seller and/or the
Centralising Unit shall pay to the Purchaser any sums corresponding to such
Enforcement Fees.

 

14.4

In the event that the Purchaser, the Italian Issuer, a Liquidity Bank, a Fund
Subscriber, an Issuer, the Management Company, the Custodian, the Fund, the
Depositor or the Agent (each a “Tax Indemnified Party”) has to bear any new tax
or withholding tax or any other tax related charge not yet in force on any sum
which it owes and in relation to the Securitisation Transaction, the
Centralising Unit, acting in the name and on behalf of the Sellers, undertakes
to indemnify such Tax Indemnified Party up to the amount of this new taxation or
withholding tax or other tax charge, in the currency in which such deduction,
withholding or other tax charge must be paid.

In the event that the Purchaser or the Italian Issuer (each a “Refinanced Tax
Indemnified Party”) has to bear any deduction or withholding tax or any other
tax related charge on any sum which it owes and in relation to the Italian
Subscription Agreement, the Centralising Unit, acting in the name and on behalf
of the Sellers, undertakes to indemnify such Refinanced Tax Indemnified Party up
to the amount of this taxation or withholding tax or other tax charge, in the
currency in which such deduction, withholding or other tax charge must be paid.

In the event that any payment is made by the Centralising Unit to the Purchaser
pursuant to this Article 14.4, the Purchaser shall use reasonable efforts to
recover any tax credit that it may be entitled to on account of such tax and
shall remit to the Centralising Unit any amounts so recovered up to the amount
necessary for the Seller to be (after that payment) in the same after-tax
position as it would have been if such new tax had not been paid, within the
limit of the sums so recovered by the Purchaser.

 

14.5

In the event that any Tax Indemnified Party (including, in particular, the
Purchaser) has incurred any losses or liability resulting from or in relation to
any recourse by any German tax administration against the Purchaser with respect
to any Sold Receivable, the German Seller shall indemnify such Tax Indemnified
Party up to the amount of such losses or liability incurred and in the currency
in which such loss or liability has been incurred, provided that the recourse by
such German tax administration against the Purchaser is based on section 13c of
the German VAT Act or on any related or equivalent provision of German law.

 

14.6

Nothing in this Article 14 shall be construed so as to oblige the Purchaser to
bear costs and expenses of whatever nature or to disclose confidential
information relating to, inter alia, the organisation of its activities nor
affect in any way its right to organise its tax affairs in a manner which it
considers most beneficial.

 

45



--------------------------------------------------------------------------------

15.

CHANGES IN CIRCUMSTANCES

 

15.1

To the extent not already indemnified under Article 14, if, as a result of
(i) the implementation, after the 2018 Amendment Date, of any change in the
applicable laws, regulations, accounting standards or regulatory requirements or
any change in the interpretation or application of the aforementioned and/or
(ii) the implementation, after the 2018 Amendment Date, of any applicable
directive, request or requirement (whether or not having the force of law) of
any central bank, self-regulating organisation, governmental, fiscal, monetary
or other authority (including inter alia directives, requests, instructions,
accounting standards or requirements which affect the manner in which any bank
is required to maintain equity capital (own funds), taking into account its
assets, liabilities, contingent liabilities or commitments):

 

  (i)

the cost of the Purchaser, the Italian Issuer, any Liquidity Bank, any Fund
Subscriber, any Issuer, the Management Company, the Custodian, the Fund, the
Depositor or the Agent making available, agreeing to make available, maintaining
or funding any Payment and/or assuming or maintaining their Commitment or
otherwise giving effect to this Agreement shall be increased; and/or

 

  (ii)

any sum received or receivable by the Purchaser, the Italian Issuer, any
Liquidity Bank, any Fund Subscriber, any Issuer, the Management Company, the
Custodian, the Fund, the Depositor or the Agent under the Transaction Documents
shall be reduced (except for tax imposed on the general income of the Purchaser
or default of a Debtor under any Sold Receivables or Refinanced Sold
Receivables); and/or

 

  (iii)

the Purchaser, the Italian Issuer, any Liquidity Bank, any Fund Subscriber, any
Issuer, the Management Company, the Custodian, the Fund, the Depositor or the
Agent shall become liable to make any payment on account of tax (except for tax
imposed on its general income), or shall be compelled or obliged to forego any
interest or other return, on or calculated by reference to the Commitment or any
payment under this Agreement, the Receivables Purchase Agreement and/or the
Italian Subscription Agreement;

as soon as such event has occurred and provided that such information is
publicly available, the Purchaser, the Italian Issuer, any Liquidity Bank, any
Fund Subscriber, the Issuer, the Management Company, the Custodian, the Fund,
the Depositor or the Agent shall be entitled to claim from the Centralising
Unit, acting as the case may be on its own behalf or on behalf of the Sellers,
an indemnity equal to (a) the increased costs referred to in (i) above, and/or
(b) the reduction referred to in (ii) above and/or (c) the amount referred to in
(iii) above. To this effect, the Purchaser shall give notice to the Centralising
Unit, by delivering to the latter a certificate specifying in sufficient detail
the occurrence of the changes in circumstances and, if possible, the estimated
amount and the actual amount and the reason(s) for the indemnity payable under
this Article.

 

15.2

In the event of any dispute as to the amount of such an indemnity, the Purchaser
and the Centralising Unit acting in the name and on behalf of the Sellers, shall
work together as soon as possible and in good faith to seek a solution
acceptable to the Parties; in the event of a dispute,

 

46



--------------------------------------------------------------------------------

 

such indemnity shall nevertheless be paid by the Centralising Unit, acting on
its own behalf and on behalf of the Sellers, who shall make the payment of such
indemnity forthwith following receipt of the notice sent by the Purchaser.

If no suitable agreement has been reached within thirty (30) calendar days
following the coming into force of such event, the Commitment Expiry Date shall
be deemed to have occurred on the thirtieth day after such an event. The Parties
hereby agree that during the thirty-day period provided in the foregoing
sentence, no Remaining Purchasable Receivable or Ongoing Purchasable Receivable
shall be sold to the Purchaser on a Funded Settlement Date.

CHAPTER VIII

ORDER OF PRIORITY - PAYMENTS

 

16.

ORDER OF PRIORITY DURING THE AMORTISATION PERIOD

 

16.1

Without prejudice to Article 16.2, on each Settlement Date during the
Amortisation Period, the Purchaser shall apply the Distributed Amounts, in the
following order:

 

  1.

to the payment of any of the following sums that are due and payable on such
date in accordance with the provisions of the Master Senior Deposit Agreement:

 

  1.1

the Margin due to ESTER FINANCE;

 

  1.2

the Immobilisation Indemnity due pursuant to article 8.1 of the Master Senior
Deposit Agreement;

 

  1.3

the Deposit Fee due pursuant to article 8.2 of the Master Senior Deposit
Agreement;

until their full payment;

provided that, on each Intermediary Settlement Date the sums referred to in this
point 1. to be paid on the next Funded Settlement Date, calculated prorata
temporis, shall be excluded from the Distributed Amounts available on such
Intermediary Settlement Date and shall be reserved by the Purchaser in order to
be paid on such Funded Settlement Date;

 

  2.

to the payment of any sum due and payable prior to such date, by the Sellers or
the Centralising Unit to the Purchaser under the Transaction Documents and which
remains unpaid on such date, until its full repayment;

 

  3.

to the payment of any sum due and payable in respect of the Purchaser’s Funding,
in accordance with the provisions of the Master Senior Deposit Agreement and,
pari passu, in respect of the Complementary Deposit, in accordance with the
provisions of the Master Complementary Deposit Agreement, until their full
payment;

 

  4.

provided that, on each Intermediary Settlement Date the sums referred to in this
point 4., due in respect of the Purchaser’s Funding and to be paid on the next
Funded Settlement Date shall be excluded from the Distributed Amounts available
on such Intermediary Settlement Date and reserved by the Purchaser in order to
be paid on such Funded Settlement Date;

 

47



--------------------------------------------------------------------------------

  5.

to the payment of any outstanding Initial Purchase Price to be made pursuant to
the provisions of each Receivables Purchase Agreement and which has not been
made before the Amortisation Period;

 

  6.

to the payment of any outstanding Deferred Purchase Price to be made pursuant to
the provisions of each Receivables Purchase Agreement;

 

  7.

to the repayment of the Subordinated Deposit.

 

16.2

On each Settlement Date during the Amortisation Period, if any Seller and/or the
Centralising Unit fail(s) to make a payment when due under the Transaction
Documents in respect of the Adjusted Collections and, pursuant to the provisions
of Article 21.3, the collection mandate given to the Sellers has been
terminated, the Purchaser shall apply the Distributed Amounts, in the following
order:

 

  1.

to the payment of any sums due and payable on such date in respect of the
Purchaser’s Funding, in accordance with the provisions of the Master Senior
Deposit Agreement, as follows:

 

  1.1

the Margin due to ESTER FINANCE;

 

  1.2

the Immobilisation Indemnity due pursuant to article 8.1 of the Master Senior
Deposit Agreement;

 

  1.3

the Deposit Fee due pursuant to article 8.2 of the Master Senior Deposit
Agreement;

until their full payment;

provided that, on each Intermediary Settlement Date the sums referred to in this
point 1. to be paid on the next Funded Settlement Date, calculated prorata
temporis, shall be excluded from the Distributed Amounts available on such
Intermediary Settlement Date and reserved by the Purchaser in order to be paid
on such Funded Settlement Date;

 

  2.

to the payment of any sum due and payable prior to such date, by the Sellers or
the Centralising Unit to the Purchaser under the Transaction Documents and which
remains unpaid on such date, until its full repayment;

 

  3.

to the payment of any sum due and payable in respect of the Purchaser’s Funding,
up to an amount equal to the sum due under the Transaction Documents in respect
of the Adjusted Collections and which any Seller and/or the Centralising Unit
has failed to pay (the “Priority Amount”);

provided that, on each Intermediary Settlement Date the sums referred to in this
point 3. to be paid on the next Funded Settlement Date shall be excluded from
the Distributed Amounts available on such Intermediary Settlement Date and be
reserved by the Purchaser in order to be paid on such Funded Settlement Date;

 

  4.

to the payment of any sum remaining due and payable in respect of the
Purchaser’s Funding, in accordance with the provisions of the Master Senior
Deposit Agreement and, pari passu, in respect of that portion of the
Complementary Deposit that exceeds the Priority Amount, in accordance with the
provisions of the Master Complementary Deposit Agreement, until their full
payment;

 

48



--------------------------------------------------------------------------------

provided that, on each Intermediary Settlement Date the sums referred to in this
point 4., due in respect of the Purchaser’s Funding and to be paid on the next
Funded Settlement Date shall be excluded from the Distributed Amounts available
on such Intermediary Settlement Date (and reserved by the Purchaser in order to
be paid on such Funded Settlement Date;

 

  5.

to the repayment of any residual sum due in respect of the Complementary
Deposit;

 

  6.

to the payment of any outstanding Initial Purchase Price to be made pursuant to
the provisions of each Receivables Purchase Agreement and which has not been
made before the Amortisation Period;

 

  7.

to the payment of any Deferred Purchase Price to be made pursuant with the
provisions of each Receivables Purchase Agreement;

 

  8.

to the repayment of the Subordinated Deposit.

 

17.

PAYMENTS

 

17.1

For the purpose of the payment of any sum due under this Agreement, the Agent,
the Purchaser, each Seller and the Centralising Unit acting, as the case may be,
on its own behalf or on behalf of the Sellers, expressly agree to use
exclusively the following bank accounts:

 

  (i)

the Purchaser’s Account;

 

  (ii)

the Centralising Unit’s Account;

 

  (iii)

the Collection Accounts;

 

  (iv)

the Purchaser’s Collection Accounts; and

 

  (v)

the Agent’s Account.

The Parties acknowledge that such accounts shall be used exclusively for the
purposes and in accordance with the terms of this Agreement.

 

17.2

The Euro is the currency of payment for each and every sum due at any time under
the Transaction Documents.

 

17.3

Without prejudice to other provisions of the Transactions Documents related to
set-off, the Purchaser shall be entitled to set-off (i) any amount due and
payable by the Purchaser to the Centralising Unit on its behalf or on behalf of
the Sellers under the Transaction Documents and (ii) any amount due and payable
by the Centralising Unit on its behalf or on behalf of the Sellers to the
Purchaser under the Transaction Documents.

Without prejudice to other provisions of the Transactions Documents related to
set-off, the Centralising Unit, acting on its behalf or on behalf of the
Sellers, shall be entitled to set-off (i) any amount due and payable by the
Purchaser to the Centralising Unit on its behalf or on behalf of the Sellers
under the Transaction Documents and (ii) any amount due and payable by the
Centralising Unit on its behalf or on behalf of the Sellers to the Purchaser
under the Transaction Documents.

 

49



--------------------------------------------------------------------------------

17.4

For the purposes of this Article, any payments falling due on a day which is not
a Business Day shall instead fall due on the following Business Day.

 

17.5

The Centralising Unit acting, as the case may be, on its own behalf or on behalf
of any Seller, shall give to its bank before 12.00 (noon) on the Business Day
following each Calculation Date, an irrevocable instruction to transfer (ordre
de virement irrévocable), from the Centralising Unit’s Account to the
Purchaser’s Account, any amount due to the Purchaser on the following Settlement
Date in accordance with the Transaction Documents, to be credited with
immediately available funds, before 12.00 (noon), on the said Settlement Date.

The Purchaser shall give to its bank one (1) Business Day before any Settlement
Date, before 10.00 am, an irrevocable instruction to transfer (ordre de virement
irrévocable), from the Purchaser’s Account to the Centralising Unit’s Account,
any amount due, as the case may be, to the Centralising Unit on such Settlement
Date, in accordance with the Transaction Documents, to be credited with
immediately available funds, before 12.00 (noon), on the said Settlement Date.

 

17.6

Any default by the Centralising Unit acting, as the case may be, on its own
behalf or on behalf of any Seller, in the fulfilment of its payment obligations
under this Agreement shall automatically entitle the Purchaser, without having
to give prior notice, to receive interest on any amounts payable and remaining
unpaid (excluded), calculated from the date when such payment was due (included)
until the date of actual payment, at a rate of EURIBOR 1 month + 2% per annum
payable on the date of actual payment (excluded).

CHAPTER IX

PURCHASE OF ONGOING PURCHASABLE RECEIVABLES AND REMAINING

PURCHASABLE RECEIVABLES

 

18.

CONDITIONS IN RELATION TO ANY PURCHASE OF ONGOING PURCHASABLE RECEIVABLES AND
REMAINING PURCHASABLE RECEIVABLES

 

18.1

Conditions precedent in relation to any purchase of Ongoing Purchasable
Receivables and Remaining Purchasable Receivables

The Purchaser shall not be obliged on any Funded Settlement Date during the
Replenishment Period, to purchase from any Seller, Ongoing Purchasable
Receivables and/or Remaining Purchasable Receivables unless each of the
following conditions have been fulfilled on such Funded Settlement Date:

 

  (i)

the representations and warranties made by the Seller and the Centralising Unit
referred to in Article 11 (Representations and Warranties) remain valid and
accurate on such Funded Settlement Date;

 

  (ii)

the Centralising Unit has transmitted the Assessment Report to the Agent and
delivered the List of Purchasable Receivables to the Purchaser on the
Information

 

50



--------------------------------------------------------------------------------

 

Date immediately preceding such Funded Settlement Date and on the Information
Date immediately preceding the precedent Intermediary Settlement Date (if such
Information Date and Intermediary Settlement Date fall during a Bi-monthly
Management Period);

 

  (iii)

the amount of the Subordinated Deposit, the Complementary Deposit and any
Increase in the Subordinated Deposit and any Increase in the Complementary
Deposit applicable on such Funded Settlement Date and on the preceding
Intermediary Settlement Date (if such Intermediary Settlement Date falls during
a Bi-monthly Management Period), has been recorded on the debit balance of the
Current Account;

 

  (iv)

the Payment to be made and the Transfer Deeds to be delivered pursuant hereto do
not violate any law or regulation in force on such Funded Settlement Date;

 

  (v)

such Funded Settlement Date is not later than the Commitment Expiry Date;

 

  (vi)

the Purchaser has received to its satisfaction, on or before such Funded
Settlement Date, (a) an Auditors Certificate in relation to each of the Sellers,
not older than twelve (12) calendar months, (b) a Solvency Certificate in
relation to the Centralising Unit and in relation to each of the Sellers not
older than six (6) calendar months;

 

  (vii)

no Early Amortisation Event has occurred on such date;

 

  (viii)

the selection of the Remaining Purchasable Receivables and the Refinanced
Remaining Purchasable Receivables, in each case on such Funded Settlement Date,
has been carried out in accordance with the selection procedure set forth in
Article 12.3.1; and

 

  (ix)

the Centralising Unit, acting on behalf of the Sellers, has transferred the
Adjusted Collections to the Purchaser, to the extent required by Article 23
(Application of payments and payments of collections).

 

18.2

Conditions subsequent to any Purchase of Ongoing Purchasable Receivables and
Remaining Purchasable Receivables on a Funded Settlement Date during the
Replenishment Period

In the event that any of the following conditions have not been fulfilled on any
Funded Settlement Date during the Replenishment Period, such a failure shall
constitute an automatic and immediate termination (condition résolutoire de
plein droit) of the assignment by the Sellers to the Purchaser of the Sold
Receivables sold on such Funded Settlement Date:

 

  (i)

the Centralising Unit has not credited the Purchaser’s Account for an amount
equal to any debit balance of the Current Account in accordance with the
provisions of Article 6.3.3 on such date before 12.00 (noon);

 

51



--------------------------------------------------------------------------------

  (ii)

the Depositor has not duly made or increased the Senior Deposit in respect of
its commitment to effect a Senior Deposit in accordance with and subject to the
terms of the Master Senior Deposit Agreement;

 

  (iii)

the Purchaser has not received from the Italian Issuer any Refinanced Received
Net Amount to be paid by the Italian Issuer to the Purchaser on such Funded
Settlement Date, in accordance with the terms and conditions of the Italian
Subscription Agreement.

 

19.

CONFORMITY WARRANTIES FOR ONGOING PURCHASABLE RECEIVABLES AND REMAINING
PURCHASABLE RECEIVABLES

 

19.1

Each Seller represents and warrants to the Purchaser that:

 

  (i)

as of the Assessment Date preceding the Funded Settlement Date on which a
Remaining Purchasable Receivable shall be sold (the “Reference Funded Settlement
Date”), such Remaining Purchasable Receivable (other than a Net Miscellaneous
Receivable or with respect to the Initial Settlement Date a Defaulted
Receivable) shall exist, and, to its knowledge, except as specifically
identified on the Assessment Report preceding such Reference Funded Settlement
Date (it being provided that even if such Remaining Purchasable Receivables are
so identified, this shall be without prejudice to the rights of the Purchaser to
exercise any recourse against the relevant Seller as provided for under this
Agreement and, in particular, shall not prevent the Purchaser from exercising
any recourse in connection with Article 28) shall conform with the description
as it appears on the Transfer Deed and the electronic support relating to such
Transfer Deed and with the applicable characteristics specified in SCHEDULE 11;
and

 

  (ii)

on the day on which title to an Ongoing Purchasable Receivable shall pass and
shall be transferred to the Purchaser in accordance with any Receivables
Purchase Agreement, such Ongoing Purchasable Receivable shall, to its knowledge
and except as specifically identified on the last Assessment Report drawn up on
the Information Date following such Assessment Date (it being provided that even
if such Ongoing Purchasable Receivables are so identified, this shall be without
prejudice to the rights of the Purchaser to exercise any recourse against the
relevant Seller as provided for under this Agreement and, in particular, shall
not prevent the Purchaser from exercising any recourse in connection with
Article 28), shall conform with the description as it appears on the Transfer
Deed and, when originated, with the applicable characteristics specified for
Remaining Purchasable Receivables in SCHEDULE 11 (mutatis mutandis).

 

52



--------------------------------------------------------------------------------

Each Seller and the Purchaser agree that the Conformity Warranties set out in
this Article:

 

  (iii)

shall be given by each Seller to the Purchaser and shall apply to all of its
Ongoing Purchasable Receivables and Remaining Purchasable Receivables designated
on any Transfer Deed and the related support;

 

  (iv)

shall take effect upon the mere transfer by each Seller or the Centralising Unit
to the Purchaser of a Transfer Deed and the related supports, in accordance with
and subject to the relevant Receivables Purchase Agreement;

 

  (v)

shall be valid (x) for any Ongoing Purchasable Receivable on the Information
Date following the date on which title to such Ongoing Purchasable Receivable
shall pass to the Purchaser in accordance with any Receivables Purchase
Agreement and (y) for any Remaining Purchasable Receivable on the Information
Date preceding the Funded Settlement Date on which such Remaining Purchasable
Receivable shall be sold;

 

  (vi)

shall remain in force until the Purchaser’s Funding has been repaid in full.

 

19.2

For the avoidance of doubt, notwithstanding any other provision of the
Transaction Documents, no term of this Agreement, and more generally of any
other Transaction Document, shall oblige any Seller to sell or assign to the
Purchaser any receivable or contract providing for any prohibition or
restriction in respect of the sale or assignment of such receivable or contract
to the Purchaser (to the extent such prohibition or restriction has not been
waived or otherwise amended in order to permit such sale or assignment) it being
understood that pursuant to § 354a subsection 1 of the German Commercial Code
(Handelsgesetzbuch) the assignment of a German law governed receivable arising
from a mutual commercial transaction (beiderseitiges Handelsgeschäft) will be
valid notwithstanding any contractual prohibition to assign said receivables
pursuant to § 399 German Civil Code (Bürgerliches Gesetzbuch).

 

20.

IDENTIFICATION OF THE CONTRACTUAL DOCUMENTATION FOR THE SOLD RECEIVABLES -
ACCESS TO DOCUMENTS

The Parties irrevocably agree that each purchase of Sold Receivables carried out
pursuant to this Agreement and the relevant Receivables Purchase Agreement shall
entitle the Purchaser or any other agent appointed in a discretionary way by the
same, solely in order to protect and/or to enforce its right in connection with
the Securitisation Transaction, to access the original copies of the contractual
documentation or the computer or paper information underlying the Sold
Receivables and, the support listing the Sold Receivables and to make duplicate
copies of such documents; provided that the Purchaser or its agent shall have
the right to obtain the original copies of such documents to the extent required
to enforce their rights under the Transaction Documents and, in respect of the
Protected Debtors, subject to the provisions of the Data Escrow Agreement and
the Data Protection Laws (as defined in SCHEDULE 19).

Each Seller irrevocably agrees to allow the Purchaser or any other person
appointed by it unrestricted access to the said documents provided that (i) such
Seller has been given two (2)

 

53



--------------------------------------------------------------------------------

Business Days prior notice thereof, (ii) the Purchaser or any other person, whom
the Purchaser appoints undertakes not to disclose any confidential information
except where permitted in the circumstances provided for by Article 31
(Confidentiality) and (iii) in respect of the Protected Debtors, subject to the
provisions of the Data Escrow Agreement and the Data Protection Laws (as defined
in SCHEDULE 19).

The Purchaser or any other person, whom the Purchaser appoints, shall in no way
be obliged to reimburse the Centralising Unit or the Sellers, for any expense
incurred by the Centralising Unit or the Sellers when allowing access to use the
relevant documents, nor to compensate the Centralising Unit or the Sellers for
any loss which such access or use might cause, other than any loss resulting
from the gross negligence (faute lourde) or willfull misconduct (dol) of the
Purchaser or such other person or the breach by the Purchaser of its material
obligations under the Transaction Documents.

CHAPTER X

COLLECTION OF SOLD RECEIVABLES

 

21.

COLLECTION OF SOLD RECEIVABLES

 

21.1

Seller’s Collection Mandate

The Purchaser hereby appoints each Seller, who accepts, to act as the collection
agent for the purposes of the collection of Sold Receivables under a Collection
Mandate in accordance with the terms and subject to the conditions of this
Agreement and the relevant Receivables Purchase Agreement. Each Seller hereby
irrevocably renounces resigning from its role as collection agent for the
duration of this Agreement.

In addition, the Purchaser hereby appoints the Sellers, who hereby accept to act
on its behalf for the purposes of Articles 24 and 25 or where expressly provided
for in this Agreement or any of the Receivables Purchase Agreements.

No Seller shall have any authority to act on behalf of the Purchaser except as
provided in this Agreement or the Receivables Purchase Agreements.

 

21.2

Collection Support

Upon the occurrence of a Collection Rating Trigger Event, the Purchaser may
request any Stand-by Servicer(s) to provide the relevant Sellers with logistic
support to carry out the collection of Sold Receivables with greater efficiency,
provided that the Stand-by Servicer(s) shall not be obliged to provide such
logistic support. If the Centralising Unit, acting in the name and on behalf of
the Sellers, accepts such offer and the relevant Stand-by Servicer(s) accept(s)
to provide such logistic support, the Centralising Unit shall reimburse the
Stand-by Servicer(s) with any duly documented costs incurred in connection with
the setting up of such logistic support.

 

21.3

Termination of the Collection Mandate

 

54



--------------------------------------------------------------------------------

21.3.1

Solely in the event of:

 

  (i)

any Early Amortisation Event under Article 13.3(xv);

 

  (ii)

any failure of any of the Sellers to comply with their respective obligations
under Article 12.1.2(vi), which is not remedied within fifteen (15) Business
Days after written notice received from the Purchaser, or, if earlier, after a
Responsible Officer becoming aware;

 

  (iii)

entry of any Seller, the Centralising Unit, GOODYEAR DUNLOP TIRES EUROPE BV,
GOODYEAR or any Material Subsidiary into Insolvency Proceedings;

 

  (iv)

any failure by a Seller or the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE
BV to make a payment (including any deposit or transfer of Adjusted Collections
to the Purchaser) when due under the Transaction Documents:

 

  (a)

which is not remedied within two (2) Business Days, provided that such failure
is due to a technical reason which affects the means of payment in the banking
system used by such Seller or by the Centralising Unit and is not otherwise
covered by clause (c) below;

 

  (b)

which is not remedied within four (4) Business Days, where such failure arises
in relation to the payment of the Management Fee or the Stand-by Fee;

 

  (c)

which is not a scheduled payment under the Transaction Documents and which is
not remedied within two (2) Business Days after written notice received from the
Purchaser or, if earlier, after a Responsible Officer becoming aware thereof;

 

  (d)

which is a scheduled payment (including a payment due pursuant to Article 6.3.2)
and is not otherwise covered by clause (a) or (b) above;

 

  (v)

any restructuring of (a) a Seller leading to GOODYEAR ceasing to hold directly
or indirectly more than 50% in the share capital and voting rights of such a
Seller, or (b) GOODYEAR DUNLOP TIRES EUROPE BV leading to GOODYEAR ceasing to
hold directly or indirectly more than 50% in the share capital and voting rights
of GOODYEAR DUNLOP TIRES EUROPE BV, or (c) the Centralising Unit leading to
GOODYEAR ceasing to hold directly or indirectly 100% in the share capital and
voting rights of the Centralising Unit;

 

  (vi)

any failure by any Seller to deliver an Auditors Certificate, complying with the
relevant form attached as SCHEDULE 4, as provided for under Article 12.1.1(vii),
which is not remedied within fifteen (15) Business Days after written notice
received from the Purchaser or, if earlier, after a Responsible Officer becoming
aware thereof;

 

  (vii)

any failure by any Seller or the Centralising Unit to deliver a Solvency
Certificate, with respect to such Seller complying with the relevant form
attached as SCHEDULE 5, as

 

55



--------------------------------------------------------------------------------

 

provided for under Article 12.1.1(xii) and 12.2.1(vi), which is not remedied
within ten (10) Business Days after written notice received from the Purchaser
or, if earlier, after a Responsible Officer becoming aware thereof;

 

  (viii)

any Material Indebtedness of GOODYEAR TIRES EUROPE BV or any of its
subsidiaries, or GOODYEAR (a) has not been paid or repaid when due (after giving
effect to any applicable grace period) or (b) has become due and payable before
its stated date of payment as a result of a declared default and after the
expiry of any applicable grace period, provided that, in each case, such default
has not been waived pursuant to the terms of the relevant agreement;

 

  (ix)

any change of any kind, in any Seller’s or Centralising Unit’s articles of
association, business or assets, which would be reasonably likely to result in a
Material Adverse Effect;

 

  (x)

any representation and warranty made by any Seller, the Centralising Unit or
GOODYEAR DUNLOP TIRES EUROPE BV under the Transaction Documents (other than
under Article 19), or any information contained in any document delivered by any
Seller or the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE BV to the
Purchaser pursuant thereto, is found to have been inaccurate on the date on
which it was made or delivered, if such inaccuracy (a) is not remedied or waived
accordingly within thirty (30) days after written notice received from the
Purchaser or, if earlier, after a Responsible Officer becoming aware thereof,
and (b) is reasonably likely to result in a Material Adverse Effect;

 

  (xi)

there is an attachment, freezing or seizure (saisie) order against all or any
material part of the property, assets or revenues of the Centralising Unit or
any of the Sellers or GOODYEAR DUNLOP TIRES EUROPE BV or in the event that
either the Centralising Unit or any of the Sellers or GOODYEAR DUNLOP TIRES
EUROPE BV has become subject at any time to any court order or other court
process having similar effect and such attachment, seizure (saisie), court order
or court process remains in effect and is not discharged during a period of
forty five (45) calendar days following the date on which it was served;

 

  (xii)

the validity of the Transaction Documents or a Transfer Deed issued pursuant to
the Receivables Purchase Agreement or any Payment hereunder or thereunder is
successfully challenged by any enforcement order issued or judgment obtained as
a result of proceedings before any court (including arbitration proceedings);

 

  (xiii)

any of the Transaction Documents becomes illegal or, cannot, for any reason
whatsoever, be performed pursuant to their respective terms, and such illegality
or inability to be performed is reasonably expected to prejudice the rights of
the Purchaser in any material respect;

 

56



--------------------------------------------------------------------------------

  (xiv)

a Transfer Deed becomes illegal or, cannot, for any reason whatsoever, be
performed pursuant to its terms, and such illegality or inability to be
performed is reasonably expected to prejudice the rights of the Purchaser;

 

  (xv)

any Collection Account Agreement is terminated for whatever reason and such
Collection Account Agreement is not replaced by (a) a then existing Collection
Account Agreement or (b) an equivalent collection account agreement that has
been approved by the Purchaser, the Agent, the Issuers, the Liquidity Banks and
the Fund Subscribers (such consent not to be unreasonably withheld or delayed);
and

 

  (xvi)

any Seller, the Centralising Unit and/or GOODYEAR DUNLOP TIRES EUROPE BV
becomes, directly or indirectly, a Sanctioned Person;

then the Purchaser may or, if all the Liquidity Banks and the Fund Subscribers
(which shall be consulted by the Purchaser upon the occurrence of such an event)
instruct the Purchaser to do so, the Purchaser shall terminate the appointment
of each Seller for collection of the Sold Receivables by issuing or causing any
other entity it has appointed for such purpose to issue to this effect:

 

  (a)

a letter sent by registered mail with acknowledgement of receipt to each Seller;
and

 

  (b)

subsequently, a Notice of Transfer to each of the Debtors, in accordance with
the relevant Receivables Purchase Agreement, provided that the cost of delivery
of a Notice of Transfer is borne exclusively by the Centralising Unit, acting in
the name and on behalf of the Sellers and shall be reasonable and duly
documented.

The appointment of any Seller for the purpose of the collection of any Sold
Receivable shall terminate automatically on the date of receipt by the
Centralising Unit, acting in the name and on behalf of the relevant Seller, of
the letter referred to under point (a) above. As of such date, the Seller shall
forthwith transfer to the credit of the relevant Purchaser’s Collection Account
any amount received from the relevant Debtors relating to the Sold Receivables,
in accordance with the provisions of the Collection Account Agreements (without
prejudice to the rights of the Purchaser to collect sums directly from any
Collection Account(s), in accordance with the relevant provisions of the
Collection Account Agreement(s)).

The termination of the appointment of a Seller as collection agent shall not
affect the obligations of such Seller under this Agreement or the relevant
Receivables Purchase Agreement, with the exception of those relating to the
collection of the Sold Receivables. Notwithstanding any other provisions of this
Agreement, neither the Purchaser nor any of its agents shall, at any time other
than following the termination of the collection mandate of the Sellers pursuant
to this Article 21.3.1, contact or communicate with any Debtor in respect of any
Sold Receivable or the Securitisation Transaction.

 

57



--------------------------------------------------------------------------------

21.3.2

In addition, the Purchaser shall be entitled to appoint a (or several) Back-Up
Servicer(s) for the collection of all or part of the Sold Receivables for which
a Notice of Transfer has been delivered to the relevant Debtors in accordance
with Article 21.3.1 above.

The Purchaser confirms that, as a condition precedent to its(their)
appointment(s), the Back-Up Servicer(s) have (or will have) agreed with the
Purchaser to comply with the provisions of this Agreement.

Each Seller, upon being notified of the exercise of such a right by the
Purchaser undertakes:

 

  (i)

to take all steps and do all things to enable the Back-Up Servicer(s) to take
over the Seller’s undertakings as collection agent(s);

 

  (ii)

to deliver in accordance with the provisions of Article 20 (Identification of
the contractual documentation for the Sold Receivables - Access to documents)
and Article 31 (Confidentiality) to the Back-Up Servicer(s) any and all original
copies of the contractual documentation or the computer information concerning
the Sold Receivables as well as any other document as might be reasonably
requested by the Back-Up Servicer(s) in order to perform its(their) obligations
as servicer(s);

 

  (iii)

to transfer forthwith to the credit of the relevant Purchaser’s Collection
Account, any Actual Collections relating to Sold Receivables it may directly
receive from any Debtor;

 

  (iv)

to indemnify forthwith the Purchaser, for any reasonable costs and expenses duly
evidenced and incurred by the latter in relation to the Notice of Transfer; and

 

  (v)

to indemnify forthwith the Purchaser, for any reasonable costs incurred by the
latter due to the appointment of the Back-Up Servicer(s) to act as collection
agent(s), provided that the Back-Up Servicer(s) furnishes(furnish) any documents
evidencing such costs within the limits set forth in Article 27.3.

The Purchaser shall, immediately upon payment by the Centralising Unit, acting
on its own behalf and on behalf of the Sellers, of all amounts owed to the
Purchaser, (i) take all steps necessary to terminate any rights it may have with
respect to any Collection Accounts, and (ii) if the Sellers’ collection mandate
has been terminated pursuant to the terms of this Article, revoke any collection
mandate granted to the Back-Up Servicers or any other agent of the Purchaser.

 

21.3.3

Each of the Sellers hereby irrevocably renounces resigning from its role under
the Collection Mandate referred to in this Article 21 for the duration of this
Agreement. Such Collection Mandate may only be terminated in the circumstances
and in accordance with the procedures provided for in the present Article or,
with respect to a particular Seller, if it has ceased to be a party to this
Agreement in accordance with the provisions herein, when all Sold Receivables
originated by such Seller have been collected, repurchased in accordance with
this Agreement or determined to be uncollectible.

 

21.4

Currency Exchange Rate

 

58



--------------------------------------------------------------------------------

The German Seller and the UK Seller shall, each for the purposes of its role as
collection agent pursuant to the Collection Mandate, transfer collections of the
Sold Receivables received from English Debtors to the Purchaser and the Agent
shall convert such collections in Euro at the Exchange Rate applicable at close
of business on the Business Day preceding the last Assessment Date prior to such
collections.

 

21.5

Data Protection

21.5.1 Subject to Article 21.5.2 below, when Personal Data (as defined in
SCHEDULE 19 (Data Processing)) are processed by it under this Agreement, each
Seller shall:

 

  (i)

comply with applicable Data Protection Laws (as defined in SCHEDULE 19 (Data
Processing));

 

  (ii)

maintain written records of all categories of processing activities carried out
on behalf of the Purchaser; and

 

  (iii)

without prejudice to the provisions of the Data Escrow Agreement, comply with
the provisions of SCHEDULE 19 (Data Processing).

21.5.2 The provisions of Article 21.5.1 insofar as they relate to requirements
identified under the Data Escrow Agreement and/or the provisions of SCHEDULE 19
(Data Processing) solely apply to the French Seller, the Spanish Seller and the
UK Seller as from the entry into force of their obligations under the Data
Escrow Agreement (it being provided that, for the avoidance of doubt, said
provisions shall apply to the German Seller as from the Funded Settlement Date
of October 2018).

 

22.

ASSESSMENT REPORT AND BACK-UP SERVICER REPORT

 

22.1

As long as a Seller acts as collection agent in respect of any Sold Receivable,
such Seller shall draw up or cause to be drawn up, an Assessment Report in the
form set out in SCHEDULE 3, which shall be delivered by the Centralising Unit
acting in the name and on behalf of the Sellers to the Agent on each Information
Date.

 

22.2

In the event of the termination of the Collection Mandate, in accordance with
the provisions of Article 21.3, the Purchaser or, as the case may be, the
Back-Up Servicers shall draw up a Back-Up Servicer Report on each Information
Date.

 

23.

APPLICATION OF PAYMENTS AND PAYMENTS OF COLLECTIONS

 

23.1

Application of Payments

Subject to any applicable laws and to the provisions of the Collection Account
Agreements, any payment received by a Seller from any of its Debtors shall be
applied first to Sold Receivables (before being applied to other obligations of
such Debtor), unless the said Debtor has given express instruction otherwise.

 

59



--------------------------------------------------------------------------------

23.2

Payment of collections

 

23.2.1

In so far as a Seller acts as collection agent in respect of any Sold
Receivable, the Parties agree that:

 

  (i)

during the Replenishment Period, on each Settlement Date, Adjusted Collections
shall be recorded and applied in the manner provided for in Article 6;

 

  (ii)

during the Replenishment Period, on each Funded Settlement Date, the Cash
Collections Advance shall be transferred by the Centralising Unit to the
Purchaser’s Account before 12.00 (noon) on such Settlement Date;

 

  (iii)

on each Business Day during the Amortisation Period, the Centralising Unit shall
transfer to the Purchaser’s Account the Actual Collections collected on such
day.

If a Seller no longer acts as collection agent in respect of any Sold
Receivable, the Parties agree that the relevant Back-Up Servicer shall transfer
to each relevant Purchaser’s Collection Account the Actual Collections made in
relation to the Sold Receivables purchased from such Seller. Such Actual
Collections shall be applied to the payments in the manner provided for in
Article 6 until the Commitment Expiry Date, and thereafter, as provided for in
Article 16.

 

23.2.2

Except as provided for in Article 23.2.1, the Sellers and the Centralising Unit
shall not be required to transfer any collections to the Purchaser.

 

23.3

Collection Accounts

The Sellers and the Purchaser have agreed to put in place Collection Accounts in
each jurisdiction in which a Seller is located in order to segregate any cash
received by the Sellers, when acting in their capacity as collection agent under
the foregoing provisions and the relevant Receivables Purchase Agreement. A list
of the Collection Accounts as of the 2018 Amendment Date is attached in
SCHEDULE 18 (List of the Collection Accounts (as of the 2018 Amendment Date)).
Without prejudice and subject to the provisions of any Collection Account
Agreement, the Centralising Unit shall inform the Purchaser as soon as possible
of any intent to change any existing Collection Account.

A Collection Account Agreement shall be concluded in relation to each Collection
Account. Further, from the 2014 Amendment Date, all Collection Accounts used by
the French Seller for the purposes of the Securitisation Transaction shall be
subject to the New Collection Account Agreement or any agreement substantially
in the form of the New Collection Account Agreement.

Notwithstanding the provisions of Article 23.1 hereof and of the Collection
Account Agreements, the Purchaser agrees that, in the event that the
Centralising Unit provides reasonably satisfactory evidence that a payment made
to any Collection Account does not relate to Sold Receivables or Retransferred
Receivables, the Purchaser shall promptly authorise the return of such payment
to the Centralising Unit, within the limit of the credit balance of the relevant
Collection Account.

 

60



--------------------------------------------------------------------------------

24.

RENEGOTIATION

 

24.1

Authorisation to renegotiate in Insolvency Proceedings

Each Seller acting on behalf of the Purchaser may, in the context of Insolvency
Proceedings relating to any Debtor (if Insolvency Proceedings apply to such
Debtor), participate in the setting up of a voluntary rescheduling and may make
proposals for that purpose, provided that:

 

  (i)

it complies with its obligations under Article 26 (Obligations of care); and

 

  (ii)

in the event that the Outstanding Amount of the Sold Receivables subject to such
renegotiation exceeds € 1,500,000, it has obtained the prior written consent of
the Purchaser to renegotiate.

 

24.2

Renegotiations as to amount and maturity date

The Purchaser agrees that each Seller, acting on behalf of the Purchaser, may
issue Credit Notes, Year End Rebates or Commercial Discounts in accordance with
its management procedures and accordingly modify the amount and Maturity Date of
the Sold Receivables for which such Credit Notes, Year End Rebates or Commercial
Discounts have been issued, provided that the Seller performs its obligations
set forth under Article 28 (Deemed collections).

 

24.3

Other renegotiations

Subject to the provisions of Articles 24.1 and 24.2, the Purchaser authorises
each Seller, acting in the name and on behalf of the Purchaser, to agree to new
terms in relation to any Sold Receivable:

 

  (a)

if the Purchaser expressly consents in writing;

 

  (b)

without prior notification to or consent of the Purchaser, provided that such
renegotiation:

 

  (i)

complies with its obligations under Article 26 (Obligations of care); and

 

  (ii)

does not adversely affect the rights of the Purchaser under such Sold
Receivables, including any security interests, privileges and ancillary rights
attached thereto; or

 

  (c)

without prior notification to or consent of the Purchaser, if such Sold
Receivable is a Defaulted Receivable.

 

25.

REPRESENTATION MANDATE

The Purchaser hereby appoints each Seller as its agent to undertake and to
conduct, in the name and on behalf of the Purchaser, all proceedings in court or
out of court as are necessary for the collection of the Sold Receivables,
including those deeds and formalities required for such proceedings, subject to
compliance with its obligations set out in Article 26 (Obligations of care). In
particular, each Seller shall freely issue and conduct, in the name and on
behalf of the Purchaser, all writs, pleadings, arguments, enforcement
proceedings, interventions by agreement or order, defences, defences to third
party proceedings, and appeals, as may be necessary in its opinion to recover
the sums due under the Sold Receivables.

 

61



--------------------------------------------------------------------------------

The Purchaser agrees that it shall intervene in any claims or proceedings
initiated upon such Seller’s request to assist such Seller in any claims or
proceedings initiated by the latter, in the event that such Seller deems it
necessary or whenever required by the applicable statutory or regulatory
provisions.

Each Seller agrees that it shall intervene in any claim or proceedings initiated
upon the Purchaser’s request to assist the Purchaser in any claims or
proceedings initiated by the Purchaser, in the event that the Purchaser deems it
necessary or whenever required by the applicable statutory or regulatory
provisions, provided that the Purchaser shall only be entitled to initiate any
such claim or proceeding in the event that (i) the collection mandate of the
Sellers has been terminated pursuant to the provisions of Article 21.3 or
(ii) after the Program Expiry Date, any amount remains due to the Purchaser
under any of the Transaction Documents.

Furthermore, the Purchaser authorises each Seller to issue, as appropriate, a
subrogation receipt to any third party in return for any full and irrevocable
payment made by that third party in substitution for any Debtor.

Any expenses incurred by each Seller in carrying out its mandate shall be borne
exclusively by such Seller.

 

26.

OBLIGATIONS OF CARE

Each Seller undertakes to act in the collection of the sums due under the Sold
Receivables in accordance with the standards of a prudent and informed
businessman, and to be no less diligent than it would be in collecting sums due
under its own receivables, and in particular:

 

  (i)

to apply to the collection of the sums due under the Sold Receivables,
procedures that comply in all material respects with all applicable laws and
regulations and the contracts underlying the Sold Receivables;

 

  (ii)

to take such measures as may reasonably be required to ensure that all Liens,
rights, claims, privileges and other benefits (droits accessoires) attached to
the Sold Receivables, remain in force and are exercised in a timely fashion;

 

  (iii)

to take such steps as are reasonably necessary to oppose any claim challenging
the existence, validity, amount or maturity of the Sold Receivables or the
Liens, rights, claims, privileges and other benefits attached thereto, if any;

 

  (iv)

to take such steps, including without limitation any legal actions such as
proceedings in court, as may be reasonably necessary and appropriate for the
collection of the sums due under the Sold Receivables; and

 

  (v)

to take such steps to cause any attachment, seizure (saisie) or any other
enforcement measure levied or applied against any accounts where the sums due
pursuant to the collection of Sold Receivables are received, to be released or
withdrawn within thirty (30) calendar days.

 

62



--------------------------------------------------------------------------------

27.

COMMISSION FOR AND COSTS OF COLLECTION

 

27.1

The Parties agree that the Sellers to whom such tasks are delegated shall not
receive a commission or remuneration for providing the collection service.

 

27.2

Each Seller shall bear its own costs incurred in the course of providing the
collection service, without any claim against the Purchaser, for reimbursement.
The termination of the mandate granted to the Sellers in Article 21 (Collection
of Sold Receivables) shall not give to the Sellers any right to compensation.

 

27.3

In the event that a (or several) Back-Up Servicer(s) is(are) appointed to act as
agent for the collection of all or part of the Sold Receivables pursuant to the
terms of Article 21.3, such Back-Up Servicer(s) shall be entitled to receive
from the Centralising Unit, acting on behalf of the Sellers, a fee to be agreed
from time to time between the Purchaser and the Back Up Servicer on any Funded
Settlement Date following its appointment until the Program Expiry Date. The
Parties acknowledge that the payment of such fee shall be expressly excluded
from the Current Account mechanism.

In the event that the Centralising Unit fails to pay the amounts referred to
under this Article 27.3 on any Funded Settlement Date, the Purchaser shall
proceed forthwith to the payment of such amounts, on the Centralising Unit’s
behalf. As such, the Purchaser shall be, upon delivery of a subrogation notice
(quittance subrogative) by the Back-Up Servicer(s), subrogated in the rights of
the Back-Up Servicer(s) against the Centralising Unit to the extent of the sums
paid to the Back-Up Servicer(s).

 

27.4

Stand-by servicing

 

27.4.1

Upon the occurrence of a Collection Rating Trigger Event, the Purchaser shall be
entitled to appoint any Stand-By Servicer(s) for the preparation and putting in
place of any back-up servicer procedures so that in case the Purchaser appoints
the Stand-By Servicer as Back-Up Servicer, the latter will be in a position to
perform its duties immediately. In furtherance thereof, it is expected that the
Stand-By Servicer upon its appointment would be invited, among other missions,
to provide the following services:

 

  (a)

Technical maintenance and check of the reliability and functionality of the
databases relative to Debtors: the Stand-By Servicer shall be in charge of
maintaining the databases, including information concerning the Debtors. Such
maintenance includes the performance of one or more tests each year to ensure
that all the information necessary for the appointment of the Back-Up Servicer
is available in these databases;

 

  (b)

Checking the accuracy of the data: the Stand-By Servicer shall check the
conformity of Debtors’ identification information. It shall particularly check
the accuracy of available information and, if appropriate, correct or complete
missing information, it being provided that this shall never involve disclosing
to the Debtors the nature of its role or the existence of the Program;

 

63



--------------------------------------------------------------------------------

  (c)

Maintenance of Back-Up Servicer capacity: the Stand-By Servicer shall maintain
ongoing back-up servicing capacity so as to enable the Back Up Servicer to start
its work immediately upon his appointment as and when required by the Purchaser;
and

 

  (d)

Reporting: the Stand-By Servicer shall provide the Purchaser with regular
information and reporting as to the performance of tasks described hereabove.

 

27.4.2

On each Funded Settlement Date as from the appointment of any Stand-By
Servicer(s) and until the appointment of a Back-Up Servicer pursuant to Article
21.3, the Centralising Unit shall pay to such Stand-By Servicer(s) a Stand-By
Fee whose aim shall be to compensate the Stand-By Servicer’s undertaking to act
as back-up servicer upon request during the term of the Agreement. The maximum
amount of such Stand-By Fee shall be equal to, for the first year following the
2018 Amendment Date, € 200,000 (exclusive of VAT) (for the up-front part), and
€ 200,000 per annum (exclusive of VAT) (for the on-going part) and, if
different, shall afterwards be agreed on or about each anniversary date of such
2018 Amendment Date between the Purchaser and the Stand-By Servicer. The Parties
acknowledge that the payment of such Stand-By Fee shall be expressly excluded
from the Current Account mechanism.

 

27.4.3

In addition, in the event that the Purchaser exercises any of its rights to
collect sums directly from any Collection Account(s), in accordance with the
relevant provisions of the Collection Account Agreement(s), the Centralising
Unit shall pay to the Agent a fee equal to € 500 per Collection Account (VAT
excluded) on the Funded Settlement Date following the exercise by the Purchaser
of such right. The Parties acknowledge that the payment of such fees shall be
expressly excluded from the Current Account mechanism.

 

27.4.4

In the event that the Centralising Unit fails to pay any fees described in the
present Article 27.4 in a timely manner, the Purchaser shall proceed forthwith
with the payment of such fees, on the Centralising Unit’s behalf to the extent
of the Adjusted Collections received. As such, the Purchaser shall be, upon
delivery of a subrogation notice by the Stand-By Servicer, subrogated in the
rights of the Stand-By Servicer against the Centralising Unit to the extent of
the sums paid to the Stand-By Servicer in respect of these fees.

 

27.5

Data Escrow Agent

 

27.5.1

The Data Escrow Agreement provides that, upon the occurrence of a Collection
Rating Trigger Event, the Purchaser shall be entitled to replace the then
existing Data Escrow Agent by any substitute Data Escrow Agent. The Centralising
Unit, acting on behalf of the relevant Sellers, shall pay to the Data Escrow
Agent the compensation contemplated in the Data Escrow Agreement from time to
time. The Parties acknowledge that the payment of such compensation shall be
expressly excluded from the Current Account mechanism.

 

27.5.2

In the event that the Centralising Unit fails to pay the compensation described
in the present Article 27.5, the Purchaser shall proceed with the payment of
such compensation, on the Centralising Unit’s behalf to the extent of the
Adjusted Collections received. As such, the Purchaser shall be, upon delivery of
a subrogation notice by the Data Escrow Agent, subrogated

 

64



--------------------------------------------------------------------------------

 

in the rights of the Data Escrow Agent against the Centralising Unit to the
extent of the sums paid to the Data Escrow Agent in respect of this
compensation.

CHAPTER XI

DEEMED COLLECTIONS

 

28.

DEEMED COLLECTIONS

 

28.1

Upon the occurrence of any one of the following events:

 

  (i)

the issue of any Credit Notes or Commercial Discounts as referred to in Article
24.2, in relation to any Sold Receivables;

 

  (ii)

any contract, which gives rise to a Sold Receivable, has been terminated and the
relevant goods have been billed but remain to be delivered by any Seller, in
whole or in part, on the termination date of such contract;

 

  (iii)

any set-off agreed by any Seller or by operation of law or by a court decision
between debts owed to any Debtor and the Sold Receivables against such Debtor;

 

  (iv)

any Sold Receivable has been cancelled, in whole or in part;

 

  (v)

any Amended Invoice arises;

 

  (vi)

the issue of any Credit Note over Snow Tires, in relation to any Sold
Receivables; or

 

  (vii)

the issue of any Year End Rebates, in relation to any Sold Receivables, unless
such Year End Rebates have been cancelled or paid in cash by the relevant
Seller;

the relevant Seller shall be deemed to have received the amount it would have
collected if such event had not occurred (the “Deemed Collection”), provided
that no Deemed Collection shall be due as a result of a Debtor’s failure,
independent from and beyond one Seller’s control and from any of (i) through
(vii) above, to make payments in respect of Sold Receivables.

Moreover, given the internal billing procedures of each Seller, it may be the
case that certain Sold Receivables are declared by a Seller as being
extinguished partially or completely, in an Assessment Report and/or in any
electronic file attached thereto, even though such Sold Receivables have not
been fully paid by their respective Debtors (the “Deemed Extinguished
Receivables”). Therefore, in order to offset the absence of any payment of cash
collections arising in relation to such Deemed Extinguished Receivables, such
Deemed Extinguished Receivables shall be considered as a Deemed Collection and
shall be paid pursuant to Articles 28.2 and 28.3.

 

28.2

The relevant Sellers, the Centralising Unit and the Agent shall cooperate to
determine the amount of Deemed Collections, provided that:

 

  (i)

during the Replenishment Period, the amount of Deemed Collections shall be
debited from the Current Account through the adjustment of Adjusted Collections
(as provided in the definition of such term);

 

65



--------------------------------------------------------------------------------

  (ii)

during the Amortisation Period, the amount of Deemed Collections shall be
transferred by the Centralising Unit to the Purchaser’s Account on each Funded
Settlement Date and on each Intermediary Settlement Date.

 

28.3

In the event that any Seller or, as the case may be, the Centralising Unit,
acting in the name and on behalf of the Sellers, fails to pay any Deemed
Collections as required pursuant to Article 28.2 (ii), the Purchaser may
automatically set-off (a) the amount of such Deemed Collections against (b) any
amount due or thereafter to become due to such Seller or, as the case may be, to
the Centralising Unit, under the Transaction Documents. As soon as practicable,
the Purchaser shall notify the Centralising Unit after exercise of its right of
set-off.

In the event that, notwithstanding such set-off, Deemed Collections still remain
unpaid, the Purchaser shall have recourse against the relevant Seller’s assets
or, as the case may be, against the Centralising Unit’s assets, but only to the
extent of the amounts remaining unpaid.

Any unpaid Deemed Collection shall remain outstanding until it has been paid in
full in accordance with the present Article 28.3.

CHAPTER XII

MISCELLANEOUS

 

29.

FEES AND EXPENSES

The Centralising Unit acting in the name and on behalf of the Sellers shall
reimburse the Purchaser, acting for its own account and/or as proxy for (i) any
reasonable and duly documented expenses (including legal fees, costs and
expenses) arising out of any modification, waiver or amendment of the
Transaction Documents to which the Centralising Unit and/or the Sellers are a
party and requested by the Centralising Unit, acting in the name and on behalf
of the Sellers, or the Rating Agencies, (ii) any reasonable and duly documented
expenses, claims, damages and liabilities (including legal fees, costs and
expenses) incurred in connection with the perfection, preservation and/or
enforcement of the rights of the Purchaser, the Issuers, the Liquidity Banks and
the Fund Subscribers under the Securitisation Transaction or (iii) any
reasonable and duly documented expenses (including legal fees, costs and
expenses) incurred in connection with the renewal of any Liquidity Agreement or
Fund Subscription Agreement and, as the case may be, in connection with the
implementation of an alternative funding described in any Bank Commitment
Letter, subject to prior communication by the Purchaser to the Centralising Unit
of an estimate of fees in the event that the Centralising Unit requests this
estimate.

 

30.

SUBSTITUTION AND AGENCY

Each Party shall have the right to be assisted by, to appoint or to substitute
for itself one or more third parties in the performance of certain tasks
provided that:

 

  (i)

such Party has given prior written notice to the other Party and, in any case,
the Purchaser has notified the Rating Agencies;

 

66



--------------------------------------------------------------------------------

  (ii)

such Party remains liable to the other Party for the proper performance of those
tasks and the relevant third party (parties) has (have) expressly renounced any
right to any contractual claim against the other Party;

 

  (iii)

the relevant third party (parties) undertake(s) to comply with all obligations
binding upon such Party under this Agreement;

 

  (iv)

the Rating Agencies have confirmed that the contemplated change will not entail
a downgrading or withdrawal of the current rating of the Notes issued by the
Issuers or that the contemplated change will reduce such downgrading or prevent
such withdrawal; and

 

  (v)

each other Party has given prior written consent to this appointment and/or
substitution, such consent not to be unreasonably withheld.

 

31.

CONFIDENTIALITY

Each Party agrees to treat all information of any kind transmitted by any other
Party in connection with the Securitisation Transaction as confidential. The
Parties agree not to disclose such information to any other person and to ensure
that their respective personnel similarly respect the confidential nature of
such information.

This provision shall not prevent:

 

  (i)

either Party from transmitting such information as may be required by its
statutory auditors, public organisations or any governmental, regulatory,
fiscal, or monetary institution or other authority, in so far as it is obliged
to do so by the applicable laws and regulations in force;

 

  (ii)

the Purchaser from transmitting such information to any person who will provide
or will undertake to provide directly or indirectly funds to the Purchaser or
any agent appointed by the Purchaser pursuant to Article 20 (Identification of
the contractual documentation for the Sold Receivables - Access to Documents),
provided that the Purchaser undertakes that such person shall be bound to treat
such information as confidential under the same terms and subject to the same
conditions as provided for in the Transaction Documents;

 

  (iii)

the Purchaser from using any original or duplicate copy of the contractual
documentation or any computer information referred to in Article 20
(Identification of the contractual documentation for the Sold Receivables-Access
to documents) of this Agreement in order to take all such measures deemed
necessary by the Purchaser to preserve, and/or enforce its rights under the
Transaction Documents, including without limitation any legal actions;

 

  (iv)

either Party from providing the Rating Agencies with any information they may
require;

 

  (v)

either Party from transmitting such information as may be in the public domain
other than as a result of a breach of this Article or a breach of any other
confidentiality obligation;

 

  (vi)

subject to GOODYEAR’s prior written consent, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, the Issuers, the Liquidity Banks and the Fund Subscribers from
using exclusively the following information: the amount involved in the
Securitisation Transaction, the countries concerned, the number of Sellers, the
structure of

 

67



--------------------------------------------------------------------------------

 

the transaction, the identity of the legal counsel involved in the
Securitisation Transaction, the closing date of the Securitisation Transaction,
the maturity of the Securitisation Transaction and the identity of the parties
to the Securitisation Transaction; and

 

  (vii)

the Purchaser and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK from
transmitting such information to any other person involved in the Securitisation
Transaction (such as the Custodian), provided that the Purchaser and CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK undertake that such person shall be bound
to treat such information as confidential under the same terms and subject to
the same conditions as provided for in the Transaction Documents.

This obligation to preserve confidentiality shall remain valid for ten
(10) years from the Program Expiry Date.

 

32.

NOTICES

 

32.1

Except as otherwise set forth in the Transaction Documents, all notices,
requests or communications which must or may be made pursuant to this Agreement
shall be by way of writing, mail or fax.

 

32.2

All notices, requests or communications to be made and all documents to be
delivered from one Party to the other Party under the Transaction Documents
shall be made and delivered to the addressees referred to in SCHEDULE 6 (and in
the case of the Sellers, to the Centralising Unit, acting in the name and on
behalf of the Sellers).

 

32.3

All notices, requests or communications made and all documents delivered under
the Transaction Documents shall only take effect upon the date of their receipt
by its addressee.

 

32.4

Each of the Parties may at any time modify the addressee of the notices,
requests or communications to be made and the documents to be delivered to it
under the Transaction Documents by sending to that effect a letter or fax to the
other Party indicating the name of the new addressee.

 

32.5

The Parties agree that the Centralising Unit shall be responsible for receiving
written notice on behalf of the Sellers, and that any notice given to the
Centralising Unit shall be deemed validly received by all of the Sellers upon
receipt by the Centralising Unit.

 

32.6

The Parties agree that the Purchaser shall be responsible for receiving written
notice on behalf of the Agent, the Joint Lead Arrangers and the Calculation
Agent, and that any notice given to the Purchaser shall be deemed validly
received by the Agent, the Joint Lead Arrangers and the Calculation Agent upon
receipt by the Purchaser.

 

68



--------------------------------------------------------------------------------

33.

EXERCISE OF RIGHTS – RECOURSE – NO PETITION

 

33.1

All rights conferred on the Purchaser by this Agreement or by any other document
delivered pursuant to or incidental to this Agreement, including rights
conferred by law, shall be cumulative and may be exercised at any time.

 

33.2

The fact that a Party does not exercise a right or delays doing so shall in no
way be treated as a waiver of that right. The exercise of one right or a partial
exercise shall not prevent any Party from exercising such a right in the future,
or from exercising any other right.

 

33.3

Limited Recourse

The Centralising Unit, the Agent, the Joint Lead Arrangers and the Sellers waive
any right that they may have to initiate any proceeding whatsoever in relation
to the contractual liability (responsabilité contractuelle) of the Purchaser,
except in the case of its own gross negligence (faute lourde) or willful
misconduct (dol) and agree to limit their claims and recourse against the
Purchaser (including in the event of a breach by the Purchaser of any of its
representations and warranties, or any of its obligations hereunder) to the
amount of the Available Funds on the relevant date.

 

33.4

Any recourse of the Purchaser against the Sellers, the Centralising Unit or any
of their respective Affiliates, directors, officers and employees in relation to
the non-payment by any Debtors of any sums due under the Sold Receivables, shall
be limited to the amount of the Subordinated Deposit and, to the extent provided
in Article 16, the Complementary Deposit.

 

33.5

Non Petition

The Centralising Unit, the Agent, the Joint Lead Arrangers and the Sellers
irrevocably and unconditionally undertake and agree not to institute any legal
proceedings, take other steps or institute other proceedings against ESTER
FINANCE, the purpose of which is the appointment of a conciliator or an ad hoc
agent, or the opening of receivership proceedings or insolvency proceedings or
any other similar proceedings.

 

34.

TRANSFERABILITY OF THIS AGREEMENT

 

34.1

Except as set forth in Article 34.2 with respect to the Calculation Agent and
the Joint Lead Arrangers, no Party may transfer this Agreement, or the rights
and obligations under this Agreement, to any third party whatsoever without the
prior written consent of all the other Parties.

 

34.2

Any of the Calculation Agent and the Joint Lead Arrangers may freely transfer
its role as Party under this Agreement (including through merger, partial
contribution of assets or transfer by operation of law (transmission universelle
de patrimoine)) to any other credit institution within (i) as far as CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK is concerned, the Crédit Agricole Group
and (ii) as far as NATIXIS is concerned, the BPCE Group.

 

69



--------------------------------------------------------------------------------

The transfer of this Agreement under this Article 34.2 (carried out otherwise
than by way of merger, partial contribution of assets or transfer by operation
of law (transmission universelle de patrimoine)) shall be evidenced in writing
and shall be notified by the relevant Party to the other Parties.

The other Parties hereby consent that such transfer shall discharge the
Calculation Agent and the Joint Lead Arranger from further rights and
obligations in respect of the assigned rights and obligations and that any
guarantee and/or any security granted in favour of the relevant Parties pursuant
to this Agreement shall remain in force in favour of the transferee.

For the purposes of this Article 34.2, “Crédit Agricole Group” shall refer to
(i) Crédit Agricole S.A. and (ii) any credit institution which is controlled (as
defined in Article L. 233-3 of the French Commercial Code), directly or
indirectly, by Crédit Agricole S.A. and “BPCE Group” shall refer to (i) BPCE
S.A. and (ii) any credit institution which is controlled (as defined in Article
L. 233-3 of the French Commercial Code), directly or indirectly, by BPCE S.A.

 

35.

AMENDMENT TO THE TRANSACTION DOCUMENTS

 

35.1

No amendment to the Transaction Documents may be made without the written
consent of each other party thereto and (a) unless the Rating Agencies (i) have
been informed and provided by the Joint Lead Arrangers with all necessary
details they may require in respect of such contemplated amendment and (ii) have
confirmed that the contemplated amendment will not entail a downgrading or
withdrawal of the current ratings of the Notes issued by the Issuer or that the
contemplated amendment will reduce such downgrading or prevent such withdrawal,
and (b) to which none of and each Issuer, each Liquidity Bank and each Fund
Subscriber has given its prior written consent to such amendment (such consent,
in each case, not being unreasonably withheld or delayed).

 

35.2

Without prejudice to the foregoing, the Transaction Documents may be amended
with the prior consent of the Joint Lead Arrangers, the Agent, the Purchaser
(having obtained the prior consent of the Italian Issuer) and the Centralising
Unit, acting for itself and in the name and on behalf of each of the Sellers and
without the explicit specific prior written consent of the Sellers in each of
the following cases :

 

  (i)

the accession of any New Seller, provided that the conditions of Article 40
(Accession of New Sellers) are met;

 

  (ii)

amendments to the definition of Eligible Receivable, Eligible Debtor, Remaining
Purchasable Receivable, Ongoing Purchasable Receivables, Refinanced Eligible
Receivable, Refinanced Remaining Purchasable Receivable, Refinanced Ongoing
Purchasable Receivables and other definitions relating to the inclusion of cross
border receivables, and amendments to related representations and warranties,
provided that any such amendment shall require the explicit written consent of
the Seller or Sellers that shall sell such cross border receivables;

 

70



--------------------------------------------------------------------------------

  (iii)

addition of new Liquidity Banks, Fund Subscribers and Issuers to the
Securitisation Documents;

 

  (iv)

any changes to the calculation formulae of the Discount Rate, the Discount
Reserve Rate and the Deferred Purchase Price under the Receivables Purchase
Agreements and changes to the provisions of Article 10 above; and

 

  (v)

any changes in SCHEDULE 3, SCHEDULE 9, SCHEDULE 10, SCHEDULE 12 and SCHEDULE 13.

Each Seller hereby appoints the Centralising Unit as its agent, to act in its
name and on its behalf, to negotiate and execute any amendment to any of the
Transaction Documents referred to above and for this purpose exempts the
Centralising Unit from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch – BGB) and similar restrictions under the laws of other
jurisdictions, in each case to the extent permitted by applicable law.

 

35.3

Moreover, the Purchaser shall not accept any amendment to any Collection Account
Agreement to which it is a party without the prior written consent of the
Issuers, the Liquidity Banks and the Fund Subscribers (such consent not to be
unreasonably withheld or delayed) (except where such amendment to any Collection
Account Agreement consists exclusively of changing the bank at which such
account is held and the financial rating of such bank is at least AA (Standard &
Poor’s) and Aa1 (Moody’s Investor Services)).

The Purchaser hereby covenants to the Centralising Unit and the Sellers that
none of the Securitisation Documents, to which the Centralising Unit, the
Sellers, GOODYEAR DUNLOP TIRES EUROPE BV or GOODYEAR are not party, shall be
amended or otherwise modified in a way adverse to the interests of the
Centralising Unit, any Seller, GOODYEAR DUNLOP TIRES EUROPE BV or GOODYEAR
without their prior written consent (such consent or denial thereof not to be
unreasonably delayed).

 

36.

INDEMNITIES

Without limiting any other rights which the Indemnified Parties may have under
the Transaction Documents or any related documents or under applicable law, each
of the Centralising Unit and each Seller hereby agrees to indemnify the
Purchaser, the Italian Issuer, the Agent, the Joint Lead Arrangers, the
Calculation Agent, the Depositor, the Issuers, the Liquidity Banks and the Fund
Subscribers, each of their respective affiliates and each officer, director,
employee and agent of any of the foregoing (each an “Indemnified Party”) from
and against any and all damages, losses, claims, liabilities, costs and expenses
(including reasonable attorneys’ fees and disbursements) (and, in each case, any
value added tax thereon) in any way arising out of the Transaction Documents or
any documents related to the Securitisation Transaction (excluding, however, any
of the foregoing (a) to the extent resulting from the gross negligence (faute
lourde) or willful misconduct (dol) on the part of such Indemnified Party or the
breach by an Indemnified Party of material obligations under any Transaction
Document or any related document, as finally determined by a court of competent
jurisdiction), or (b) constituting recourse for Sold Receivables

 

71



--------------------------------------------------------------------------------

which are not paid or are uncollectible on account of the insolvency, bankruptcy
or inability to pay of the applicable obligor) (collectively, “Indemnified
Amounts”), including, without limitation, any and all damages, losses, claims,
liabilities, costs and expenses incurred by or asserted against any Indemnified
Party as a result of:

 

  (a)

any claims, actions, suits or proceedings commenced by any Debtor or any of its
affiliates or any third party in connection with any of the Sold Receivables,
the transactions out of which they arose or the goods or services the sale or
provision of which gave rise to any Sold Receivables;

 

  (b)

reliance on any representation or warranty or statement made or deemed made by
or on behalf of any Seller, the Centralising Unit or GOODYEAR DUNLOP TIRES
EUROPE BV under or in connection with any Transaction Document or any related
agreement or any certificate or report delivered pursuant hereto or thereto
that, in either case, shall have been false or incorrect when made or deemed
made;

 

  (c)

any failure of any Seller, the Centralising Unit or GOODYEAR DUNLOP TIRES EUROPE
BV to perform its duties or obligations under this Agreement or the other
Transaction Documents;

 

  (d)

any governmental investigation, litigation or proceeding related to this
Agreement or in respect of any Sold Receivable and/or any Refinanced Sold
Receivables;

 

  (e)

the failure by any Seller (or any of its affiliates) to comply with any
applicable law with respect to any Sold Receivable or Refinanced Sold Receivable
(or any contract by which it arose or by which it is evidenced or governed), or
the nonconformity of any Sold Receivable or any Refinanced Sold Receivable (or
such contract) with any such applicable law, or any action taken by any of the
Sellers (or their affiliates or agents) in the enforcement or collection of any
Sold Receivable or any Refinanced Sold Receivable;

 

  (f)

any failure of the Purchaser to have and maintain ownership of the Sold
Receivables, free and clear of any Liens other than those contemplated in the
Transaction Documents, or any attempt by any person to avoid, rescind or set
aside any sale of Ongoing Purchasable Receivables and/or Remaining Purchasable
Receivables to the Purchaser as contemplated by the Transaction Documents;

 

  (g)

any dispute, claim, offset or defense (other than discharge in bankruptcy or
similar defense arising from the Debtor’s insolvency or inability to pay) of any
Debtor to the payment of any Sold Receivable or Refinanced Sold Receivable;

 

  (h)

the failure of any Seller to pay when due any value added taxes or other taxes
payable in connection with any of the Receivables or the transactions out of
which they arose;

 

72



--------------------------------------------------------------------------------

  (i)

any commingling of collections on Sold Receivables and/or Refinanced Sold
Receivables with any other monies of the Sellers, the Centralising Unit or any
of their Affiliates;

 

  (j)

the use by the Sellers or their Affiliates of any monies received by them in
payment of the purchase price of Sold Receivables or Refinanced Sold
Receivables;

 

  (k)

any products liability or environmental claim, or personal injury or property
damage claim, or other similar or related claim or action of any sort whatsoever
arising out of or in connection with goods, merchandise or services which
relates to any Sold Receivables or Refinanced Sold Receivables;

 

  (l)

(i) a Payment and/or a Transfer Deed ceases to achieve a perfect transfer of
Remaining Purchasable Receivables as set out in the relevant Receivables
Purchase Agreement; (ii) a payment and/or a transfer deed ceases to achieve a
perfect transfer of Refinanced Remaining Purchasable Receivables as set out in
the Italian Receivables Purchase Agreement; and

 

  (m)

any Conformity Warranty for Sold Receivables made by a Seller under Article 19
(Conformity Warranties for Ongoing Purchasable Receivable and Remaining
Purchasable Receivables) (without regard to any knowledge therein) is found to
have been inaccurate at the date it was made.

The Sellers and the Centralising Unit shall pay on demand to the Purchaser or,
at the Purchaser’s direction, to the relevant Indemnified Parties all amounts
necessary to indemnify the Indemnified Parties from and against any and all
Indemnified Amounts.

 

37.

INDIVISIBILITY

Each party acknowledges that this Agreement, the Master Subordinated Deposit
Agreement and the Master Complementary Deposit Agreement shall form a single set
of contractual rights and obligations and that, if the Master Subordinated
Deposit Agreement, or the Master Complementary Deposit Agreement becomes void or
ceases to be effective and enforceable for any reason whatsoever, this Agreement
shall also become void or cease to be effective and enforceable accordingly. Any
payment already made by the Centralising Unit acting in the name and on behalf
of the Sellers or on its own behalf to the Purchaser under this Agreement, the
Receivables Purchase Agreements, the Master Subordinated Deposit Agreement and
the Master Complementary Deposit Agreement shall not be affected by such a
nullity, ineffectiveness or unenforceability.

 

38.

EXECUTION AND EVIDENCE

 

38.1

The Parties hereby agree that, due to the Assemblact R.C. procedure, which
prevents any substitution or addition of any page, each party shall only
(i) initial the first and last page of this Agreement and (ii) sign on the
execution page.

 

73



--------------------------------------------------------------------------------

38.2

The Parties hereby agree not to register this Agreement with the French tax
administration, although if one party elects to do so, it shall carry out such a
registration at its own expense.

 

38.3

In accordance with article 1375 of the French Civil Code, the Sellers, having
the same interest in this Agreement, hereby agree that one (1) executed copy of
this Agreement, to be kept by the Centralising Unit, shall form title and
represent the obligation of each Seller as if a separate original copy had been
executed by him.

 

39.

WITHDRAWAL OF SELLERS

 

39.1

The Centralising Unit acting in the name and on behalf of the Sellers, may
notify the Purchaser and the Joint Lead Arrangers in writing, in the form set
out in SCHEDULE 7, of any request for the withdrawal of one or more Sellers from
the Securitisation Transaction and the Transaction Documents to which it is a
party. Such request for withdrawal shall be examined as soon as possible and
shall be subject to the following conditions:

 

  (i)

confirmation by the Rating Agencies that such withdrawal shall not entail a
deterioration or withdrawal of the current rating of the Notes issued by the
Issuers;

 

  (ii)

the obtaining of the prior written consent of each Liquidity Bank and each Fund
Subscriber;

 

  (iii)

the conclusion of any amendment to the Transaction Documents, necessary in the
Purchaser’s opinion; and

 

  (iv)

the signature by the Seller or Sellers of any document or agreement enabling the
relevant Seller to withdraw as a party to this Agreement and the relevant
Receivables Purchase Agreement. The Parties agree that such Seller or Sellers
shall not be bound by any new obligations in respect of this Agreement and the
relevant Receivables Purchase Agreement(s), without prejudice to the obligations
arising before such Seller(s) withdrawal from this Agreement and the relevant
Receivables Purchase Agreement(s).

 

39.2

The withdrawal of any Seller or Sellers shall (i) be requested by the
Centralising Unit at least two (2) calendar months before the date contemplated
for the withdrawal of such Seller(s) and (ii) take effect on the first Funded
Settlement Date following the fulfilment of the foregoing conditions precedent.
The Parties agree that each Joint Lead Arranger shall use its best efforts (dans
le cadre d’une obligation de moyens) to respond as soon as possible.

 

39.3

Any reasonable and duly documented cost (including legal fees) and commissions
incurred by the Purchaser and/or the Joint Lead Arrangers in connection with the
withdrawal of one or more Sellers shall be borne by the Centralising Unit acting
in the name and on behalf of the Sellers. The Parties agree that prior to
notification by the Centralising Unit to the Purchaser of the request for the
withdrawal of such Sellers, the Centralising Unit shall be entitled to request
the Purchaser to indicate the costs to be borne in connection with such
withdrawal. The Purchaser shall respond within ten (10) calendar days following
such request, after which the Centralising Unit shall have five (5) calendar
days to notify the Purchaser of its acceptance or refusal of such costs.

 

74



--------------------------------------------------------------------------------

40.

ACCESSION OF NEW SELLERS

 

40.1

By way of exception to Article 35, the Parties hereby agree that in the event of
the accession of a New Seller to this Agreement, the Purchaser, acting for
itself and in the name and on behalf of each of the Joint Lead Arrangers and the
Agent, who hereby authorize the Purchaser to enter into the relevant accession
agreement and for this purpose exempt the Purchaser from the restrictions of
section 181 of the German Civil Code (Bürgerliches Gesetzbuch – BGB) and similar
restrictions under the laws of other jurisdictions, in each case to the extent
permitted by applicable law, and the Centralising Unit, acting for itself and in
the name and on behalf of each of the Sellers, who hereby authorize the
Centralising Unit to negotiate and enter into the relevant accession agreement
and for this purpose exempt the Centralising Unit from the restrictions of
section 181 of the German Civil Code (Bürgerliches Gesetzbuch – BGB) and similar
restrictions under the laws of other jurisdictions, in each case to the extent
permitted by applicable law, may agree to such accession by letter and in
writing, subject to prior written notification by the Centralising Unit, duly
authorized for the purposes hereof, to the Purchaser of this accession in the
form set out in SCHEDULE 7.

 

40.2

The accession of the New Seller shall take effect on the Settlement Date
immediately following provided that the following conditions are met:

 

  (i)

the New Seller is an entity in which GOODYEAR DUNLOP TIRES EUROPE BV holds
directly or indirectly more than 50% of the share capital and voting rights and
as such exercises effective control within the meaning of article L.511-7.3 of
the Monetary and Financial Code;

 

  (ii)

the receipt by the Purchaser from (a) the Centralising Unit of evidence of the
necessary corporate authorisations to cause the accession of the New Seller to
this Agreement and (b) the New Seller of all the documents referred to in
Article 5 in order to enable the accession of the New Seller to this Agreement
and the relevant Receivables Purchase Agreement;

 

  (iii)

the receipt by the Purchaser of evidence that the existing Sellers are bound by
the accession of the New Seller as a Seller under this Agreement and by the
resulting amendments to the Securitisation Documents negotiated and executed on
their behalf by the Centralising Unit in accordance with Article 35.2;

 

  (iv)

the receipt by the Purchaser, in a form satisfactory to the Purchaser, of all
amendments required or necessary under the Transaction Documents in connection
with the accession of the New Seller to this Agreement and the relevant
Receivables Purchase Agreement, including the signature by the New Seller of any
letter, document or amendment necessary, in the opinion of the Purchaser, to
enable the New Seller to accede to the General Master Purchase Agreement and the
Receivables Purchase Agreement in connection with the accession of the New
Seller thereto;

 

75



--------------------------------------------------------------------------------

  (v)

the receipt or the carrying out by the Purchaser, in a form and content
satisfactory to the Purchaser, of an audit on the receivables and collection
procedures of the New Seller;

 

  (vi)

any tests of the proposed New Seller’s information technology systems as may be
requested by the Joint Lead Arrangers, the Purchaser or the Agent have been
carried out with results satisfactory to Joint Lead Arrangers, the Purchaser and
the Agent;

 

  (vii)

the prior written consent of the Liquidity Banks and of the Fund Subscribers
and, if necessary, the Rating Agencies.

 

40.3

Any reasonable and documented costs (including legal fees) and fees in
connection with the accession of a New Seller as Seller incurred by the Issuer,
the Purchaser or the Arranger shall be borne by such New Seller or the
Centralising Unit acting in the name and on behalf of the New Seller.

 

41.

NO HARDSHIP

Each Party hereby acknowledges that the provisions of article 1195 of the French
Code civil shall not apply to it with respect to its obligations under the
Transaction Documents and that it shall not be entitled to make any claim under
article 1195 of the French Code civil.

 

42.

SANCTIONS

With respect to the German Seller, the representations contained in Article
11.1(xxiv) and the undertakings contained in Article 12.1.1(xxiii) and
12.1.2(ix) shall not be representations or undertakings of the German Seller to
the extent that such representations or undertakings would result in (i) any
violation of, conflict with or liability under EU Regulation (EC) 2271/96 or
(ii) a violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 no. 3
foreign trade law (AWG) (Außenwirtschaftsgesetz)) or any similar anti-boycott
law or regulation, by the German Seller.

CHAPTER XIII

GOVERNING LAW - JURISDICTION

 

43.

GOVERNING LAW - JURISDICTION

 

43.1

This Agreement shall be governed by French law.

 

43.2

Any dispute as to the validity, interpretation, performance or any other matter
arising out of this Agreement shall be subject to the jurisdiction of the
competent courts of Paris (Cour d’appel de Paris).

 

76



--------------------------------------------------------------------------------

SCHEDULE 1

MASTER DEFINITIONS SCHEDULE

“2008 Amendment Date” means 23 July 2008.

“2014 Amendment Date” means 25 September 2014.

“2018 Amendment Date” means 26 September 2018.

“Accounting Principles” means generally accepted accounting principles (GAAP) in
the United States or any other accounting principles which may be adopted by the
Centralising Unit or any of the Sellers and which apply in their relevant
jurisdiction.

“Actual Collections” means all cash collections actually received by any Seller
in respect of the Sold Receivables.

“Adjusted Collections” means, in relation to all the Sellers and with respect to
the Sold Receivables:

 

(a)

on any Settlement Date (other than the Initial Settlement Date) as long as the
Sellers act as collection agents in respect of any Sold Receivables and in
relation to the Seller(s) acting as collection agents and for which an
Assessment Report and a List of Purchasable Receivables have been provided
pursuant Article 12.2.1(vii):

 

  (i)        -

any File Collections during the period between the Assessment Date relating to
the immediately preceding Settlement Date and the immediately preceding
Assessment Date;

 

  -

less any amount received on each of the Purchaser’s Collection Accounts (net of
any debit made on such Purchaser’s Collection Account, corresponding to errors,
reverse entries, unpaid amounts and returns in relation to payments already made
on such Collection Account) by the debiting of such Collection Accounts during
the period between the Assessment Date relating to the immediately preceding
Settlement Date and the immediately preceding Assessment Date;

 

  -

less, if such Settlement Date is a Funded Settlement Date, the Cash Collections
Advance calculated by the Calculation Agent on the Calculation Date preceding
such Funded Settlement Date and to the extent paid by the Centralising Unit on
the Purchaser’s Account; plus

 

  (ii)

all Deemed Collections determined to have occurred in accordance with Article
28.2 during the period between the Assessment Date relating to the immediately
preceding Settlement Date and the immediately preceding Assessment Date;

 

77



--------------------------------------------------------------------------------

(b)

on any Settlement Date other than the Initial Settlement Date during the
Replenishment Period, as long as the Sellers act as collection agents in respect
of any Sold Receivables and in relation to the Seller(s) acting as collection
agents, and for which an Assessment Report and a List of Purchasable Receivables
have not been provided pursuant Article 12.2.1(vii):

 

  (i)        -

any Actual Collections during the period between the Assessment Date relating to
the immediately preceding Settlement Date and the immediately preceding
Assessment Date;

 

  -

less any amount received on each of the Purchaser’s Collection Accounts (net of
any debit made on such Purchaser’s Collection Account, corresponding to errors,
reverse entries, unpaid amounts and returns in relation to payments already made
on such Collection Account) by the debiting of such Collection Accounts during
the period between the Assessment Date relating to the immediately preceding
Settlement Date and the immediately preceding Assessment Date;

 

  -

less, if such Settlement Date is a Funded Settlement Date, the Cash Collections
Advance calculated by the Calculation Agent for such Settlement Date and to the
extent paid by the Centralising Unit on the Purchaser’s Account; plus

 

  (ii)

all Deemed Collections determined to have occurred in accordance with Article
28.2 during the period between the Assessment Date relating to the immediately
preceding Settlement Date and the immediately preceding Assessment Date;

 

(c)

at any time, in the event of the termination of the collection mandate given to
any Seller and in relation to the Sellers for which the collection mandate has
been terminated and until the Program Expiry Date:

 

  (i)

all cash collections received by the Purchaser which have actually been paid by
the Debtors or by any other person obliged to make payment in respect of such
Sold Receivables; plus

 

  (ii)

all Deemed Collections determined to have occurred in accordance with Article
28.2; and

 

(d)

at any time after the Program Expiry Date, all cash collections received by the
Purchaser which have actually been paid by the Debtors or by any other person
obliged to make payment in respect of such Sold Receivables, increased by all
Actual Collections kept by the Purchaser and which have actually been paid by
the Sellers daily up to the preceding Assessment Date.

“Affiliate” means, in relation to any entity, any other entity, which either
directly or indirectly controls, is controlled by, or is under common control
with, such an entity:

 

(i)

for the purposes of those entities located within the French jurisdiction, the
term “control”, shall have the meaning set out in article L.233-3 of the French
Commercial Code (Code de commerce); and

 

(ii)

for the purposes of those entities which are not located in France, the term
control, shall mean the relationship between a parent company and a subsidiary
as defined in article 1 of Directive 83/349/EEC.

 

78



--------------------------------------------------------------------------------

“Agent” means CREDIT AGRICOLE LEASING & FACTORING in its capacity as agent of
the transaction.

“Agent’s Account” means the account number 30002/00869/9E/07, opened by the
Agent in the books of CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.

“Agreement” means this general master purchase agreement, as amended and/or
supplemented from time to time.

“Amended Invoice” means the sums corresponding to any Sold Receivable, which has
been the subject of an issued invoice, and which, in order to (i) take into
account the commercial practices of the Sellers or (ii) amend any material
errors appearing on such invoice, has been cancelled and replaced by a new
invoice.

“Amortisation Period” means the period of time commencing on the Commitment
Expiry Date and ending on the Program Expiry Date.

“Applicable Lenders” means the lenders or other providers of funding under the
European Credit Facility.

“Applicable Waiver or Amendment” means a waiver concerning, or amendment of, any
of the events set forth in Article 13.3(xiv) (including the related definitions)
and the corresponding provision and definitions of the European Credit Facility
that is approved by any combination of the lenders under the European Credit
Facility, the Liquidity Banks and the Fund Subscribers representing more than
50% of the aggregate amount of (i) all loans and unused commitments under the
European Credit Facility plus (ii) commitments pursuant to Liquidity Agreements
and Fund Subscription Agreements (without double-counting in respect of
Liquidity Banks that are parties to both a Liquidity Agreement and a Fund
Subscription Agreement) to provide the outstanding amount of the Purchaser’s
Funding, in each case as of the date of such approval.

“Assessment Date” means each of the dates identified as such in SCHEDULE 9 (List
of Calendar Dates of the Transaction), it being provided that for as long as no
Bi-monthly Management Period is outstanding, only those dates identified as
“Funded Assessment Date” in SCHEDULE 9 (List of Calendar Dates of the
Transaction) shall be considered as “Assessment Date”.

“Assessment Report” means the assessment report drawn up on each Information
Date as of the preceding Assessment Date in accordance with Article 22,
substantially in the form of SCHEDULE 3 or as modified by mutual agreement
between the Centralising Unit, the Purchaser, and the Agent.

“Assignment Costs” means the amount calculated in accordance with SCHEDULE 16 -
B of this Agreement.

“Auditors Certificate” means the certificate issued by any of the Sellers’
statutory auditors for the benefit of the Purchaser, as set out in the form of
SCHEDULE 4.

“Available Funds” means, on any date, and with regard to the Securitisation
Transaction, any sums received by or on behalf of the Purchaser and required to
be held by or on behalf of the Purchaser or paid to the Centralising Unit, the
Sellers or GOODYEAR DUNLOP TIRES EUROPE BV pursuant to the

 

79



--------------------------------------------------------------------------------

Securitisation Transaction after the allocations of funds, and subject to the
order of priority, provided for under Article 16.

“Back-Up Servicer” means any entity appointed by the Purchaser to replace or
assist the Sellers in the collection and servicing of the Sold Receivables.

“Back-Up Servicer Report” means the assessment report to be drawn up, as the
case may be, by the Back-Up Servicer on each Information Date.

“Bank Commitment Letter” means, in relation to CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, in its capacity as Liquidity Bank and Fund Subscriber, and in
relation to NATIXIS, in its capacity as Liquidity Bank, the commitment letters
entered into between each such entity, on the one hand, and the Centralising
Unit and the Sellers on the other hand, on the 2018 Amendment Date pursuant to
which each of CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and NATIXIS
undertakes, vis-à-vis the Centralising Unit and the Sellers, to provide the
Purchaser with an alternative funding, subject to the conditions provided in
such letter, as may be amended or supplemented from time to time.

“Beginning of Month Purchase Date” means the first Business Day of each calendar
month during the Replenishment Period.

“Bill of Exchange” means (a) any negotiable instrument in the form of a bill of
exchange (lettre de change, effet de commerce, letra de cambio) or promissory
note (billet à ordre, pagaré) or (b) in the case of any UK Seller, a bill of
exchange as defined in the Bills of Exchange Act 1882 or (c) in the case of the
German Seller, any bills of exchange (gezogene Wechsel) issued by such German
Seller (with full liability) and accepted by the relevant debtor and
blank-endorsed by such German Seller at a place in Germany or promissory notes
(eigene Wechsel) issued and accepted by the relevant debtor and blank-endorsed
by such German Seller at a place in Germany (with full liability), provided that
(i) any such bill of exchange has been issued pursuant to the German Bills of
Exchange Act (as in effect on the relevant purchase date), and complies with all
requirements as to form under the German Bills of Exchange Act (formell
ordnungsgemäßer Wechsel) and is free of any corrections; (ii) the currency of
the Bill of Exchange is Euro; and (iii) the Bill of Exchange is fully
enforceable against the relevant debtor, freely transferable, and free from any
liens or other rights of third parties, or their equivalent issued by a Seller
in connection with any Remaining Purchasable Receivables.

“Bi-monthly Management Period” means any period:

 

(i)

starting from the first date identified as an “Intermediary Assessment Date” on
SCHEDULE 9 (List of Calendar Dates of the Transaction) following the occurrence
of a Collection Rating Trigger Event; and

 

(ii)

ending on the earlier of the date on which such Collection Rating Trigger Event
is no longer outstanding or has been waived by the Purchaser;

it being provided that if the ending date of such Bi-monthly Management Period
intervenes between an Information Date relating to a date identified as an
“Intermediary Settlement Date” on SCHEDULE 9 (List of Calendar Dates of the
Transaction) and such latter date, such ending date shall deem to occur on the

 

80



--------------------------------------------------------------------------------

Business Day following such date identified as an “Intermediary Settlement Date”
on SCHEDULE 9 (List of Calendar Dates of the Transaction).

“Business Day” means any day other than a Saturday or a Sunday on which banks
are open for business in Paris, Brussels, Madrid, Frankfurt, Rome, London,
Jersey and New York and which is a TARGET Day.

“CACEIS BANK FRANCE”, a limited company (société anonyme), duly licensed as a
credit institution (établissement de crédit) by the Autorité de Contrôle
Prudentiel et de Résolution, registered with the trade and companies registry
(Registre du Commerce et des Sociétés) of Paris under number 692 024 722, whose
registered office is located at 1 place Valhubert 75013 Paris.

“Calculation Agent” means CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.

“Calculation Date” means each of the dates identified as such in SCHEDULE 9 and
on which, in particular, the Agent shall make the calculations specified in
Article 12.3, it being provided that for as long as no Bi-monthly Management
Period is outstanding, only those dates identified as “Funded Calculation Date”
in SCHEDULE 9 (List of Calendar Dates of the Transaction) shall be considered as
a “Calculation Date”.

“Calculation Letter” means any letter substantially in the form of SCHEDULE 13,
to be sent by the Agent in accordance with Article 12.3.1(v).

“Cash Collections Advance” means an amount equal to the aggregate amount of the
Assignment Costs, as defined in SCHEDULE 16 B.

“Centralising Unit” means DUNLOP TYRES LTD which shall act on behalf of the
Sellers in relation to the implementation of the Securitisation Transaction.

“Centralising Unit’s Account” means the account number FR76 3148 9000 1000 2420
9337 647 opened by the Centralising Unit in the books of CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK.

“Closing Date” means 10 December 2004.

“Collection Account” means any collection account opened in any of the
jurisdictions concerned by the Securitisation Transaction held by any Seller,
the Purchaser and/or the Italian Issuer and which is governed by and/or subject
to the relevant Collection Account Agreement, it being provided that a list of
the Collection Accounts as of the 2018 Amendment Date is attached in SCHEDULE 18
(List of the Collection Accounts (as of the 2018 Amendment Date)).

“Collection Account Agreement” means any of the agreements to which, inter alia,
the Purchaser and the relevant Seller are parties and relating to the collection
of the Sold Receivables and the related security agreements over the balance of
the relevant Collection Account governed by the respective laws of the
jurisdiction in which such Collection Account is located (including any deeds of
charge executed between inter alia the Purchaser and the UK Seller and any
compte d’affectation spéciale entered into by the French Seller), as amended and
restated from time to time.

“Collections for Set-off” means, with respect to any Seller and with respect to
any Funded Settlement Date Reference Period, Intermediary Settlement Date
Reference Period or Monthly Reference Period, the

 

81



--------------------------------------------------------------------------------

sum of the Actual Collections received by such Seller and of the Deemed
Collections deemed to have been received by such Seller during such period.

“Collection Mandate” means the mandate granted by the Purchaser to each Seller
pursuant to Article 21.1.

“Collection Rating Trigger Event” means the occurrence of any of the following
events:

 

-

the financial rating assigned by Moody’s Investor Services to GOODYEAR and known
as the “LT Corp Family Rating” become B1 or lower;

 

-

the financial rating assigned by Standard & Poor’s to GOODYEAR and known as the
“LT Foreign Issuer Credit Rating” become B+ or lower.

“Comfort Letter” means any of the comfort letters granted by GOODYEAR DUNLOP
TIRES EUROPE BV in the form agreed between the Parties.

“Commercial Discount” means, in relation to any Sold Receivable, any decrease in
the face value of such receivable resulting from the granting of a discount for
prompt payment, for quantity or as fidelity premium.

“Commitment” means the commitment of the Purchaser to purchase Ongoing
Purchasable Receivables and Remaining Purchasable Receivables from the Sellers,
in accordance with this Agreement and the Receivables Purchase Agreements,
subject to the conditions precedent and conditions subsequent set forth
hereunder and thereunder.

“Commitment Expiry Date” means the earliest of the following dates:

 

(i)

upon the occurrence of any Commitment Non-Renewal in relation to all Liquidity
Agreements and all Fund Subscription Agreements, the expiry of all such
Liquidity Agreements and Fund Subscription Agreements;

 

(ii)

26 September 2023;

 

(iii)

the date on which the Commitment is terminated in accordance with Articles
7.1.2, 13, 14 and 15; and

(iv)     the date on which the Centralising Unit requests the termination of the
Replenishment Period

“Commitment Non-Renewal” means either (i) a Liquidity Commitment Non-Renewal or
a (ii) Subscription Commitment Non-Renewal.

“Complementary Deposit” means any complementary deposit effected by the
Centralising Unit with the Purchaser in accordance with the terms of Article 9
and the Master Complementary Deposit Agreement.

“Complementary Deposit Fee” means the fee contemplated under article 6.1 of the
Master Complementary Deposit Agreement.

“Conformity Warranties” means the warranties given by each Seller to the
Purchaser in accordance with Article 19 (Conformity Warranties for Ongoing
Purchasable Receivable and Remaining Purchasable Receivables).

 

82



--------------------------------------------------------------------------------

“CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK” means a company incorporated
under French law and authorised as a credit institution (établissement de
crédit), having its registered office at 12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France, registered with the trade and companies registry
(Registre du commerce et des sociétés) of Nanterre under the number 304 187 701.

“CREDIT AGRICOLE LEASING & FACTORING” means a company incorporated under French
law and authorised as a financing company (société de financement), having its
registered office at 12, place des Etats-Unis – CS 20001, 92548 Montrouge Cedex,
France, registered with the trade and companies registry (Registre du commerce
et des sociétés) of Nanterre under the number 692 029 457.

“Credit Note” means, in relation to any Sold Receivable, any decrease in the
face value of such receivable or any cancellation of such receivable granted by
any Seller in accordance with its management procedures, other than a Credit
Note over Snow Tyres and a credit note resulting from Year End Rebates.

“Credit Note over Snow Tyres” means, in relation to any Sold Receivable, any
decrease in the face value of such receivable or any cancellation of such
receivable granted by any Seller (i) in accordance with its respective
management procedures and (ii) to a customer subsequent to the taking back by
the said Seller of snow tyres.

“Current Account” means the current account relationship established between the
Centralising Unit, acting in the name and on behalf of the Sellers and the
Purchaser pursuant to the provisions of Article 6 (Current Account).

“Custodian” means CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, acting in its
capacity as Custodian (dépositaire) of the assets of the Fund within the meaning
of article L.214-183 II of the French Monetary and Financial Code (code
monétaire et financier), it being provided that CACEIS BANK FRANCE may be
further vested into the rights and obligations of CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK in this respect.

“Data Escrow Agent” means Dr. Wolfgang Hanf or any substitute appointed in
accordance with the provisions of the Data Escrow Agreement.

“Data Escrow Agreement” means (i) the agreement called “Data Protection Trust
Agreement” entered into in 2015 between the German Seller, the Agent and the
Data Escrow Agent or (ii) any substitute agreement to be entered into upon the
occurrence of a Collection Rating Trigger Event pursuant to the terms of such
Data Escrow Agreement or as otherwise agreed by the parties thereto, in each
case as amended, supplemented or amended and restated from time to time.

“Debtor” means, in relation to any Sold Receivable or Refinanced Sold
Receivable, the person obligated to make payment of the underlying trade
receivable.

“Deemed Collections” means any amount that any Seller is deemed to have received
in the circumstances set out in Article 28 (Deemed Collections), and notably any
Deemed Extinguished Receivables.

“Deemed Extinguished Receivables” has the meaning set forth in Article 28
(Deemed Collections).

“Default Percentage” means on any Assessment Date preceding a Funded Settlement
Date, the ratio expressed as a percentage of:

 

83



--------------------------------------------------------------------------------

(i)

the sum of (a) the Outstanding Amount of Defaulted Receivables and Doubtful
Receivables that were neither Defaulted Receivables nor Doubtful Receivables as
of the Assessment Date relating to the preceding Funded Settlement Date and
(b) the Outstanding Amount of Refinanced Defaulted Receivables and Refinanced
Doubtful Receivables that were neither Refinanced Defaulted Receivables nor
Refinanced Doubtful Receivables as of the Assessment Date relating to such
preceding Funded Settlement Date; and

 

(ii)

the Outstanding Amount of the Sold Receivables purchased by the Purchaser and
the Outstanding Amount of the Refinanced Sold Receivables purchased by the
Italian Issuer, in each case between the 6th Funded Settlement Date (excluded)
preceding such Funded Settlement Date and the 5th Funded Settlement Date
(included) preceding such Funded Settlement Date.

“Defaulted Receivable” means, on any Calculation Date, any Sold Receivable
which, as of the preceding Assessment Date, is not a Doubtful Receivable
transferred back to the Sellers and which has any of the following
characteristics:

 

(i)

the Sold Receivable remains unpaid by its relevant debtor for more than ninety
(90) days after the Maturity Date of such Sold Receivable;

 

(ii)

the Sold Receivable is owed by a Debtor which is subject to Insolvency
Proceedings and has not been counted under paragraph (i) above; or

 

(iii)

the Sold Receivable has been or, under the relevant Seller’s credit and
collection policies, would have been written off as uncollectible and has not
been counted under paragraph (i) or (ii) above.

“Deferred Purchase Price” means the relevant amount determined in accordance
with the formula set forth in schedule 3 of the French Receivables Purchase
Agreement, in schedule 4 of the German Receivables Purchase Agreement, in
schedule 3 of the UK Receivables Purchase Agreement, and in schedule 3 of the
Spanish Receivables Purchase Agreement.

“Delinquency Percentage” means on any Assessment Date preceding a Funded
Settlement Date, the ratio expressed as a percentage of:

 

(i)

the sum of (a) the Outstanding Amount of Delinquent Receivables and Doubtful
Receivables that were neither Delinquent Receivables nor Doubtful Receivables as
of the Assessment Date relating to the preceding Funded Settlement Date and
(b) the Outstanding Amount of Refinanced Delinquent Receivables and Refinanced
Doubtful Receivables that were neither Refinanced Delinquent Receivables nor
Refinanced Doubtful Receivables as of the Assessment Date relating to the
preceding Funded Settlement Date; and

 

(ii)

the Outstanding Amount of the Sold Receivables purchased by the Purchaser and
the Outstanding Amount of the Refinanced Sold Receivables purchased by the
Italian Issuer, in each case between the 5th Funded Settlement Date (excluded)
before such Funded Settlement Date and the 4th Funded Settlement Date (included)
before such Funded Settlement Date.

“Delinquent Receivable” means, on any Assessment Date, any Sold Receivable which
is not a Doubtful Receivable transferred back to the Sellers and which has any
of the following characteristics:

 

84



--------------------------------------------------------------------------------

(i)

the Sold Receivable remains unpaid by its relevant Debtor for more than sixty
(60) days after the Maturity Date of such Sold Receivable;

 

(ii)

the Sold Receivable is owed by a Debtor which is subject to Insolvency
Proceedings and has not been counted under paragraph (i) above; or

 

(iii)

the Sold Receivable has been or, under the relevant Seller’s credit and
collection policies, would have been written off as uncollectible and has not
been counted under paragraph (i) or (ii) above.

“Deposit Fee” means the fee due to CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, in the conditions set forth in article 8 of the Master Senior Deposit
Agreement and which shall be paid by ESTER FINANCE to CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, or any credit institution which replaces the latter for the
purposes of carrying out its functions under the Master Senior Deposit
Agreement, as a remuneration for its undertaking to make the Senior Deposit on a
periodic basis during the Replenishment Period. It is agreed that the Deposit
Fee shall be paid to CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, or any other
credit institution which replaces the latter for the purposes of carrying out
its functions under the Master Senior Deposit Agreement, even after the transfer
to the Fund of receivables in repayment of the Senior Deposit.

“Depositor” means CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK acting in its
capacity as depositor pursuant to the Master Senior Deposit Agreement and any
successor, transferee or assignee.

“Dilution Percentage” means as calculated on any Calculation Date preceding a
Funded Settlement Date, the ratio expressed as a percentage of:

 

(i)

the aggregate amount of Credit Notes and Refinanced Credit Notes issued between
the Assessment Date (included) preceding such Funded Settlement Date and the
Assessment Date (excluded) preceding the preceding Funded Settlement Date; and

 

(ii)

the Outstanding Amount of the Sold Receivables purchased by the Purchaser and
the Outstanding Amount of the Refinanced Sold Receivables purchased by the
Italian Issuer, in each case between the Funded Settlement Date (excluded)
before the last Assessment Date and the last Funded Settlement Date (included)
preceding such last Assessment Date.

“Discount Amount” means the relevant amount determined in accordance with the
formula set forth in schedule 2 of the French Receivables Purchase Agreement, in
schedule 3 of the German Purchasable Receivables Agreement, in schedule 2 of the
UK Receivables Purchase Agreement, and in schedule 2 of the Spanish Receivables
Purchase Agreement.

“Discount Rate” has the meaning set forth in SCHEDULE 16 C.

“Discount Reserve” means the amount calculated in accordance with SCHEDULE 16 A.

“Discount Reserve Rate” means the amount calculated in accordance with schedule
1 of the Master Subordinated Deposit Agreement.

 

85



--------------------------------------------------------------------------------

“Distributed Amounts” means, on any Settlement Date during the Amortisation
Period, the sum of:

 

-

the amount of Adjusted Collections as determined as of such date;

 

-

the amount in the Purchaser’s Account as of the last Assessment Date, within the
limit of the sums in the Purchaser’s Account on such Settlement Date;

 

-

the amount in each Purchaser’s Collection Account (net of any debit made on such
Purchaser’s Collection Account, corresponding to errors, reverse entries, unpaid
amounts and returns in relation to payments already made on the corresponding
Collection Account) as of the last Assessment Date, within the limit of the sums
in each Purchaser’s Collection Account on such Settlement Date;

 

-

the amount of the Refinanced Received Net Amount, as calculated for such
Settlement Date, in accordance with the provisions of the Italian Subscription
Agreement; and

 

-

any investment proceeds of the Actual Collections received by the Purchaser in
accordance with Article 23.2 and not yet allocated in accordance with Article
16.

“Doubtful Receivable” means on any Assessment Date any Sold Receivable which is,
according to the Accounting Principles, doubtful given the situation of the
Debtor or open to challenge.

“Downgrading Event” means, in relation to a Liquidity Bank, the downgrading of
its rating by a Rating Agency under A1 (for Moody’s Investors Services), P1 (for
Standard & Poors) or F1 (for Fitch Ratings).

“Early Amortisation Event” means any of the events set out in Article 13 (Early
Amortisation).

“Eligible Debtor” means a Debtor having the characteristics described in detail
in article 8 of each Receivables Purchase Agreement.

“Eligible Laws” means in respect of receivables assigned or transferred by the
German Seller, Belgian law, English law, French law, German law, Italian law and
Spanish law.

“Eligible Receivable” means any Sold Receivable which has the following
characteristics on the Settlement Date during the Replenishment Period:

 

(i)

such Sold Receivable corresponds to a delivery of goods which has been made or
to a service which has been performed and such Sold Receivable has been
invoiced;

 

(ii)

the Maturity Date of such Sold Receivable is not later than the earlier of (1)
190 days after the Assessment Date preceding such Settlement Date and (2) any
maturity date for the Sold Receivable prescribed by mandatory statutory law;

 

(iii)

the Sold Receivable has not remained unpaid by the relevant Debtor for more than
72 days after the Maturity Date of such Sold Receivable;

 

(iv)

the debtor of such Sold Receivable has a V.A.T or a CMS identification number
indicated in the electronic support attached to the relevant Transfer Deed
delivered to the Purchaser in relation to such Sold Receivable and such Sold
Receivable is identified on such electronic support in a

 

86



--------------------------------------------------------------------------------

 

manner which complies with the electronic exchange procedures agreed between the
Agent, the Purchaser, the Centralising Unit and the Sellers; and

 

(v)

the Sold Receivable is not a Net Miscellaneous Receivable.

“End of Month Cut-Off Date” means the last calendar day of each calendar month.

“ESTER FINANCE” means ESTER FINANCE TITRISATION S.A., company incorporated under
French law and authorised as a specialized credit institution (établissement de
crédit spécialisé), having its registered office at 12 place des Etats-Unis, CS
70052, 92547 Montrouge Cedex, France, registered with the trade and companies
registry (registre du commerce et des sociétés) of Nanterre under the number 414
886 226.

“EURIBOR 1 month” means the reference rate known as the “European Inter-Bank
Offered Rate” in the form of the rate listed under the aegis of the European
Banking Federation and published at approximately 11.00 am (Brussels time), by
REUTERS (page EURIBOR01 or EURIBOR365 or whatever page that may be substituted
therefore) for a one (1) month period.

“Euro”, “€” or “EUR” means the currency of the participating Member States in
accordance with the definition given under article 119-2 of the Treaty on the
Functioning of the European Union and in Council Regulation (EC) n. 974/98 of
May 3, 1998 on the introduction of the euro.

“European Credit Facility” means the Amended and Restated Revolving Credit
Agreement, dated as of 12 May 2015 as amended and restated, refinanced, replaced
or otherwise modified from time to time, among GOODYEAR DUNLOP TIRES EUROPE BV,
the other borrowers thereunder, the lenders thereunder, J.P. Morgan Europe
Limited, as administrative agent, and the other parties thereto.

“Event of Separation of Flows” means any Early Amortisation Event and , in any
case, the starting of the Amortisation Period.

“Exchange Rate” means, at any time, the rate of exchange of GBP for Euro, as it
appears on the Internet site of the Banque de France at close of business on the
Business Day preceding the last Assessment Date.

“Excluded Debtor” means any debtor mentioned in the list set forth in
SCHEDULE 12, as may be modified by mutual agreement between the Centralising
Unit, the Purchaser and the Agent, in accordance with the provisions of Article
35.

“File Collections” means, with respect to any period, all collections (excluding
Deemed Collections) on Sold Receivables which, on the basis of the information
included in any Assessment Report and the electronic date file attached thereto,
were expected to be received during such period by a Seller as calculated by the
Agent on the basis of the Assessment Reports and the electronic support attached
thereto.

“Financial Covenants” means the financial covenants set forth in Article
13.3(xiv) and the related definitions.

“Financial Indebtedness” means, in relation to any person:

 

(i)

any indebtedness for monies borrowed or raised by that person;

 

87



--------------------------------------------------------------------------------

(ii)

any indebtedness (actual or contingent) of that person under any guarantee,
security, indemnity or other commitment designed to protect any creditor against
loss in respect of any Financial Indebtedness of any third party;

 

(iii)

any indebtedness under or in respect of any acceptance credit opened on behalf
of that person;

 

(iv)

any indebtedness under any debenture, note, bond, certificate of deposit, cash
certificate, bill of exchange, commercial paper or similar instrument on which
that person is liable as drawer, acceptor, endorser, issuers or otherwise;

 

(v)

any indebtedness for money owing in respect of any interest rate swap or
currency swap, such indebtedness to be measured on a marked-to-market basis at
the relevant time and to include, vis-à-vis any particular counterparty,
application of the relevant ISDA or FBF netting procedures; and

 

(vi)

any payment obligations under any lease entered into for the purpose of
obtaining or raising finance.

“Free Equity Amount” shall have the meaning as set forth in Article 3.6.3.

“French Seller” means GOODYEAR DUNLOP TIRES FRANCE S.A.S., or any New Seller
that is organized under French law.

“Fund” means FCT Triple P, a fonds commun de titrisation, set up by the
Management Company and CACEIS BANK FRANCE (as depositary) in accordance with the
provisions of articles L.214-168 to L. 214-175, L. 214-175-1 and L. 214-180 to
L. 214-186, and articles R. 214-217 to R. 214-235 of the French Monetary and
Financial Code (code monétaire et financier) for the purposes of the
Securitisation Transaction.

“Fund Subscriber” means CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.

“Fund Subscriber Option” has the meaning ascribed to such term in paragraph
(F) of the preamble of the Agreement.

“Fund Subscription Agreement” means any subscription agreement entered into
between the Fund and the Fund Subscriber pursuant to which the Fund Subscriber
has undertaken to subscribe for units issued by the Fund.

“Funded Assessment Date” means each of the Assessment Dates relating to a Funded
Settlement Date as identified in SCHEDULE 9 (List of Calendar Dates of the
Transaction).

“Funded Settlement Date” means the Initial Settlement Date and each of the dates
identified as “Funded Settlement Date” in SCHEDULE 9 (List of Calendar Dates of
the Transaction) falling on or prior to the Program Expiry Date.

“Funded Settlement Date Reference Period” means, with respect to any Reference
Funded Settlement Date before the Commitment Expiry Date, during any Bi-monthly
Management Period, the period starting on the Intermediary Assessment Date
(excluded) of the calendar month immediately following such Reference Funded
Settlement Date and ending (i) on the following Funded Assessment Date
(included) or

 

88



--------------------------------------------------------------------------------

(ii) if an Early Amortisation Event occurs before such Funded Assessment Date,
on the date of such Early Amortisation Event.

“GAAP” means, in relation to any person, the generally accepted accounting
principles in the jurisdiction in which such person is organized.

“GBP” means the currency which is legal tender in the United Kingdom at the
present time, or any other currency that may replace it.

“German Party” shall have the meaning given to such term under the version of
this Agreement executed on the Closing Date.

“German Seller” means GOODYEAR DUNLOP TIRES GERMANY GmbH or any New Seller that
is organized under German law.

“GOODYEAR” means the parent company of the Goodyear Group, i.e. THE GOODYEAR
TIRE & RUBBER COMPANY, a company incorporated under the laws of Ohio, having its
registered office at 200 Innovation Way, Akron, Ohio, United States of America.

“GOODYEAR Group” means the group of entities comprised of GOODYEAR and its
Affiliates.

“GOODYEAR DUNLOP TIRES EUROPE BV” means the Goodyear Dunlop Tires Europe B.V.,
parent company of the French, German, UK and Spanish Sellers, incorporated under
the laws of the Netherlands, having its registered office at Luna Arena,
Herikerbergweg 238, 1101 CM Amsterdam Zuidoost, The Netherlands, and registered
with the Companies Registry of Amsterdam under the number 33225215.

“Governmental Authorisation” means any authorization given by any “Governmental
Authority” as such term is defined in the European Credit Facility.

“Group” means, in relation to any Debtor, the group of entities comprised of
this Debtor and its Affiliates.

“Immobilisation Indemnity” means any immobilisation indemnity paid by ESTER
FINANCE to the Depositor in accordance with the Master Senior Deposit Agreement.

“Increase in the Complementary Deposit” means, on any Settlement Date during the
Replenishment Period, the excess of (a) the amount of the Complementary Deposit
on such Settlement Date in accordance with the Master Complementary Deposit
Agreement over (b) the amount of the Complementary Deposit on the preceding
Settlement Date.

“Increase in the Subordinated Deposit” means, on any Settlement Date during the
Replenishment Period, the excess of (a) the amount of the Subordinated Deposit
on such Settlement Date in accordance with the Master Subordinated Deposit
Agreement over (b) the amount of the Subordinated Deposit on the preceding
Settlement Date.

 

89



--------------------------------------------------------------------------------

“Information Date” means each of the dates identified as such in SCHEDULE 9 and
on which the Centralising Unit, acting in the name and on behalf of the Sellers,
is required to transmit to the Agent the Assessment Report prepared as of the
preceding Assessment Date, as well as the List of Purchasable Receivables, it
being provided that for as long as no Bi-monthly Management Period is
outstanding, only those dates identified as “Funded Information Date” in
SCHEDULE 9 (List of Calendar Dates of the Transaction) shall be considered as
“Information Date”.

“Initial Purchase Price” means, in relation to any Remaining Purchasable
Receivable or Ongoing Purchasable Receivable acquired or to be acquired by the
Purchaser in respect of each Seller, the Outstanding Amount of such Remaining
Purchasable Receivable or Ongoing Purchasable Receivable less, in each case, the
applicable Discount Amount.

“Initial Settlement Date” means 21st December 2004.

“Insolvency Proceedings” means:

 

(i)

in relation to any person being resident in France or having its principal place
of business in France:

 

  -

a reference to such person being unable to pay its debt as they fall due
(cessation des paiements) or initiating voluntary arrangements with its
creditors (règlement amiable) or being subject to insolvency proceedings opened
by a competent court (sauvegarde, sauvegarde accélérée, sauvegarde financière
accélérée, redressement or liquidation judiciaire), all of which as construed by
articles L.611-1 et seq. of the French Commercial Code or, as the case may be,
by articles L.620-1 et seq. of the French Commercial Code, it being provided
that such provisions shall not apply to MAGENTA (unless (y) MAGENTA happens not
being a French securitisation company (société de titrisation), within the
meaning of articles L. 214-179 et seq. of the French Monetary and Financial Code
(code monétaire et financier), anymore or (z) Book VI of the French Commercial
Code happens to be applicable to French securitisation companies (sociétés de
titrisation), within the meaning of articles L. 214-179 et seq. of the French
Monetary and Financial Code (code monétaire et financier));

 

  -

whenever any auditor of such person has declared an alert procedure (procédure
d’alerte) within the meaning of article L. 234-1 of the French Commercial Code
(code de commerce);

 

(ii)

in relation to any person being resident in Germany or having its principal
place of business in Germany, a reference to such person that is overindebted
(überschuldet), unable to pay its debts as they fall due (zahlungsunfähig) or
such status is imminent (drohende Zahlungsunfähigkeit) or is subject to
insolvency (including preliminary insolvency proceedings) or dissolution
proceedings;

 

(iii)

in relation to any person being resident in Spain or having the center of its
interests in Spain, (hereinafter, the “Spanish Resident”):

 

90



--------------------------------------------------------------------------------

  -

the Spanish Resident is unable to pay its debts as they fall due, on regular
basis, within the meaning of article 2 of the Spanish law 22/2003, dated July 9,
2003;

 

  -

the Spanish Resident files an application with a court to be declared to be
subject to creditors’ composition (concurso) within the meaning of the Spanish
law 22/2003, dated July 9, 2003, or subject to any equivalent situation as
provided by any law that could complement, replace or amend it;

 

  -

a third party applies to a court for a declaration that the Spanish Resident is
subject to creditors’ composition (concurso) within the meaning of the Spanish
law 22/2003 and the court accepts to follow the creditors’ composition
proceedings, or any other equivalent situation as provided by any other law that
could complement, replace or amend them;

 

  -

the Spanish Resident is subject to governmental or judicial administration in
Spain (intervención administrativa or administración judicial);

 

  -

any insolvency proceeding, as defined in Regulation (EU) No 2015/848 of 20 May
2015 on Insolvency Proceedings is taken in any jurisdiction regarding the
Spanish Resident;

 

(iv)

in relation to any person being resident in Italy or having the center of its
interests in Italy, (hereinafter, the “Italian Resident”):

 

  -

the Italian Resident is insolvent, being unable to fulfil its obligations
regularly, namely in due time and with usual means, pursuant to article 5 of the
Italian Bankruptcy Law (insolvenza);

 

  -

the Italian Resident is declared bankrupt upon its own application or petition
of the creditor/s or petition of the Public Prosecutor, pursuant to articles 6
et seq. of the Italian Bankruptcy Law (fallimento);

 

  -

the Italian Resident, being insolvent, files an application for arrangement with
creditors with the competent judge, proposing an arrangement pursuant to
articles 160 et seq. of the Italian Bankruptcy Law (concordato preventivo e
accordi di ristrutturazione);

 

  -

the Italian Resident is under Compulsory administrative liquidation pursuant to
articles 194 et seq. of the Italian Bankruptcy Law (liquidazione coatta
amministrativa);

 

  -

the Italian Resident, being a large undertaking, is under extraordinary
administration pursuant to Law 270/1999 (amministrazione straordinaria);

 

  -

if and when applicable, the Italian Resident, being eligible for the
extraordinary administration and meeting additional requirements set by law, is
under reorganization

 

91



--------------------------------------------------------------------------------

 

pursuant to Legislative Decree no. 347 of 23 December 2003, as amended
subsequently (ristrutturazione industriale di grandi imprese in stato di
insolvenza);

 

  -

any of the above insolvency proceeding is taken in any jurisdiction regarding
the Italian Resident pursuant to Regulation (EU) No 2015/848 of 20 May 2015 on
insolvency proceedings;

 

(v)

in relation to any person being resident in the Netherlands or having its
principal place of business in the Netherlands, (hereinafter, the “Dutch
Resident”), a reference to such person that is subject to any bankruptcy
(faillissement), suspension of payments (surséance van betaling) or any other
insolvency proceedings listed in Annex A of the Regulation (EU) No 2015/848 of
20 May 2015 on insolvency proceedings or any other insolvency proceedings or
analogous proceeding in each case opened by a competent court, including, but
not limited to, emergency regulations (“noodregeling”) pursuant to Chapter 3.5
(Bijzondere regels en maatregelen ten aanzien van financiële ondernemingen
werkzaam op de financiële markten) of the Dutch Act on Financial Supervision
(Wet op het financieel toezicht), as amended.

 

(vi)

in relation to any person being resident in the United States or having its
principal place of business in the United States:

 

  (a)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (x) liquidation, reorganization, bankruptcy, moratorium,
suspension of payment or other relief in respect of such person or its debts, or
of a substantial part of its assets, under any U.S. federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (y) the appointment of a receiver, trustee in bankruptcy, custodian,
sequestrator, conservator or similar official for such person or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

  (b)

such person (v) voluntarily commences any proceeding or files any petition
seeking liquidation, reorganization, bankruptcy, moratorium, suspension of
payment or other relief under any U.S. federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (w) consents
to the institution of, or fails to contest in a timely and appropriate manner,
any proceeding or petition described in clause (a) of this section, (x) applies
for or consents to the appointment of a receiver, trustee in bankruptcy,
custodian, sequestrator, conservator or similar official for such person or for
a substantial part of its assets, (y) makes a general assignment for the benefit
of creditors or (z) takes any action for the purpose of effecting any of the
foregoing;

 

  (c)

such person admits in writing its inability or fails generally to pay its debts
as they become due;

 

92



--------------------------------------------------------------------------------

(vii)

in relation to any person resident in Belgium or having its centre of main
interest in Belgium (as the term “centre of main interest” is defined in the
Regulation (EU) No 2015/848 of 20 May 2015) any situation where:

 

  -

a meeting of such person is convened for the purpose of considering any
resolution for (or to petition for) its winding-up or any such resolution is
passed or any person presents a petition for the winding-up
(liquidation/vereffening), save where such person is in good faith contesting
such petition by appropriate proceedings;

 

  -

any court decision ordering the winding-up (liquidation/vereffening) of such
person is taken;

 

  -

any liquidateur (liquidateur/vereffenaar), trustee in bankruptcy
(curateur/curator) is appointed in respect of such person or the directors of
such person request such appointment (in each case, by reason of actual or
anticipated financial difficulties);

 

  -

such person is declared bankrupt (en faillite/in staat van faillissement) or
such person applies for or is subject to insolvency proceedings
(faillite/faillissement), any judicial reorganisation, between creditors
(réorganisation judiciaire/gerechtelijke reorganisatie) or any other insolvency
proceedings listed from time to time in Schedule A of the Regulation (EU) No
2015/848 of 20 May 2015 on insolvency proceedings;

 

(viii)

in relation to any person incorporated under the laws of England and Wales:

 

  -

such person stops payment or threatens in writing to stop payment of its debts
by reason of actual or anticipated financial difficulties, becomes or is, or
admits in writing to being, or is deemed to be for the purpose of the Insolvency
Act 1986, unable to pay its debts within the meaning of Section 123(1) of the
Insolvency Act 1986 or is otherwise unable to pay its debts as they fall due;

 

93



--------------------------------------------------------------------------------

  -

a moratorium is declared in respect of any part of its indebtedness or it makes
any general arrangement, compromise, assignment or composition for the benefit
of its creditors;

 

  -

any formal step is taken or proceeding is instituted (unless frivolous or
vexatious and dismissed or discharged within 30 days of being presented) by any
competent person seeking (x) to adjudicate such person insolvent or bankrupt,
(y) the liquidation, winding-up, dissolution, administration, reorganisation
(other than for the purpose of a voluntary solvent reorganisation or liquidation
approved in writing by the relevant entity), arrangement, adjustment,
re-scheduling (such rescheduling to be effected by reason of actual or
anticipated financial difficulties), protection, relief or composition of such
person or its debts or (z) the entry of an order for relief or the appointment
of a receiver, administrative receiver, administrator, liquidator, custodian,
trustee in bankruptcy, examiner or other similar official of the person or a
substantial part of its assets; or

 

  -

any meeting is convened by any creditor, shareholder, member or participant or
any other corporate action is taken pursuant to which any of the preceding
actions is proposed to be approved;

 

(ix)

in relation to any other person, any similar provision applicable to it.

“Intercompany Arrangements” shall have the meaning set forth in Article
11.1(xiv).

“Intermediary Assessment Date” means each of the Assessment Dates referring to
an “Intermediary Assessment Date”, as identified as such in SCHEDULE 9 (List of
Calendar Dates of the Transaction) falling on or prior to the Program Expiry
Date.

“Intermediary Settlement Date” means each of the dates identified as an
“Intermediary Settlement Date” on SCHEDULE 9 (List of Calendar Dates of the
Transaction) falling on or prior to the Program Expiry Date and falling within a
Bi-monthly Management Period.

“Intermediary Settlement Date Reference Period” means, with respect to any
Reference Funded Settlement Date before the Commitment Expiry Date, the period
starting on the Funded Assessment Date (excluded) immediately following such
Reference Funded Settlement Date and ending (i) on the next Intermediary
Assessment Date (included) or (ii) if an Early Amortisation Event occurs before
such Intermediary Assessment Date, on the date of such Early Amortisation Event.

“Issuers” means:

 

(i)

LMA S.A., a French limited company (société anonyme) having its registered
office at 12 place des Etats-Unis, CS 70052, 92547 Montrouge Cedex, France,
registered with the trade and companies registry (registre du commerce et des
sociétés) of Nanterre, under the number 383 275 187; or

 

(ii)

MANAGED AND ENHANCED TAP (MAGENTA) FUNDING S.T., a French limited securitisation
company (société anonyme de titrisation) governed by articles L. 214-168 et seq.

 

94



--------------------------------------------------------------------------------

 

of the French Monetary and Financial Code (code monétaire et financier), having
its registered office at 127, rue Amelot, 75011 Paris, registered with the trade
and companies registry (registre du commerce et des sociétés) of Paris under
number 520 563 479 (“MAGENTA”); or

 

(iii)

any other person who may enter the Securitisation Transaction from time to time
in order to subscribe to units issued by the Fund and to finance such
subscription by issuing Notes.

“Italian Bankruptcy Law” means the Italian Royal Decree No. 267 of 16th March,
1942, as amended and supplemented from time to time.

“Italian Issuer” means ITALASSET FINANCE S.R.L., a company incorporated under
the laws of the Republic of Italy as a società a responsabilità limitata with a
sole quotaholder, having its registered office at Via Alessandro Pestalozza,
12/14, 20131 Milan, Italy, with enrollment with the companies’ register of Milan
number 09169700961.

“Italian Notes” means any Italian law governed notes issued by the Italian
Issuer and subscribed by the Purchaser for the purpose of refinancing the
purchase by the Italian Issuer of the Refinanced Ongoing Purchasable Receivables
and the Refinanced Remaining Purchasable Receivables.

“Italian Receivables Purchase Agreement” means the Italian law governed master
receivables purchase agreement entered on or about the 2018 Amendment Date
between the Italian Seller, the Italian Issuer, the Agent and the Centralising
Unit for the sale of the Refinanced Sold Receivables.

“Italian Seller” means GOODYEAR DUNLOP TIRES ITALIA S.P.A. or any New Seller
organized under Italian law and becoming a party to the Italian Receivables
Purchase Agreement.

“Italian Sub-Servicing Agreement” means the Italian law governed sub-servicing
agreement entered into on or about the 2018 Amendment Date between the Italian
Issuer, Zenith Service S.p.A., the Italian Seller and the Centralising Unit for
the sub-delegation to the Italian Seller of the Zenith Service S.p.A’s servicing
missions.

“Italian Subscription Agreement” means the Italian law governed subscription
agreement (including the terms and conditions governing the Italian Notes) to be
entered into no later than the Funded Settlement Date of October 2018 between
the Italian Issuer, the Purchaser and the Agent for the subscription and funding
by the Purchaser of the Italian Notes.

“Joint-Lead Arranger” means each of CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK and NATIXIS, acting in its capacity as joint-lead arranger of the
Securitisation Transaction.

“Lien” means, in respect to any asset, any mortgage, deed of trust, lien,
delegation of claims, pledge, hypothecation, encumbrance, charge of security
interest in, on or of such asset including, for the avoidance of doubt, any
right created over a bank account in accordance with article L. 214-173 of the
French Monetary and Financial Code (code monétaire et financier).

“Liquidity Agreement” means (i) any unit purchase agreement (promesse d’achat et
de revente de parts), as amended and/or supplemented from time to time, entered
into between an Issuer and a Liquidity Bank pursuant to which the Liquidity Bank
has undertaken to purchase from such Issuer, all or part of the units of the
Fund held by the Issuer, or (ii) any credit facility agreement, as amended
and/or supplemented from time to time, entered into between an Issuer and a
Liquidity Bank pursuant to which the Liquidity Bank

 

95



--------------------------------------------------------------------------------

has undertaken to make loans to an Issuer secured by such units, or (iii) a swap
agreement, repurchase agreement or other financial instrument, as amended and/or
supplemented from time to time, entered into between an Issuer and a Liquidity
Bank, pursuant to which the Liquidity Bank has undertaken to make certain
payments to an Issuer in relation to such units.

“Liquidity Bank” means a bank or any other credit institution (établissement de
crédit) (or any successor, transferee and assignee thereof), in each case rated
at least A1, P1 and/or F1 by the relevant Rating Agencies at the time when it
enters into or renews its commitment under a Liquidity Agreement, that has
undertaken to purchase from an Issuer, all or part of the units of the Fund held
by such Issuer or to make loans to an Issuer secured by such units or otherwise
to make payments to an Issuer in relation to such units.

“Liquidity Commitment Non-Renewal” means, in relation to any Liquidity Bank:

 

(a)

the non-renewal of the Liquidity Agreement to which it is a party in any of the
following cases:

 

  (i)

such Liquidity Agreement is not renewed at its expiry date, and the relevant
Liquidity Bank has not been replaced with another bank that is rated at least
A1, P1 and/or F1 by the relevant Rating Agencies;

 

  (ii)

as a result of Market Disruption, a drawing is made under such Liquidity
Agreement in order to acquire all or part of the units of the Fund, and (y) such
drawing remains outstanding until the expiry date of such Liquidity Agreement;

 

  (iii)

as a result of a Downgrading Event, a drawing is made under such Liquidity
Agreement in order to acquire all or part of the units of the Fund, (y) such
drawing remains outstanding until the expiry date of such Liquidity Agreement,
and (z) the relevant Liquidity Bank has not been replaced with another bank that
is rated at least A1, P1 and/or F1 by the relevant Rating Agencies; or

 

  (iv)

(x) a drawing is made under any Liquidity Agreement for any reason other than
those listed above, (y) such drawing remains outstanding until the expiry date
of such Liquidity Agreement, and (z) the relevant Liquidity Bank has not been
replaced with another bank that is rated at least A1, P1 and/or F1 by the
relevant Rating Agencies; or

 

(b)

if a Bank Commitment Letter was executed by such Liquidity Bank, the expiry of
the commitment of such Liquidity Bank under such Bank Commitment Letter.

“List of Purchasable Receivables” means any list of Remaining Purchasable
Receivables and Refinanced Remaining Purchasable Receivables existing on the
Assessment Date preceding the delivery of such list, and of Ongoing Purchasable
Receivables and Refinanced Ongoing Purchasable Receivables title to which has
passed and has transferred to the Purchaser or the Italian Issuer respectively
between the two (2) last Assessment Dates preceding the delivery of such list,
in the form agreed between the Parties, to be provided by the Centralising Unit,
acting in the name and on behalf of the Sellers, to the Purchaser, it being
provided that the Ongoing Purchasable Receivables title to which has passed and
has transferred to the Purchaser between the two (2) last Assessment Dates
preceding the delivery of such list and the transfer of which shall be rescinded
on the next Funded Settlement Date in accordance with the provisions of the
French Receivables Purchase Agreement, the Spanish Receivables Purchase
Agreement or the

 

96



--------------------------------------------------------------------------------

German Receivables Purchase Agreement (in that latter case only if the transfer
of said Originated Ongoing Purchase Receivables was governed by French law) will
be identified in such list as Remaining Purchasable Receivables.

“Management Company” means ABC Gestion, a limited company (société anonyme),
authorised to manage mutual securitisation funds (fonds commun de titrisation)
as a Management Company (Société de Gestion), in accordance with the provisions
of article L.214-183, and as from January 1, 2019 article L. 214-175-2, of the
French Monetary and Financial Code (code monétaire et financier), having its
registered office at 12, place des Etats-Unis – CS 20001, 92548 Montrouge Cedex,
France registered with the trade and companies registry (Registre du commerce et
des sociétés) of Nanterre under the number 353 716 160.

“Management Fee” means the management fee set out in Article 10 (Fees).

“Margin” means the margin which aims to cover any administrative, financial and
management costs incurred by ESTER FINANCE, equal to 0.01 % of the Maximum
Amount of the Purchaser’s Funding per year, 1/12° of such amount being payable
on each Funded Settlement Date.

“Market Disruption” means the occurrence of any event leading to any placement
agent acting for an Issuer being unable to find investors to purchase whole or
part of the Notes that would otherwise be issued by that Issuer.

“Master Complementary Deposit Agreement” means the agreement dated 23 July 2008,
as amended and/or supplemented from time to time, entered into between the
Purchaser and the Centralising Unit, under which the Centralising Unit shall
effect a Complementary Deposit with the Purchaser.

“Master Definitions Schedule” means this master definitions schedule which
determines the meaning of the terms and expressions used in the Transaction
Documents.

“Master Senior Deposit Agreement” means the agreement dated 15 December 2004, as
amended and/or supplemented from time to time, entered into between the
Purchaser and the Depositor under which the Depositor has agreed to make a
Senior Deposit with the Purchaser.

“Master Subordinated Deposit Agreement” means the agreement dated 23 July 2008,
as amended and/or supplemented from time to time, entered into between the
Purchaser and the Centralising Unit, under which the Centralising Unit shall
effect a Subordinated Deposit with the Purchaser.

“Material Adverse Effect” means a material adverse change in or effect on
(i) the ability of the Sellers, the Italian Seller and the Centralising Unit,
taken as a whole, or of GOODYEAR DUNLOP TIRES EUROPE BV to perform their
obligations under the Securitisation Documents that are material to the rights
or interests of the Purchaser, the Italian Issuer, the Depositor, the Issuers,
the Liquidity Banks and the Fund Subscribers under the Securitisation Documents
to which they are parties, (ii) the ability of the Purchaser to collect the
amounts due under the Sold Receivables and/or the ability of the Italian Issuer
to collect the amount due under the Refinanced Sold Purchasable Receivables or
the rights and interests of the Purchaser in the Sold Receivables and/or the
rights and interest of the Italian Issuer in the Refinanced Sold Receivables, or
(iii) the rights of or benefits available to the Purchaser, the Depositor, the
Issuers, the Liquidity Banks and the Fund Subscribers under the Securitisation
Documents that are material to the rights or interests of such parties
thereunder including as a result of any material adverse change in or

 

97



--------------------------------------------------------------------------------

effect on the business, operations, properties, assets or financial condition
(including as a result of the effects of any contingent liabilities) of GOODYEAR
and its Subsidiaries (including the Sellers), taken as a whole.

“Material Indebtedness” means Financial Indebtedness in an aggregate principal
amount exceeding USD 100,000,000 (or the equivalent in any other currency or
currencies).

“Maturity Date” means, in relation to any Sold Receivable or Refinanced Sold
Receivable, the date on which such Sold Receivable or Refinanced Sold Receivable
becomes due and payable by the relevant debtor.

“Material Subsidiary” means, at any time, each subsidiary of GOODYEAR DUNLOP
TIRES EUROPE BV other than subsidiaries that do not represent more than 5% for
any such individual subsidiary, or more than 10% in the aggregate for all such
subsidiaries, of either (a) the consolidated total assets of GOODYEAR and its
subsidiaries or (b) the consolidated revenues of GOODYEAR and its subsidiaries
for the period of four (4) fiscal quarters most recently ended, in each case
determined in accordance with US GAAP.

“Maximum Amount of the Complementary Deposit” means an amount equal to
€950,000,000, as this amount may be modified from time to time by the parties to
the Master Complementary Deposit Agreement in accordance with the terms of the
Master Complementary Deposit Agreement.

“Maximum Amount of the Program” means an amount equal to €450,000,000, or any
other amount as determined pursuant to Article 7.1.3 or 7.1.4.

“Maximum Amount of the Purchaser’s Funding” means the amount set out in Article
7.1.

“Maximum Concentration Rate” means:

 

-

10%, in relation to the Debtors of the Renault Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody’s
and Standard & Poor’s, and 6% so long as such Debtors maintain short-term
ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s and
Standard & Poor’s;

 

-

10%, in relation to the Debtors of the Peugeot Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody’s
and Standard & Poor’s, and 6% so long as such Debtors maintain short-term
ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s and
Standard & Poor’s;

 

-

10%, in relation to the Debtors of the Michelin Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody’s
and Standard & Poor’s, and 6% so long as such Debtors maintain short-term
ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s and
Standard & Poor’s;

 

-

10%, in relation to the Debtors of the BMW Group, taken as a whole, as long as
such Debtors maintain short-term ratings not lower than A2 / P2 from Moody’s and
Standard & Poor’s, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody’s and Standard &
Poor’s;

 

98



--------------------------------------------------------------------------------

-

10%, in relation to the Debtors of the Audi VW Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody’s
and Standard & Poor’s, and 6% so long as such Debtors maintain short-term
ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s and
Standard & Poor’s;

 

-

10%, in relation to the Debtors of the Itochu Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody’s
and Standard & Poor’s, and 6% so long as such Debtors maintain short-term
ratings lower than A2 / P2 but not lower than A3 / P3 from Moody’s and
Standard & Poor’s; or

 

-

4%, in relation to any other Debtor and to any Debtors of a Debtor Group named
above which does not maintain the ratings specified above as a condition to a
higher Maximum Concentration Rate.

“Maximum Overcollateralisation Rate” means, on each Funded Settlement Date, the
rate equal to 35%.

“Minimum Amount of the Program” means, an amount equal to €30,000,000, as this
amount may be amended from time to time pursuant to the provisions of the
Agreement.

“Miscellaneous Accounting Credit Entries” means, in relation to any Seller,
Miscellaneous Accounting Entries booked on the credit side of the account
receivables of an Eligible Debtor.

“Miscellaneous Accounting Debit Entries” means, in relation to any Seller,
Miscellaneous Accounting Entries booked on the debit side of the account
receivables of an Eligible Debtor.

“Miscellaneous Accounting Entries” means, in relation to any Seller, accounting
entries other than invoices, credit notes or cash payments that appear on the
debit side or credit side of the account receivables of an Eligible Debtor.

“Monthly Reference Period” means the period starting on the first calendar day
of each calendar month (included) and ending (i) on the End of Month Cut-Off
Date of such month (included) or (ii) if an Early Amortisation Event occurs
before the End of Month Cut-Off Date of such month, on the date of such Early
Amortisation Event.

“New Collection Account Agreement” means the collection agreement entered into
on the 2014 Amendment Date between the French Seller and the Purchaser with
respect to the French’s Collection Account opened as a compte spécialement
affecté in the meaning of article L. 214-173 of the French Monetary and
Financial Code (code monétaire et financier) in the books of Crédit Agricole
Corporate and Investment Bank.

“New Seller” means a company controlled, directly or indirectly, by Goodyear
Dunlop Tires Europe B.V. and which becomes a party to the Securitisation
Transaction after the 2018 Amendment Date.

“Net Available Amount” means, with respect to any Settlement Date, the excess of
(i) the sum of the Requested Amount of the Purchaser’s Funding, the amount of
the Subordinated Deposit, the Maximum Amount of the Complementary Deposit and
the Discount Reserve over (ii) the Outstanding Amount of Sold Receivables and
Refinanced Sold Receivables.

 

99



--------------------------------------------------------------------------------

“Net Miscellaneous Receivable” means, in relation to any Seller, any Ongoing
Purchasable Receivable or Remaining Purchasable Receivable corresponding to the
amount equal to the Miscellaneous Accounting Debit Entries minus Miscellaneous
Accounting Credit Entries.

“Non Allocated Cash” means any collection recorded in any Seller’s accounting
system, which has not yet been posted to the payment of a receivable.

“Notes” means any US commercial paper, titres négociables à court terme or any
other short-term notes such as a Euro commercial paper.

“Notice for Maximum Amount of the Purchaser’s Funding” means the notice referred
to in Article 7.1.

“Notice of Transfer” means any notice issued by the Purchaser or any entity,
acting on behalf of the Purchaser and appointed by the same for such purpose, to
any Debtor in accordance with a Receivables Purchase Agreement.

“Ongoing Purchasable Receivable” means, with respect to any Funded Settlement
Date and any Seller, a right to a payment owed to such Seller which shall be
originated during the immediately following Monthly Reference Period and which
upon such origination shall have the following characteristics:

 

(a)

the receivable shall be binding against the relevant Eligible Debtor and result
from the manufacturing and/or supplying of tyres and/or activities related
thereto in the normal course of such Seller’s business; and

 

(b)

the receivable shall be payable in the Relevant Jurisdiction and denominated in
the Relevant Currency.

“Originated Ongoing Purchasable Receivable” means (i) on any Settlement Date, an
Ongoing Purchasable Receivable sold on a preceding Funded Settlement Date, which
has come into existence and title to which has passed to the Purchaser on or
before the Assessment Date preceding such Settlement Date and (ii) more
generally, an Ongoing Purchasable Receivable sold on any Funded Settlement Date
and title to which has passed to the Purchaser.

“Originated Refinanced Ongoing Purchasable Receivables” means, on any Settlement
Date, a Refinanced Ongoing Purchasable Receivable sold on a preceding Beginning
of Month Purchase Date and title to which has passed to the Italian Issuer on or
before the Assessment Date preceding such Settlement Date.

“Outstanding Amount” means, at all times:

 

(a)

in relation to any Ongoing Purchasable Receivables, title to which has passed
and which has been transferred to the Purchaser the aggregate principal amount
remaining due in respect of such Ongoing Purchasable Receivables;

 

(b)

in relation to any Eligible Receivables, the aggregate principal amount
remaining due in respect of such Eligible Receivables;

 

(c)

in relation to any Defaulted Receivables, the aggregate principal amount
remaining due in respect of such Defaulted Receivables;

 

100



--------------------------------------------------------------------------------

(d)

in relation to any Delinquent Receivables, the aggregate principal amount
remaining due in respect of such Delinquent Receivables;

 

(e)

in relation to any Doubtful Receivables, the aggregate principal amount
remaining due in respect of such Doubtful Receivables;

 

(f)

in relation to any Sold Receivables, the aggregate principal amount remaining
due in respect of such Sold Receivables;

 

(g)

in relation to any Net Miscellaneous Receivables, the aggregate principal amount
remaining due in respect of such Net Miscellaneous Receivables;

 

(h)

in relation to any Refinanced Eligible Receivables, the aggregate principal
amount remaining due in respect of such Refinanced Eligible Receivables;

 

(i)

in relation to any Refinanced Defaulted Receivables, the aggregate principal
amount remaining due in respect of such Refinanced Defaulted Receivables;

 

(j)

in relation to any Refinanced Doubtful Receivables, the aggregate principal
amount remaining due in respect of such Refinanced Doubtful Receivables;

 

(k)

in relation to any Refinanced Sold Receivables, the aggregate principal amount
remaining due in respect of such Refinanced Sold Receivables;

 

(l)

in relation to any Originated Ongoing Purchasable Receivables, the aggregate
principal amount remaining due in respect of such Originated Ongoing Purchasable
Receivables;

 

(m)

in relation to any Originated Refinanced Ongoing Purchasable Receivables, the
aggregate principal amount remaining due in respect of such Originated
Refinanced Ongoing Purchasable Receivables;

 

(n)

in relation to any Remaining Purchasable Receivables, the aggregate principal
amount remaining due in respect of such Remaining Purchasable Receivables;

 

(o)

in relation to any Refinanced Remaining Purchasable Receivables, the aggregate
principal amount remaining due in respect of such Refinanced Remaining
Purchasable Receivables;

 

(p)

in relation to any Refinanced Ongoing Purchasable Receivables, the aggregate
principal amount remaining due in respect of such Refinanced Ongoing Purchasable
Receivables; and

 

(q)

in relation to any Italian Note, the Principal Amount Outstanding of such
Italian Note (as such term is defined under the Italian Subscription Agreement),
being the aggregate principal amount remaining due in respect of such Italian
Note;

provided that, if any amount so determined pursuant to the foregoing provisions
is denominated in GBP, such amount shall be converted into Euro at the Exchange
Rate.

The Parties acknowledge that the Outstanding Amount of any receivables means the
total net amount of such receivables (including all taxes less any credit notes
issued, set-off, partial payments and other written off debts, as calculated by
the Agent on the basis of the Assessment Reports and the electronic supports
attached thereto).

 

101



--------------------------------------------------------------------------------

“Overcollateralisation Rate” means, on each Calculation Date preceding the
Initial Settlement Date or a Funded Settlement Date during the Replenishment
Period, the rate determined in accordance with the provisions of schedule 1 of
the Master Subordinated Deposit Agreement. The Overcollateralisation Rate shall
be calculated by the Agent on each Calculation Date preceding a Funded
Settlement Date and shall apply with respect to the next Settlement Date (or,
should such Calculation Date falls within a Bi-monthly Management Period, with
respect to the two (2) next Settlement Dates).

“Parties” means the parties to this Agreement.

“Payment” means any payment to be made by the Purchaser to the Centralising
Unit, in accordance with article 4.1 of the relevant Receivables Purchase
Agreement.

“Performance Letter” means the performance letters granted by GOODYEAR DUNLOP
TIRES EUROPE BV in the forms agreed between the Parties

“Potential Early Amortisation Event” means any event or condition which, but for
the giving of any notice or the lapse of any time period or both required for an
Early Amortisation Event to occur under Article 13, would constitute an Early
Amortisation Event.

“Priority Amount” has the meaning set forth in Article 16.2.

“Program Expiry Date” means, in relation to any Seller and the Centralising
Unit, the earlier of the following dates:

 

(i)

the Business Day, on or after the Commitment Expiry Date, on which all sums due
to the Purchaser under this Agreement and the relevant Receivables Purchase
Agreement have been fully paid; or

 

(ii)

the first Funded Settlement Date (included) falling on or after twelve
(12) calendar months after the Commitment Expiry Date.

“Protected Debtor” means any Debtor in respect of one or more Sold Receivable(s)
which is either:

 

(a)

an individual (such as in Germany an individual merchant (Kaufmann)); or

 

(b)

a partnership (Personengesellschaft) in the form of Offene Handelsgesellschaft
(OHG), Gesellschaft bürgerlichen Rechts (GbR) or Kommanditgesellschaft (KG) or
any equivalent foreign partnership, unless in each case all of the general,
unlimited partners are corporations,

provided that no Debtor shall be deemed a Protected Debtor until the Seller
which originated Sold Receivables against said Debtor has become a party to the
Data Escrow Agreement.

“Purchaser” means ESTER FINANCE.

“Purchaser’s Account” means the account number 31 489 10 239912428 (47), opened
by the Purchaser in the books of CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.

“Purchaser’s Collection Account” means any of the bank account opened in the
name of the Purchaser, as mentioned in the Collection Account Agreements.

 

102



--------------------------------------------------------------------------------

“Purchaser’s Funding” means that portion of the Outstanding Amount of Eligible
Receivables which is funded by the Purchaser out of the Senior Deposit, the
amount of which is determined in accordance with Article 7 (Amount of the
Purchaser’s Funding).

“Purchaser’s Termination Notice” means any notice issued by the Purchaser to the
Centralising Unit in the circumstances set out in Article 13.2 or 13.4.

“Rating Agencies” means Fitch Ratings, Moody’s Investors Services and Standard &
Poors, or any other entity to which such agencies may transfer their credit
rating business or with which they may consolidate, amalgamate or merge.

“Receivables Purchase Agreements” means the receivables purchase agreements
entered into between the Sellers, the Purchaser and the Agent for the purchase
of the Ongoing Purchasable Receivables and Remaining Purchasable Receivables
under the Securitisation Transaction, as amended or amended and restated for
time to time, and more specifically:

 

(i)

a Receivables Purchase Agreement governed by French law entered into by the
French Seller in respect of its Ongoing Purchasable Receivables and Remaining
Purchasable Receivables (the “French Receivables Purchase Agreement”);

 

(ii)

a Receivables Purchase Agreement entered into by the German Seller in respect of
their Ongoing Purchasable Receivables and Remaining Purchasable Receivables (the
“German Receivables Purchase Agreement”);

 

(iii)

a Receivables Purchase Agreement governed by English law entered into by the UK
Seller in respect of its Ongoing Purchasable Receivables and Remaining
Purchasable Receivables (the “UK Receivables Purchase Agreement”); and

 

(iv)

a Receivables Purchase Agreement governed by French law entered into by the
Spanish Seller in respect of its Ongoing Purchasable Receivables and Remaining
Purchasable Receivables (the “Spanish Receivables Purchase Agreement”).

“Reduction of the Complementary Deposit” means on any Settlement Date during the
Replenishment Period, the excess, if any, of (a) the amount of the Complementary
Deposit on the preceding Settlement Date over (b) the amount of the
Complementary Deposit on such Settlement Date in accordance with the Master
Complementary Deposit Agreement.

“Reduction of the Subordinated Deposit” means on any Settlement Date during the
Replenishment Period, the excess, if any, of (a) the amount of the Subordinated
Deposit on the preceding Settlement Date over (b) the amount of the Subordinated
Deposit on such Settlement Date in accordance with the Master Subordinated
Deposit Agreement.

“Reference Funded Settlement Date” shall have the meaning ascribed to such term
in article 4.1.4.2 of the French Receivables Purchase Agreement, in article
4.1.5.2 of the Spanish Receivables Purchase Agreement, in article 4.1.4.2 of the
UK Receivables Purchase Agreement, or in article 4.1.6.2 of the German
Receivables Purchase Agreement as applicable in each case for the purposes of
such agreement.

“Refinanced Adjusted Collections” means, in relation to the Italian Seller and
with respect to the Refinanced Sold Receivables:

 

103



--------------------------------------------------------------------------------

(a)

on any Settlement Date, as long as the Italian Seller acts as collection agent
in respect of any Refinanced Sold Receivables in accordance with the Italian
Sub-Servicing Agreement:

 

  (i)

any Refinanced File Collections from the Italian Seller between the Assessment
Date relating to the preceding Settlement Date and the Assessment Date relating
to such Settlement Date;

 

  (ii)

less any amount received on each Italian Issuer’s Collection Account (net of any
debit made on such Italian Issuer’s Collection Account, corresponding to errors,
reverse entries, unpaid amounts and returns in relation to payments already made
on the corresponding collection account) by the debiting of the Collection
Accounts during the period between the last Assessment Date and the preceding
Assessment Date;

 

  (iii)

plus all Refinanced Deemed Collections from the Italian Seller determined to
have occurred in accordance with article 8 of the Italian Receivables Purchase
Agreement during the period between the last Assessment Date and the preceding
Assessment Date;

 

(b)

at any time, in the event of the termination of the collection mandate given to
the Italian Seller in accordance with the Italian Sub-Servicing Agreement and
until the Program Expiry Date:

 

  (i)

all cash collections received by the Italian Issuer which have actually been
paid by the Debtors or by any other person obliged to make payment in respect of
Refinanced Sold Receivables;

 

  (ii)

less any amount received on each Italian Issuer’s Collection Account (net of any
debit made on such Italian Issuer’s Collection Account, corresponding to errors,
reverse entries, unpaid amounts and returns in relation to payments already made
on the corresponding collection account) by the debiting of the Collection
Accounts during the period between the last Assessment Date and the preceding
Assessment Date;

 

  (iii)

plus all Refinanced Deemed Collections determined to have occurred in accordance
with article 8 of the Italian Receivables Purchase Agreement; and

 

(c)

at any time after the Program Expiry Date, all cash collections received by the
Italian Issuer which have actually been paid by the Debtors or by any other
person obliged to make payment in respect of Refinanced Sold Receivables.

“Refinanced Credit Note” means, in relation to any Refinanced Sold Receivable,
any decrease in the face value of such receivable or any cancellation of such
receivable granted by the Italian Seller in accordance with its management
procedures, other than a Refinanced Credit Note over Snow Tyres and a credit
note resulting from Refinanced Year End Rebates.

 

104



--------------------------------------------------------------------------------

“Refinanced Credit Note over Snow Tyres” means, in relation to any Refinanced
Sold Receivable, any decrease in the face value of such receivable or any
cancellation of such receivable granted by the Italian Seller (i) in accordance
with its management procedures and (ii) to a customer subsequent to the taking
back by the Italian Seller of snow tyres.

“Refinanced Deemed Collections” means any amount that the Italian Seller is
deemed to have received in the circumstances set out in article 18 of the
Italian Receivables Purchase Agreement.

“Refinanced Defaulted Receivable” means, on any Calculation Date, any Refinanced
Sold Receivable which, as of the preceding Assessment Date, is not a Refinanced
Doubtful Receivable transferred back to the Italian Seller and which has any of
the following characteristics on such Calculation Date:

 

(i)

the Refinanced Sold Receivable remains unpaid by its relevant debtor for more
than 90 days after the Maturity Date of such Refinanced Sold Receivable;

 

(ii)

the Refinanced Sold Receivable is owed by a Debtor which is subject to
Insolvency Proceedings and has not been counted under paragraph (i) above; or

 

(iii)

the Refinanced Sold Receivable has been or, under the Italian Seller’s credit
and collection policies, would have been written off as uncollectible and has
not been counted under paragraph (i) or (ii) above.

“Refinanced Delinquent Receivable” means, on any Assessment Date, any Refinanced
Sold Receivable which is not a Refinanced Doubtful Receivable transferred back
to the Italian Seller and has any of the following characteristics on such
Calculation Date:

 

(i)

the Refinanced Sold Receivable remains unpaid by its relevant Debtor for more
than 60 days after the Maturity Date of such Refinanced Sold Receivable;

 

(ii)

the Refinanced Sold Receivable is owed by a Debtor which is subject to
Insolvency Proceedings and has not been counted under paragraph (i) above; or

 

(iii)

the Refinanced Sold Receivable has been or, under the Italian Seller’s credit
and collection policies, would have been written off as uncollectible and has
not been counted under paragraphs (i) and (ii) above.

“Refinanced Discount Amount” means the meaning set forth in SCHEDULE 16 C.

“Refinanced Discount Rate” means the meaning set forth in SCHEDULE 16 C.

“Refinanced Doubtful Receivable” means any Refinanced Sold Receivable which is,
according to the Accounting Principles, doubtful given the situation of the
Debtor or open to challenge.

“Refinanced Due Net Amount” means, on any Settlement Date, the amount of the
Refinanced Purchase Price, minus the Refinanced Adjusted Collections and minus
any fees due by the Italian Seller on such date.

“Refinanced Eligible Debtor” means a Debtor having the characteristics described
in detail in article 13 of the Italian Receivables Purchase Agreement.

 

105



--------------------------------------------------------------------------------

“Refinanced Eligible Receivable” means any Refinanced Sold Receivable which has
the following characteristics on the Settlement Date during the Replenishment
Period:

 

(i)

such Refinanced Sold Receivable corresponds to a delivery of goods which has
been made or to a service which has been performed and such Refinanced Sold
Receivable has been invoiced;

 

(ii)

the Maturity Date of such Refinanced Sold Receivable is not later than the
earlier of (1) 190 days after the Assessment Date preceding such Settlement Date
and (2) any maturity date for the Refinanced Sold Receivable prescribed by
mandatory statutory law;

 

(iii)

the Refinanced Sold Receivable has not remained unpaid by the relevant Debtor
for more than 72 days after the Maturity Date of such Refinanced Sold
Receivable;

 

(iv)

the debtor of such Refinanced Sold Receivable has a V.A.T or a CMS
identification number indicated in the electronic support attached to the
relevant Transfer Deed delivered to the Purchaser in relation to such Refinanced
Sold Receivable and such Refinanced Sold Receivable is identified on such
electronic support in a manner which complies with the electronic exchange
procedures agreed between the Agent, the Purchaser, the Centralising Unit and
the Sellers; and

 

(v)

the Refinanced Sold Receivable is not a Refinanced Net Miscellaneous Receivable.

“Refinanced File Collections” means, with respect to any period, all collections
(excluding Refinanced Deemed Collections) on Refinanced Sold Receivables which,
on the basis of the information included in any Assessment Report and the
electronic date file attached thereto, were expected to be received during such
period by the Italian Seller as calculated by the Agent on the basis of the
Assessment Reports and the electronic support attached thereto.

“Refinanced Miscellaneous Accounting Credit Entries” means, in relation to the
Italian Seller, Refinanced Miscellaneous Accounting Entries booked on the credit
side of the account receivables of an Eligible Debtor.

“Refinanced Miscellaneous Accounting Debit Entries” means, in relation to the
Italian Seller, Refinanced Miscellaneous Accounting Entries booked on the debit
side of the account receivables of an Eligible Debtor.

“Refinanced Miscellaneous Accounting Entries” means, in relation to the Italian
Seller, accounting entries other than invoices, credit notes or cash payments
that appear on the debit side or credit side of the account receivables of an
Eligible Debtor.

“Refinanced Net Miscellaneous Receivable” means, in relation to the Italian
Seller, any Refinanced Remaining Purchasable Receivable or Refinanced Ongoing
Purchasable Receivable corresponding to the amount equal to the Refinanced
Miscellaneous Accounting Debit Entries minus Refinanced Miscellaneous Accounting
Credit Entries.

“Refinanced Non Allocated Cash” means any collection recorded in the Italian
Seller’s accounting system, which has not yet been posted to the payment of a
receivable.

 

106



--------------------------------------------------------------------------------

“Refinanced Ongoing Purchasable Receivable” means, with respect to any Funded
Settlement Date and the Italian Seller, a right to a payment owed to the Italian
Seller which shall be originated during the immediately following Monthly
Reference Period and which shall have the following characteristics:

 

(a)

the receivable shall be binding against the relevant Refinanced Eligible Debtor
and results from the manufacturing and/or supplying of tyres and/or activities
related thereto in the normal course of the Italian Seller’s business; and

 

(b)

the receivable shall be payable in Italy and denominated in Euro.

“Refinanced Purchase Price” means, in relation to any Refinanced Remaining
Purchasable Receivable or Refinanced Ongoing Purchasable Receivable to be
acquired by the Italian Issuer during the Replenishment Period, the Outstanding
Amount of such Refinanced Remaining Purchasable Receivable or Refinanced Ongoing
Purchasable Receivable minus the relevant Refinanced Discount Amount applicable
to such Refinanced Remaining Purchasable Receivable or Refinanced Ongoing
Purchasable Receivable.

“Refinanced Received Net Amount” means the amount of the Refinanced Adjusted
Collections, minus any Refinanced Purchase Price due and not yet paid.

“Refinanced Remaining Purchasable Receivable” means, with respect to any Funded
Settlement Date and the Italian Seller, an existing right to a payment which has
not previously been sold as a Refinanced Ongoing Purchasable Receivable and
which is owed to and owned by the Italian Seller on the Assessment Date
preceding such Funded Settlement Date and has the following characteristics:

 

(a)

(x) the receivable is binding against the relevant Refinanced Eligible Debtor
and results from the manufacturing and/or supplying of tyres and/or activities
related thereto in the normal course of the Italian Seller’s business and
(y) the receivable is payable in Italy and denominated in Euro; or

 

(b)

to the extent not covered in (a) above, the receivable is a Refinanced Net
Miscellaneous Receivable recorded as being held over a Refinanced Eligible
Debtor.

“Refinanced Sold Receivable” means, in relation to the Italian Seller, those
Refinanced Ongoing Purchasable Receivables and Refinanced Remaining Purchasable
Receivables (i) which are existing and have been transferred from the Italian
Seller to the Italian Issuer pursuant to the Italian Receivables Purchase
Agreement, and (ii) which have not been repurchased from the Italian Issuer.

“Refinanced Year End Rebates” means deferred rebates granted by the Italian
Seller at the end of each year (or according to any periodicity) to some of its
customers according to the fulfilment of their purchase commitments. These
Refinanced Year End Rebates may give rise to Refinanced Credit Notes issued by
the Italian Seller or to invoices issued by the customers over the Italian
Seller.

“Registered Share Capital” has the meaning set forth in Article 3.6.3.

“Relevant Currency” means (i) with respect to the Spanish Seller and the French
Seller, Euro; and (ii) with respect to the UK Seller and the German Seller, Euro
or GBP.

“Relevant Jurisdiction” means (i) with respect to the French Seller, France;
(ii) with respect to the German Seller: Germany, Belgium, Spain (excluding the
territories of Ceuta and Mellila), Italy, France or

 

107



--------------------------------------------------------------------------------

England and Wales; (iii) with respect to the UK Seller, England and Wales; and
(iv) with respect to the Spanish Seller, Spain (excluding the territories of
Ceuta and Mellila).

“Remaining Purchasable Receivable” means, with respect to any Funded Settlement
Date and any Seller, an existing right to a payment which has not previously
been sold as an Ongoing Purchasable Receivable (unless the transfer thereof as
Ongoing Purchasable Receivable is rescinded on such Funded Settlement Date
pursuant to the Receivables Purchase Agreement to which such Seller is a Party)
and which is owed to and owned by such Seller on the Assessment Date preceding
such Funded Settlement Date (or, with respect to any existing right to a payment
which has previously been sold as an Ongoing Purchasable Receivable and the
transfer of which is rescinded on such Funded Settlement Date pursuant to the
Receivables Purchase Agreement to which such Seller is a Party, which is owed to
and owned by such Seller on such Funded Settlement Date) and has the following
characteristics:

 

  (a)

(x) the receivable is binding against the relevant Eligible Debtor and results
from the manufacturing and/or supplying of tyres and/or activities related
thereto in the normal course of such Seller’s business and (y) the receivable is
payable in the Relevant Jurisdiction and denominated in the Relevant Currency;
or

 

  (b)

to the extent not covered in (a) above, the receivable is a Net Miscellaneous
Receivable recorded as being held over an Eligible Debtor.

“Replenishment Period” means the period of time commencing on the Signing Date
and ending on the Commitment Expiry Date during which the Purchaser undertakes
to purchase Ongoing Purchasable Receivables and Remaining Purchasable
Receivables on each Funded Settlement Date.

“Requested Amount of the Purchaser’s Funding” means, with respect to any Funded
Settlement Date, the amount indicated as such by the Centralising Unit in the
Assessment Report received on the Information Date preceding such Funded
Settlement Date, it being provided that (i) the Requested Amount of the
Purchaser’s Funding shall, at all times, not be higher than the applicable
Maximum Amount of the Purchaser’s Funding and (ii) if no amount has been validly
indicated as “Requested Amount of the Purchaser’s Funding” in the Assessment
Report received on the Information Date preceding any Funded Settlement Date,
the Requested Amount of the Purchaser’s Funding as for such Funded Settlement
Date shall be equal to the applicable Maximum Amount of the Purchaser’s Funding.

“Responsible Officer” means the chief financial officer or treasurer of GOODYEAR
or the Vice President, Finance or equivalent officer of GOODYEAR DUNLOP TIRES
EUROPE B.V.

“Retransferred Receivable” means any Doubtful Receivable sold back by the
Purchaser to any Seller in accordance with the relevant provisions of the
Receivables Purchase Agreement relating to such Seller.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (solely consisting
of, at the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the US Department of the Treasury, the US Department of State,
the United Nations Security Council, the European Union, the Federal Republic of
Germany, the Netherlands, Luxembourg, France or the United Kingdom, (b) any
person organized or

 

108



--------------------------------------------------------------------------------

resident in a Sanctioned Country or (c) any person owned 50% or more by any
person or persons described in the foregoing points (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the Office of Foreign
Assets Control (and any successor performing similar functions) of the US
Department of the Treasury or the US Department of State, or (b) the United
Nations Security Council, the European Union, the Federal Republic of Germany,
the Netherlands, Luxembourg, France or Her Majesty’s Treasury of the United
Kingdom.

“Securitisation Documents” means the Transaction Documents, the Master Senior
Deposit Agreement, the transfer and servicing agreement to be concluded with the
Fund, the Fund regulations, any Liquidity Agreements and Fund Subscription
Agreements, as may be amended and/or supplemented from time to time.

“Securitisation Transaction” means the securitisation transaction carried out
pursuant to the Transaction Documents.

“Sellers” means, collectively, the French Seller, the German Seller, the UK
Seller and the Spanish Seller.

“Senior Deposit” means the deposits effected by the Depositor with the Purchaser
in accordance with the terms of the Master Senior Deposit Agreement as amended
on 23 May, 2005.

“Settlement Date” means a Funded Settlement Date or an Intermediary Settlement
Date.

“Signing Date” means 10 December 2004.

“Sold Receivables” means, in relation to any Seller, and without double counting
as result of the rescission of the transfer of certain Ongoing Purchasable
Receivables pursuant to the relevant provisions of the French Receivables
Purchase Agreement, the Spanish Receivables Purchase Agreement and the German
Receivables Purchase Agreement (in that latter case only if the transfer of said
Originated Ongoing Purchasable Receivables was governed by French law), those
Ongoing Purchasable Receivables and Remaining Purchasable Receivables (i) which
are existing and have been transferred from such Seller to the Purchaser
pursuant to the Receivables Purchase Agreement to which such Seller is a party,
and (ii) which have not been repurchased from the Purchaser.

“Solvency Certificate” means any certificate issued by any of the Sellers and
the Centralising Unit, in the form of SCHEDULE 5.

“Spanish Seller” means GOODYEAR DUNLOP TIRES ESPAÑA, S.A. or any New Seller that
is existing under Spanish law.

“Stand-By Fee” means the management fee set out in Article 27.4.

“Stand-By Servicer” means any entity appointed by the Purchaser in accordance
with Article 27.4.

“Subordinated Deposit” means any subordinated deposit effected by the
Centralising Unit with the Purchaser in accordance with the terms of Article 8
and the Master Subordinated Deposit Agreement.

“Subordinated Deposit Fee” means the fee contemplated under article 6.1 of the
Master Subordinated Deposit Agreement.

“Subordinated Depositor” means the Centralising Unit.

 

109



--------------------------------------------------------------------------------

“Subscription Commitment Non-Renewal” means, in relation to any Fund Subscriber:

 

(i)

the non-renewal of the Fund Subscription Agreement to which it is a party at its
expiry date and such Fund Subscriber has not been replaced with another bank
that is rated at least A1, P1 and/or F1 by the relevant Rating Agencies; or

 

(ii)

if a Bank Commitment Letter was executed by such Fund Subscriber, the expiry of
the commitment of such Fund Subscriber under such Bank Commitment Letter.

“Subsidiary” means with respect to an entity (the “Parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which are consolidated with those of the Parent in the Parent’s
consolidated statements in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power are, as of such
date, owned, controlled or held by the Parent or one or more subsidiaries of the
Parent or by the Parent and one or more subsidiaries of the Parent.

“TARGET Day” means a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is operating.

“Tax” or “Taxes” means any taxes, levies, duties, imposts, assessments or other
charges of whatsoever nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).

“Transaction Documents” means this Agreement, the Master Subordinated Deposit
Agreement, the Master Complementary Deposit Agreement, the Receivables Purchase
Agreements, the Italian Receivables Purchase Agreement, the Italian Subscription
Agreement, the Italian Sub-Servicing Agreement, the Collection Account
Agreements, the Data Escrow Agreement, the Comfort Letter and the Performance
Letter, as may be amended and/or supplemented from time to time.

“Transfer Deed” means any bordereau or any form of transfer document identifying
the Ongoing Purchasable Receivables and the Remaining Purchasable Receivable to
be transferred, referred to in the relevant Receivables Purchase Agreement,
which shall be issued by the relevant Seller or the Centralising Unit, acting in
the name and on behalf of each Seller, on each Settlement Date during the
Replenishment Period, in the form stipulated in the relevant Receivables
Purchase Agreement.

“UK Seller” means GOODYEAR DUNLOP TYRES UK Ltd or any New Seller that is
organized under the laws of England and Wales.

“USD” or “US Dollar” refers to the lawful currency of the United States of
America.

“VAT” means value added or similar tax imposed in any jurisdiction including
penalties and interest in respect of a failure to pay or delay in payment of tax
or to make returns or to comply with other formalities relating thereto.

“VAT Credit” has the meaning set forth in Article 14.2.

“Year End Rebates” means deferred rebates granted by any Seller at the end of
each year (or according to any periodicity) to some of its customers according
to the fulfilment of their purchase commitments.

 

110



--------------------------------------------------------------------------------

These Year End Rebates may give rise to Credit Notes issued by the Sellers or to
invoices issued by the customers over the relevant Sellers.

 

111



--------------------------------------------------------------------------------

SCHEDULE 2

RESERVED

[Intentionally left blank]

 

112



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF ASSESSMENT REPORT

List of information related to the receivables account history to be sent by the
Centralizing Unit in order

to allow CALF to proceed with the manage of the securitization program.

Data exchange procedures are based on:

- centralization of information regarding all the Sellers by the Centralizing
Unit

- sending to CALF of these information by the Centralizing Unit

1 - Files transmitted via sftp pnce or twice a month as the case may be

Each file transmitted to CALF is composed of 6 sub-files :

LOGO [g635065dsp113.jpg] sub-file of drafts non “délettrés” (TAO file),

LOGO [g635065dsp113.jpg] sub-file of invoices + drafts (TIC file),

LOGO [g635065dsp113.jpg] sub-file of non affected credit-notes (TAN file),

LOGO [g635065dsp113.jpg] sub-file of non affected cash (TCN),

LOGO [g635065dsp113.jpg] sub-file of other credit entries (TOC file), and

LOGO [g635065dsp113.jpg] sub-file of other debit entries (TOD file).

Main information on trade receivables contained in the tele – transmitted file :

LOGO [g635065dsp113.jpg] subrogeant code (*),

LOGO [g635065dsp113.jpg] debtor number,

LOGO [g635065dsp113.jpg] currency of the invoices,

LOGO [g635065dsp113.jpg] debtor name,

LOGO [g635065dsp113.jpg] debtor SIREN Code or equivalent,

LOGO [g635065dsp113.jpg] address, zip code, city,

LOGO [g635065dsp113.jpg] invoices n°, credit notes n°, non affected cash n°,
other entries n°,

LOGO [g635065dsp113.jpg] issuing date of the invoice, of the credit note, of the
non affected cash or of the other entry,

LOGO [g635065dsp113.jpg] maturity date of the invoice or the draft,

LOGO [g635065dsp113.jpg] amount (tax included) of the invoices, the drafts, the
non affected cash, the credit notes, the credit and debit entries,

LOGO [g635065dsp113.jpg] code 01 BOR if invoice is paid by drafts,

LOGO [g635065dsp113.jpg] code 06 SBI (when self billing invoice, related to
internal invoice, is received)

LOGO [g635065dsp113.jpg] code 07 PAG (in case of payment by pagare)

(*)

Goodyear France

   01 and 11

GDT Espana

   08

GDT Italia

   09

GDT UK

   10

GDTG

   12

2 - EXCEL reporting

See the other spead sheets

 

113



--------------------------------------------------------------------------------

LOGO [g635065dsp114.jpg]

 

114



--------------------------------------------------------------------------------

LOGO [g635065dsp115.jpg]

 

115



--------------------------------------------------------------------------------

LOGO [g635065dsp116.jpg]

 

116



--------------------------------------------------------------------------------

LOGO [g635065dsp117.jpg]

 

117



--------------------------------------------------------------------------------

LOGO [g635065dsp118.jpg]

 

118



--------------------------------------------------------------------------------

LOGO [g635065dsp119.jpg]

 

119



--------------------------------------------------------------------------------

ADDITIONNAL INFORMATION REQUESTED

 

 

SPAIN

            Only at Funded Assessment Date:      

CAL-F will receive a listing of:

       

- the multi - due dates invoices with details of each due date with the amount
due

     

ITALY

            Only at Funded Assessment Date:      

CAL-F will receive a listing of the multi - due dates invoices with details of
each due date with the amount due

        

GERMANY

      At each Assessment Date      

CAL-F will receive a listing of:

       

- the consolidated invoices with details of each delivery note (date and amount)

  

 

 

Fichier (TAO)

II comprend I’ensemble des traites acceptées non délettrées. Spécificité
française

 

Fichier (TIC).

II comprend I’ensemble des factures non soldées de la balance clients sur le
périmétre de titrisation

Les factures lettrées par des effets non échus doivent également figurer dans le
sous fichier TIC avec un code spécifique 01 BOR.

 

Fichier (TAN)

Ce sous fichier comprend I’ensemble des avoirs non lettrés figurant en
portefeuille sur le périmétre de titrisation

 

Fichier (TCN)

Ce sous fichier comprend I’ensemble des paiements non affectes figurant en
portefeuille sur le périmètre de titrisation

 

Fichier des opérations diverses créditrices (TOC)

Ce sous fichier comprend I’ensemble des écritures non soldées au crédit du poste
clients autres que avoirs et cash non affectés. Ce sous fichier est à renseigner
si ce type d’écriture existe dans les comptes clients.

 

Fichier des opérations diverses débitrices (TOD)

Ce sous fichier comprend I’ensemble des écritures non soldées au débit du poste
clients autres que factures. Ce sous fichier est à renseigner si ce type
d’écriture existe dans les comptes clients.

 

Closing customer accounting balance on the perimeter

Cette ligne correspond a I’encours clients sur le périmètre à la date d’arrété
fichier

 

Total accounting balance on the perimeter

Cette ligne correspond à la somme de I’encours clients

 

Securitised amount per file

Correspond au montant net du fichier informatique soit TIC +TAO - TAN - TCN +
TOD - TOC

 

Difference

Correspond à la différence entre “total accounting balance on the perimeter” et”
securitised amount per file”

 

Turnover of the month (VAT included)

Chiffre d’affaires net TTC du mois sur le périmètre

 

Credit notes of the month (VAT included)

Sommes des avoirs TTC émis dans le mois (afféctés et non affectés) sur le
périmétre hors RFA et hors avoirs pour retours de pneu neige (en France)

  

 

120



--------------------------------------------------------------------------------

File (TAO)

It corresponds to drafts for which it is not possible to track underlying
invoices (“non délettrage”). France specificity

File (TIC).

It corresponds to the actual portfolio of invoices that are not paid, on the
defined securitization perimeter

Invoices matched by a non dued draft are included in the TIC’s file with the
specific code 01 BOR.

File (TAN)

This file corresponds to credit’s notes, on the defined securitization
perimeter, that are not already allocated to one or more specified invoices.

File (TCN)

This file corresponds to cash received, on the defined securitization perimeter,
that are not allocated to one or more specified invoices.

File (TOC)

It corresponds to credit entries in clients accounts, on the defined
securitization perimeter, that are not credit notes nor cash.

File (TOD)

It corresponds to debit entries in clients accounts, on the defined
securitization perimeter, that are not invoices.

Closing customer balance accounting balance on the perimeter

It corresponds to customer outstanding amount, on the securitization perimeter,
as of closing date

Total accounting balance on the perimeter

“= closing customer balance accounting

Securitised amount per file

It corresponds to the global total amount of the file TIC + TAO - TAN - TCN +
TOD - TOC

Difference

= total accounting balance on the perimeter - securitised amount per file

Turnover of the month (VAT included)

Net turnover of the month VAT included (invoices - credit notes)

Credit notes of the month (VAT included)

All credit notes TTC issued during the month, on the defined perimeter, year end
rebates are excluded and snow tires returns are excluded (in France)

 

121



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF SELLER’S AUDITORS CERTIFICATE

 

122



--------------------------------------------------------------------------------

[FORM OF FRENCH SELLER’S AUDITORS CERTIFICATE]

Attestation du commissaire aux comptes sur les informations préparées par
GOODYEAR DUNLOP TIRES FRANCE S.A.S. dans le cadre du contrat “General Master
Purchase Agreement”

(Exercice clos le [__])

Monsieur le Président

Goodyear Dunlop Tires France S.A.S.

8, rue Lionel Terray

92500 Rueil Malmaison

Monsieur le Président,

En notre qualité de Commissaire aux comptes de Goodyear Dunlop Tires France
S.A.S. et en réponse à votre demande, nous avons examiné les informations
relatives à la continuité de l’exploitation présentées dans le document
ci-joint.

Ces informations ont été établies par la direction de Goodyear Dunlop Tires
France S.A.S. dans le cadre du contrat “General Master Purchase Agreement” entre
Ester Finance Titrisation, CREDIT AGRICOLE LEASING & FACTORING, CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK et NATIXIS (ci-après “les Banques”), Dunlop Tyres
Ltd et inter alia Goodyear Dunlop Tires France S.A.S. (ci-après “la Société”)
étant précisé qu’il ne nous appartient pas de donner une interprétation au
contrat “General Master Purchase Agreement”.

 

1

Dans le cadre de notre mission de commissariat aux comptes, nous avons effectué
un audit des comptes annuels de Goodyear Dunlop Tires France S.A.S. pour
l’exercice clos le [__], selon les normes d’exercice professionnel applicables
en France Ces normes requièrent la mise en œuvre de diligences permettant
d’obtenir l’assurance raisonnable que les comptes annuels ne comportent pas
d’anomalies significatives. Un audit consiste à examiner, par sondages, les
éléments probants justifiant les données contenues dans ces comptes. Il consiste
également à apprécier les principes comptables suivis et les estimations
significatives retenues pour l’arrêté des comptes et à apprécier leur
présentation d’ensemble.

Dans ce cadre, nous avons été amenés à mettre en œuvre des procédures d’audit,
conformément à la NEP 570 (norme d’exercice professionnel relative à la
continuité de l’exploitation), pour apprécier si l’établissement des comptes
dans une perspective de continuité d’exploitation était approprié.

 

2

Nous avons obtenu en application de l’article L. 232-2 du Code de commerce, la
situation de l’actif réalisable et disponible et du passif exigible et un
tableau de financement de la Société au [__] ainsi qu’un compte de résultat et
un plan de financement prévisionnel. Nous avons mené, conformément à la doctrine
professionnelle de la Compagnie nationale des Commissaires aux comptes, des
entretiens auprès de certains responsables de la Société concernant le processus
et les principes adoptés pour l’établissement de ces documents, étant précisé
qu’il ne nous appartient pas de valider les hypothèses retenues pour établir ces
documents ni leur possibilité de réalisation.

 

123



--------------------------------------------------------------------------------

3

Pour les besoins de la présente attestation, nous avons, par ailleurs, réalisé
les diligences suivantes:

 

  a)

Nous avons obtenu la liasse de consolidation de la Société au [__] établie par
la direction de la Société et revu sa cohérence sur la base de notre
connaissance de la Société et sur la base de discussions avec la direction de la
Société. Cette liasse de consolidation n’a dont fait l’objet ni d’un audit, ni
d’un examen limité. Par conséquent, nous n’avons réalisé aucun audit des états
financiers de la Société pour toute période postérieure au [__] (sur lesquels
nous avons émis notre rapport le [__]) ;

 

  b)

Nous avons interrogé la direction sur son évaluation de la capacité de la
société à poursuivre son exploitation ;

 

  c)

Nous nous sommes informés auprès de la direction de l’existence éventuelle
d’événements postérieurs survenus jusqu’au [__] et qui seraient susceptibles de
remettre en cause la continuité de l’exploitation ;

 

  d)

Nous avons revu les procès-verbaux des Conseils d’administration de la Société
jusqu’au [__];

 

  e)

Nous avons obtenu une lettre d’affirmation de la direction de la Société
confirmant notamment que l’utilisation de la convention de continuité
d’exploitation par la Société est toujours appropriée à la date de la présente
attestation.

 

4

Les diligences décrites au paragraphe 3 ci-dessus ont été conduites conformément
aux normes d’exercice professionnel applicables en France ; elles ne constituent
ni un audit, ni un examen limité effectué selon ces normes. Si nous avions mis
en œuvre des procédures complémentaires, nous aurions pu relever d’autres faits
qui auraient été relatés dans la présente attestation.

 

5

Sur la base de ces diligences, nous n’avons pas d’observation à formuler sur les
informations relatives à la continuité d’exploitation présentées dans le
document ci-joint.

 

6

Cette attestation ne couvre pas les faits et circonstances susceptibles de
survenir postérieurement au [__].

 

7

Cette attestation a été établie à l’attention du Président de votre Société dans
le contexte précisé ci-avant et ne doit pas être utilisée, diffusée ou citée à
d’autres fins.

 

8

Les diligences mises en œuvre dans le cadre de la présente attestation ne sont
pas destinées à remplacer les enquêtes et diligences que les établissements
financiers parties prenantes au “General Master Purchase Agreement” pourraient
par ailleurs mettre en œuvre et nous ne portons pas d’avis sur leur caractère
suffisant au regard des besoins des établissements financiers concernés.

 

9

En notre qualité de commissaire aux comptes de votre Société, notre
responsabilité à l’égard de votre Société et de ses actionnaires est définir par
la loi française et nous n’acceptons aucune extension de notre responsabilité
au-delà de celle prévue par la loi française.Nous ne sommes redevables et
n’acceptons aucune responsabilité vis-à-vis de tout tiers, y compris les
établissements financiers (ainsi que tout cessionnaire ou toute autre partie à
“General Master Purchase Agreement”), étant précisé que nous ne sommes pas
partie à “General Master Purchase Agreement”. PricewaterhouseCoopers Audit ne
pourra être tenu responsable d’aucun dommage, perte, coût ou dépense résultant
de l’exécution de “General Master Purchase Agreement” ou en relation avec
celui-ci.

 

124



--------------------------------------------------------------------------------

10

En aucun cas PricewaterhouseCoopers Audit ne pourra être tenu responsable
d’aucun dommage, perte, coût ou dépense résultant d’un comportement dolosif ou
d’une fraude commise par les administrateurs, les dirigeants ou les employés de
la Société.

 

11

Cette attestation est régie par la loi française. Les juridictions françaises
ont compétence exclusive pour connaitre de tout litige, réclamation ou différend
pouvant résulter de notre lettre de mission ou de la présente attestation, ou de
toute question s’y rapportant. Chaque partie renonce irrévocablement à ses
droits de s’opposer à une action portée auprès de ces tribunaux, de prétendre
que l’action a été intentée auprès d’un tribunal incompétent ou que ces
tribunaux n’ont pas compétence.

Fait à [__], le [__]

Le Commissaire aux Comptes

PricewaterhouseCoopers Audit

[__]

 

125



--------------------------------------------------------------------------------

[FORM OF GERMAN SELLER’S AUDITORS CERTIFICATE]

 

   

 

Direct phone:        -15               40

Direct fax:             -19               78

Phone secretary:         -14         97

Fax secretary:        -19 78

 

e-mail:             lutz.kramer

@de.pwc.com

 

   

[__]

 

Securitisation of Trade Receivables of Goodyear Dunlop Tires Germany GmbH (GDTG
= the German Seller)

Dear Sirs,

This letter has been prepared at the request of the German Seller, in relation
to (i) the General Master Purchase Agreement dated 10 December 2004 entered into
between ESTER FINANCE TITRISATION, CREDIT AGRICOLE LEASING & FACTORING, CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, NATIXIS, GOODYEAR DUNLOP TIRES FINANCE
EUROPE B.V. and inter alia the German Seller and (ii) the Receivables Purchase
Agreement dated 10 December 2004 entered into between ESTER FINANCE TITRISATION,
CREDIT AGRICOLE LEASING & FACTORING, DUNLOP TYRES LTD and inter alia the German
Seller, (the “Agreements”), both agreements amended on 25 September 2014, as
last amended and restated on 26 September 2018.

In connection with the above-mentioned Agreements you requested us to provide
you with some information which you will present to ESTER FINANCE Titrisation in
its capacity as purchaser of the trade receivables under the Agreements. ESTER
FINANCE Titrisation is interested in any circumstances apparent which may
constitute grounds for the institution of an insolvency proceeding in respect of
the German Seller according to the German Insolvency Law.

In our role as statutory auditor of Goodyear Dunlop Tires Germany GmbH based on
the engagement between the German Seller and us, which includes the attached
General Terms for Wirtschaftsprüfer and Wirtschaftsprüfungsgesellschaften as of
[__] and which are also applicable with regard to ESTER FINANCE Titrisation,
CREDIT AGRICOLE LEASING & FACTORING, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, NATIXIS, DUNLOP TYRES LTD, we confirm as follows:

 

1

We are independent auditors of the German Seller as required by the laws of the
Federal Republic of Germany and the applicable rules and regulations there
under.

 

126



--------------------------------------------------------------------------------

2

As statutory auditors of the German Seller we have audited the statutory
accounts and the management report (Lagebericht) of the German Seller as
prepared in accordance with German generally accepted accounting principles as
of [__].

 

3

According to our audit opinion (Bestätigungsvermerk) issued for GDTG under date
of [__] the statutory accounts have been prepared in accordance with German
generally accepted accounting principles and present a true and fair view of the
financial situation of the German Seller.

 

4

We have not audited any German GAAP accounts of the German Seller as of any date
or for any period subsequent to [__]. Therefore, we are unable to, and do not
express any audit opinion on the financial position or results of operations of
the German Seller as of any date or for any period subsequent to [__].

 

5

For purposes of group reporting for The Goodyear Tire & Rubber Company, Akron,
USA we have made an audit of the US GAAP reporting package of the Goodyear
Dunlop Tires Germany group for the 12 months period ending at [__].

The Goodyear Dunlop Tires Germany group forms the Goodyear Dunlop Tires Germany
operations which incorporate - among other companies - the German Seller.

 

6

For the purpose of this letter we have:

 

  a

read the minutes of meetings of the shareholder and the supervisory board of the
German Seller for the period from [__] to [__], which the general managers of
the German Seller advised us are complete at the stage we provided our audit
opinion.

 

  b

read the unaudited US GAAP interim balance sheet and income statement of the
Goodyear Dunlop Germany group for the 10 month period ending at [__].

 

  c

made enquiries of certain officials of the German Seller who have responsibility
for the financial and accounting matters as to whether insolvency indications
exist and to those matters which have been identified by us with regard to
insolvency indications in the course of the work undertaken pursuant to
paragraph 6a and b.

 

7

Based upon these procedures and as of the date hereof:

 

  d

no indications have been brought to our attention that the German Seller is
currently in a position of inability to pay, imminent inability to pay or
over-indebtedness in accordance with section 17 (Zahlungsunfähigkeit), section
18 (Drohende Zahlungsunfähigkeit) or section 19 (Überschuldung) of the German
Insolvency Code respectively, and

 

  e

no indications have been brought to our attention that circumstances exist, de
facto or de iure, which may prevent the continuation of the German Seller’s
business operations (tatsächliche oder rechtliche Gegebenheiten, die der
Fortführung der Unternehmenstätigkeit entgegenstehen).

 

8

This letter is solely for the information and benefit of ESTER FINANCE
Titrisation, CREDIT AGRICOLE LEASING & FACTORING, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, NATIXIS in conducting and documenting their review of the
German Seller, in connection with the Agreements and, moreover, may be
communicated to ESTER FINANCE Titrisation and is not to be used, circulated,
quoted or otherwise referred to for any other

 

127



--------------------------------------------------------------------------------

 

purpose nor is it to be filed with or referred to in whole or in part in any
other document, except that reference may be made to it in any documents
pertaining to the Agreements.

 

LOGO [g635065dsp0128.jpg]

 

([__])

  

([__])

Wirtschaftsprüfer

  

Wirtschaftsprüfer

 

128



--------------------------------------------------------------------------------

[FORM OF SPANISH SELLER’S AUDITORS CERTIFICATE]

CERTIFICATE OF STATUTORY AUDITORS

[__]

Goodyear Dunlop Tires España, S.A.

c/ Campezo, 1, Edificio 6, Planta 4ª

Polígono Las Mercedes

28022 Madrid

To the Board of Directors of Goodyear Dunlop Tires España, S.A.

We have performed the procedures, which were agreed to by the management of
Goodyear Dunlop Tires España, S.A., regarding the Company going concern
assumption as concluded at the audit of the [__] annual accounts.

Our engagement was undertaken in accordance with the professional standard
practice acceptable in Spain and applicable to agreed-upon procedures
engagements based on international rule ISRS 4400 which regulate the auditor
performance in this kind of engagements. The sufficiency of these procedures is
solely the responsibility of those parties specified in this report.
Consequently, we make no representation regarding the sufficiency of the
procedures described below either for the purpose for which this report has been
requested of for any other purpose.

The procedures performed after [__] date in which we have issued our unqualified
audit report on the year [__] annual accounts, are summarized as follows:

 

1

Interview with management in order to obtain the management’s assessment of the
entity’s ability to continue as going concern.

 

2

Obtain [__] not audited financial statements prepared by the management in order
to check the net equity situation and the working capital in these financial
statements.

 

3

Read the minutes of meetings of the management board and of meetings of the
shareholders of the Company from [__] to the date of this letter.

 

4

Inquiry to entity’s legal counsel regarding the existence of litigation and
claims.

 

5

Obtain representation letter from the management.

Based on the above procedures, no indicators have been brought to our attention
that circumstances exist, de facto or de jure, which may affect the conclusion
made at [__] as of result of the year [__] annual account audit regarding the
Company going concern basis.

 

129



--------------------------------------------------------------------------------

Because the above procedures do not constitute either an audit or a review made
in accordance with International Standards on Auditing or International
Standards on Review Engagements, we do not express any assurance on the going
concern basis as of the date of this letter/ Had we performed additional
procedures or had we performed an audit of the financial statements in
accordance with International Standards on Auditing or International Standards
on Review Engagements, other matters might have come to our attention that would
have been reported to you.

Our report is solely for the purpose set forth in the first paragraph of this
report and for your information and is not to be used for any other purpose or
to be distributed to any other parties without our prior consent. We have not
assumed any responsibility against third parties other than the addressee of
this report.

This report relates only to the item specified above and does not extend to any
financial statements of Goodyear Dunlop Tires España, S.A., taken as a whole.

Yours faithfully,

PricewaterhouseCoopers Auditores, S.L.

[___]

 

130



--------------------------------------------------------------------------------

[FORM OF UK SELLER’S AUDITORS CERTIFICATE]

CERTIFICATE OF STATUTORY AUDITORS

The Directors

Goodyear Dunlop Tires UK Limited

2920 Trident Court

Solihull Parkway

Birmingham Business Park

Birmingham B37 7YN

United-Kingdom

The Directors

Ester Finance Titrisation

21 place des Etats-Unis

CS 70052

92547 Montrouge Cedex

France

[Date]

Dear Sirs,

Report of factual findings in connection with the general master purchase
agreement dated 25 September 2014, as last amended and restated on 26 September
2018 and the UK receivables purchase agreement dated 25 September 2014, as last
amended and restated on 26 September 2018

This report is produced in accordance with the terms of our agreement dated
[__].

For the purpose of preparing our report we have been provided with the attached
unaudited schedule, prepared by the company’s directors including:

 

  •  

the net equity (defined as the aggregate of Capital Stock, Retained Earnings
B/F, Net loss (income) and MPL & AOCI) and working capital of the company
(defined as net accounts receivable, plus inventory less trade accounts payable)
as at [__]; and

 

  •  

a list of the dates of meetings of the Board of Directors of the company for the
period [__] to [__].

The directors of Goodyear Dunlop Tyres UK Limited (the “company”) are solely
responsible for preparing the schedule, the financial information of the company
as at 30 June 2018 and the minutes of director’s meetings and remain solely
responsible for these and for the creation and maintenance of all

 

131



--------------------------------------------------------------------------------

accounting and other records supporting their contents. The company’s directors
are also responsible for identifying and ensuring that the company complies with
the terms of the Agreements.

We have performed the procedures agreed with you and listed below on the
schedule. Our work was performed in accordance with the International Standard
on Related Services (ISRS) 4400 ‘Engagements to perform agreed-upon procedures
regarding financial information’. The procedures were performed solely to assist
the company’s directors in fulfilling their reporting obligations under the
Agreements. We performed the following procedures:

For the purpose of preparing our report, we were provided with an unaudited
schedule, prepared by the company’s directors, including:

 

  •  

the net equity and working capital (as defined above) of the company as at [__];
and

  •  

a list of the dates of meetings of the Board of Directors of the company for the
period [__] to [__].

We performed the following limited scope procedures in respect of the company’s
schedule:

 

1

state whether the audited statutory financial statements of the company for the
year ended [__] as filed at and available from Companies House include an
unqualified audit report. In doing so we shall not accept or assume any
responsibility or liability to any of ESTER FINANCE Titrisation, CREDIT AGRICOLE
LEASING & FACTORING, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK or NATIXIS,
or to anyone other than the company’s members as a body, for our audit work or
the opinions expressed in that report;

 

2

agree the net equity and working capital figures as defined above per the
schedule to the unaudited SAP trial balance of the company as at [__];

 

3

obtain and read the minutes of the meetings of the Board of Directors of the
company as listed in the schedule to look for any minute recording that the
company has been informed by a third party of any litigation or claim against
it; and

 

4

obtain written representations from management that they have not been informed
by any third party by formal communication of any litigation or claim that in
their opinion would prevent the continuation of the company’s business
operations, including its capacity to pay existing debts.

Based on the above procedures:

 

1

the audited statutory financial statements of the company for the year ended
[__] as filed at and available from Companies House include an unqualified audit
report.

We shall not accept or assume any responsibility or liability to any of ESTER
FINANCE Titrisation, CREDIT AGRICOLE LEASING & FACTORING, CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK or NATIXIS, or to anyone other than the company’s
members as a body, for our audit work or the opinions expressed in that report;

 

2

we agreed the net equity and working capital figures per the schedule (Appendix
1) to the unaudited SAP trial balance codes set out below of the company as at
[__];

Net Equity

[To be completed]

 

132



--------------------------------------------------------------------------------

3

we obtained and read the minutes of the meetings of the Board of Directors of
the company as listed in the schedule (Appendix 2) to look for any minute
recording that the company has been informed by a third party of any litigation
or claim against it. We have not noted any third party claims and litigations
recorded within the minutes; and

 

4

we obtained written representations from management that they have not been
informed by any third party by formal communication of any litigation or claim
that in their opinion would prevent the continuation of the company’s business
operations, including its capacity to pay existing debts.

Limitations

Our procedures, as stated in our agreement, did not constitute an examination
made in accordance with generally accepted auditing standards, the objective of
which would be the expression of assurance on the contents of the schedule. We
do not express such assurance. Had we performed additional procedures or had we
performed an audit or review of the schedule or the financial information of the
company as at 30 June 2018 in accordance with generally accepted auditing
standards, other matters might have come to our attention that we would have
reported to you. This report relates only to the schedule and does not extend to
any financial statements of the company taken as a whole.

No extension of duty of care in respect of our audit

Our obligations in respect of this report are entirely separate from, and our
responsibility and liability is in no way changed by, any other role we may have
(or may have had) as auditors of the company or otherwise. Nothing in this
report, nor anything said or done in the course of or in connection with the
services, will extend any duty of care we may have in our capacity as auditors
of any financial statements of the company.

Use and distribution of our report

This report is solely for your use in connection with the purpose specified
above and as set out in our agreement. No part of this report is to be copied or
distributed to any other party except as permitted under the terms of our
agreement. We do not accept any liability or responsibility to any third party.

Yours faithfully,

PricewaterhouseCoopers

[___]

 

133



--------------------------------------------------------------------------------

Appendix 1

Goodyear Dunlop Tyres UK limited the net equity and working capital of the
company as at [__]

 

134



--------------------------------------------------------------------------------

Appendix 2

Goodyear Dunlop Tyres UK Limited board meeting dates for the period [__] to [__]

 

135



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF SELLER’S AND CENTRALISING UNIT’S SOLVENCY CERTIFICATE

 

136



--------------------------------------------------------------------------------

FORM OF FRENCH SELLER’S SOLVENCY CERTIFICATE

[LETTERHEAD OF GOODYEAR DUNLOP TIRES FRANCE S.A.S.]

 

ESTER FINANCE TITRISATION

12 place des Etats-Unis, CS 70052, 92547

Montrouge Cedex, France

To:    [___]

 

    

MAGENTA

127, rue Amelot,

75011 Paris,

France

To:    [___]

 

    

LMA SA

12 place des Etats-Unis, CS 70052, 92547

Montrouge Cedex,

France

To:    [___]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12 place des Etats-Unis, CS 70052, 92547

Montrouge Cedex, France

France

To:    [___]

 

    

NATIXIS

30, avenue Pierre Mendès France

75013 Paris

France

To:    [___]

 

[By mail and by fax]

[___]

Dear Sirs,

This certificate is being delivered to Ester Finance Titrisation, [each Issuer]
and [each Liquidity Bank] and [each Fund Subscriber] (i) [pursuant to the
provisions of [article 12.1.1(xii)/if on subsequent date] [article 5/if on the
closing date] of]/[in connection with (i) a Letter Amendment (the “Letter
Amendment”), entered into on or about the date hereof, to] the General Master
Purchase Agreement entered into on 10 December, 2004, as amended, between Ester
Finance Titrisation, Crédit Agricole Leasing & Factoring, Credit Agricole
Corporate and Investment Bank, Natixis, Dunlop Tyres Ltd, Goodyear Dunlop Tires
France S.A.S., Goodyear Dunlop Tires Germany GmbH and the other companies listed
in Schedule 8 thereto and (ii) in the context of the Receivables Purchase
Agreement entered into on 10 December, 2004, as amended, between Ester Finance
Titrisation, Crédit Agricole Leasing & Factoring, Dunlop Tyres Ltd, and Goodyear
Dunlop Tires France S.A.S. according to which you have agreed to acquire certain
trade receivables held by Goodyear Dunlop Tires France S.A.S.

 

137



--------------------------------------------------------------------------------

Capitalised terms and expressions used in this certificate shall have the same
meaning as ascribed to such terms and expressions in Schedule 1 of the General
Master Purchase Agreement.

We hereby represent and warrant to Ester Finance Titrisation, each Issuer, each
Liquidity Bank and each Fund Subscriber that Goodyear Dunlop Tires France S.A.S.
is not subject to any Insolvency Proceedings.

Yours faithfully,

 

 

GOODYEAR DUNLOP TIRES FRANCE S.A.S.

By:

Title:

 

138



--------------------------------------------------------------------------------

FORM OF GERMAN SELLER’S SOLVENCY CERTIFICATE

[letterhead of the German Seller]

 

ESTER FINANCE TITRISATION

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

  

MAGENTA

127, rue Amelot,

75011 Paris,

France

 

To:    [___]

 

  

LMA SA

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12 place des Etats-Unis, CS 70052

92547 Montrouge Cedex, France

France

 

To:    [___]

 

  

NATIXIS

30, avenue Pierre Mendès France

75013 Paris

France

 

To:    [___]

 

[By mail and by fax]

    [___]

Dear Sirs,

This certificate is being delivered to Ester Finance Titrisation, [each Issuer],
[each Liquidity Bank] and [each Fund Subscriber] (i) [pursuant to the provisions
of [article 12.1.1(xii)/if on subsequent date] [article 5/if on the closing
date] of]/[in connection with (i) a Letter Amendment (the “Letter Amendment”),
entered into on or about the date hereof, to] the General Master Purchase
Agreement entered into on 10 December 2004, as amended, between Ester Finance
Titrisation, Crédit Agricole

 

139



--------------------------------------------------------------------------------

Leasing & Factoring, Credit Agricole Corporate and Investment Bank, Dunlop Tyres
Ltd, Natixis, GOODYEAR DUNLOP TIRES GERMANY GmbH and the companies listed in
Schedule 8 thereto and (ii) in the context of the Receivables Purchase Agreement
entered into on 10 December 2004, as amended, between Ester Finance Titrisation,
Crédit Agricole Leasing & Factoring, Dunlop Tyres Ltd, GOODYEAR DUNLOP TIRES
GERMANY GmbH and the companies listed in schedule 1 thereto, according to which
you have agreed to acquire certain trade receivables held by GOODYEAR DUNLOP
TIRES GERMANY GmbH.

Capitalised terms and expressions used in this certificate shall have the same
meaning as ascribed to such terms and expressions in Schedule 1 of the General
Master Purchase Agreement.

We hereby represent and warrant to Ester Finance Titrisation, each Issuer, each
Liquidity Bank and each Fund Subscriber that GOODYEAR DUNLOP TIRES GERMANY GmbH
is not subject to any Insolvency Proceedings;

Yours faithfully,

 

 

GOODYEAR DUNLOP TIRES GERMANY GmbH

By: ………………………………..

Title:

 

140



--------------------------------------------------------------------------------

FORM OF SPANISH SELLER’S SOLVENCY CERTIFICATE

[letterhead of Goodyear Dunlop Tires España, S.A.]

 

ESTER FINANCE TITRISATION

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

  

MAGENTA

127, rue Amelot,

75011 Paris,

France

 

To:    [___]

 

  

LMA SA

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12 place des Etats-Unis, CS 70052

92547 Montrouge Cedex, France

France

 

To:    [___]

 

  

NATIXIS

30, avenue Pierre Mendès France

75013 Paris

France

 

To:    [___]

 

[By mail and by fax]

    [___]

Dear Sirs,

This certificate is being delivered to Ester Finance Titrisation, [each Issuer],
[each Liquidity Bank] and [each Fund Subscriber] (i) [pursuant to the provisions
of [article 12.1.1(xii)/if on subsequent date] [article 5/if on the closing
date] of]/[in connection with (i) a Letter Amendment (the “Letter

 

141



--------------------------------------------------------------------------------

Amendment”), entered into on or about the date hereof, to] the General Master
Purchase Agreement entered into on 10 December 2004, as amended, between Ester
Finance Titrisation, Crédit Agricole Leasing & Factoring, Credit Agricole
Corporate and Investment Bank Dunlop, Dunlop Tyres Ltd, Goodyear Dunlop Tires
Germany GmbH, Goodyear Dunlop Tires España S.A., Natixis and the companies
listed in Schedule 8 thereto and (ii) in the context of the Receivables Purchase
Agreement entered into on 23 July 2008, between Ester Finance Titrisation,
Crédit Agricole Leasing & Factoring, Dunlop Tyres Ltd and Goodyear Dunlop Tires
España, S.A. according to which Ester Finance Titrisation has agreed to acquire
certain trade receivables owed to Goodyear Dunlop Tires España, S.A.

Capitalised terms and expressions used in this certificate shall have the same
meaning as ascribed to such terms and expressions in Schedule 1 to the General
Master Purchase Agreement.

We hereby represent and warrant to Ester Finance Titrisation, each Issuer, each
Liquidity Bank and each Fund Subscriber that Goodyear Dunlop Tires España, S.A.
is not subject to any Insolvency Proceedings.

Yours faithfully,

 

 

GOODYEAR DUNLOP TIRES ESPAÑA, S.A.

By:

Title:

 

142



--------------------------------------------------------------------------------

FORM OF UK SELLER’S SOLVENCY CERTIFICATE

[letterhead of GOODYEAR DUNLOP TYRES UK LIMITED]

 

ESTER FINANCE TITRISATION

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

  

MAGENTA

127, rue Amelot,

75011 Paris,

France

 

To:    [___]

 

  

LMA SA

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12 place des Etats-Unis, CS 70052

92547 Montrouge Cedex, France

France

 

To:    [___]

 

  

NATIXIS

30, avenue Pierre Mendès France

75013 Paris

France

 

To:    [___]

 

[By mail and by fax]

    [___]

Dear Sirs,

This certificate is being delivered to Ester Finance Titrisation [each Issuer],
[each Liquidity Bank] and [each Fund Subscriber] (i) [pursuant to the provisions
of [article 12.1.1(xii)/if on subsequent date] [article 5/if on the closing
date] of]/[in connection with (i) a Letter Amendment (the “Letter Amendment”),
entered into on or about the date hereof, to] the General Master Purchase
Agreement entered into on 10 December 2004, as amended, between Ester Finance
Titrisation, Crédit Agricole

 

143



--------------------------------------------------------------------------------

Leasing & Factoring, Credit Agricole Corporate and Investment Bank, Dunlop Tyres
Ltd (the “Centralising Unit”), Goodyear Dunlop Tires Germany GmbH, Natixis and
the companies listed in Schedule 8 thereto and (ii) in the context of the
Receivables Purchase Agreement entered into on 23 July 2008, as amended, between
Ester Finance Titrisation, Crédit Agricole Leasing & Factoring, the Centralising
Unit and GOODYEAR DUNLOP TYRES UK LIMITED, according to which you have agreed to
acquire certain trade receivables held by the Sellers.

Capitalised terms and expressions used in this certificate shall have the same
meaning as ascribed to such terms and expressions in Schedule 1 of the General
Master Purchase Agreement.

We hereby represent and warrant to Ester Finance Titrisation, each Issuer, each
Liquidity Bank and each Fund Subscriber that, on the date hereof:

 

-

GOODYEAR DUNLOP TYRES UK LIMITED is not subject to any Insolvency Proceedings;

 

-

no indications have been brought to our attention that GOODYEAR DUNLOP TYRES UK
LIMITED is unable or imminently unable to pay its debts in accordance with
Section 123 of the Insolvency Act 1986; and

 

-

no indications have been brought to our attention that circumstances exist,
whether in fact or in law, which may prevent the continuation of GOODYEAR DUNLOP
TYRES UK LIMITED’s business operations; and

 

-

GOODYEAR DUNLOP TYRES UK LIMITED has access to committed financing from GOODYEAR
DUNLOP TIRES EUROPE BV in sufficient amounts to cover its foreseeable liquidity
needs.

Yours faithfully,

 

 

GOODYEAR DUNLOP TYRES UK LIMITED

By:

Title:

 

144



--------------------------------------------------------------------------------

FORM OF CENTRALISING UNIT’S SOLVENCY CERTIFICATE

[letterhead of DUNLOP TYRES LTD]

 

ESTER FINANCE Titrisation

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

  

MAGENTA

127, rue Amelot,

75011 Paris,

France

 

To:    [___]

 

  

LMA SA

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

 

To:    [___]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12 place des Etats-Unis, CS 70052

92547 Montrouge Cedex, France

France

 

To:    [___]

 

  

NATIXIS

30, avenue Pierre Mendès France

75013 Paris

France

 

To:    [___]

 

[By mail and by fax]

    [___]

Dear Sirs,

This certificate is being delivered to Ester Finance Titrisation, each Issuer,
each Liquidity Bank and [each Fund Subscriber] [pursuant to the provisions of
[article 12.1.1(xii)/if on subsequent date] [article 5/if on the closing date]
of]/[in connection with (i) a Letter Amendment (the “Letter Amendment”), entered
into on or about the date hereof, to] the General Master Purchase Agreement
entered into on 10 December 2004, as amended, between Ester Finance Titrisation,
Crédit Agricole Leasing & Factoring, Credit

 

145



--------------------------------------------------------------------------------

Agricole Corporate and Investment Bank, Dunlop Tyres Ltd (the “Centralising
Unit”), Goodyear Dunlop Tires Germany GmbH, Natixis and the companies listed in
Schedule 8 thereto.

Capitalised terms and expressions used in this certificate shall have the same
meaning as ascribed to such terms and expressions in Schedule 1 of the General
Master Purchase Agreement.

We hereby represent and warrant to Ester Finance Titrisation, each Issuer, each
Liquidity Bank and [each Fund Subscriber] that the Centralising Unit is not
subject to any Insolvency Proceedings.

Yours faithfully,

 

 

DUNLOP TYRES LTD

By:

Title:

 

146



--------------------------------------------------------------------------------

SCHEDULE 6

LIST OF ADDRESSEES

ESTER FINANCE TITRISATION

c/o Crédit Agricole Leasing & Factoring/Groupe Crédit Agricole

Immeuble Lumen, Département Titrisation

12 place des Etats-Unis

CS20001, 92548 Montrouge Cedex

France

For the attention of: Carole D’Haeyere

E-mail: carole.dhaeyere@ca-cib.com

Tel.: +33 (0)1 57 87 17 48

DUNLOP TYRES LTD

2920 Trident Court

Solihull Parkway

Birmingham Business Park

Birmingham B37 7YN

United Kingdom

For the attention of: Dale Mochan

E-mail: dale.mochan@goodyear.com

Fax: +44(0) 121 306 6587

CREDIT AGRICOLE LEASING & FACTORING

c/o Crédit Agricole Leasing & Factoring/Groupe Crédit Agricole

Immeuble Lumen, Département Titrisation

12 place des Etats-Unis

CS20001, 92548 Montrouge Cedex

France

For the attention of: Céline Lagadec

E-mail: celine.lagadec@ca-lf.com

Tel.: +33 (0)1 43 23 50 28

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12 place des Etats-Unis, CS 70052,

92547 Montrouge Cedex

 

147



--------------------------------------------------------------------------------

France

For the attention of: Carole D’Haeyere

Tel.: +33 (0)1 57 87 17 48

E-mail: carole.dhaeyere@ca-cib.com

LMA S.A.

12 place des Etats-Unis, CS 70052,

92547 Montrouge Cedex,

France    

For the attention of: Carole D’Haeyere

Tel.: +33 (0)1 57 87 17 48

E-mail: carole.dhaeyere@ca-cib.com

NATIXIS

30, avenue Pierre Mendès France

75013 Paris

France

For the attention of: Caroline Pedregno / Frédérique Perrier

Tel: +33 (0)1 58 55 21 38 / +33 (0)1 58 55 34 57

E-mail: securitisation_middle office@natixis.com

MANAGED AND ENHANCED TAP (MAGENTA) FUNDING S.T.

127, rue Amelot

75011 Paris

France

For the attention of: Christiane Rochard

Tel.: +33 (0)1 74 73 04 66

E-mail: satmagenta@eurotitrisation.fr

 

148



--------------------------------------------------------------------------------

SCHEDULE 7

FORMS OF NOTIFICATION OF WITHDRAWAL OR ACCESSION OF ONE OR MORE

SELLER(S)

 

149



--------------------------------------------------------------------------------

FORM OF NOTIFICATION OF WITHDRAWAL OF ONE OR MORE SELLER (S)

[Letterhead of the Centralising Unit]

To:     ESTER FINANCE Titrisation

   [●]

   CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

   [___]

Re:     Securitisation Transaction for trade receivables of the Goodyear Group

Capitalised terms used herein shall bear the meaning ascribed to them in the
Master Definitions Schedule set out in SCHEDULE 1 of the General Master Purchase
Agreement dated 10 December 2004 (as amended, restated and/or supplemented from
time to time) and shall bear the same meaning when used herein.

Pursuant to Article 39.2 of the General Master Purchase Agreement, I the
undersigned [name of the authorised signatory] hereby notify you of the request
of [our affiliate(s) – name of the affiliate(s)] to withdraw from the
Securitisation Transaction.

At the end of the [period to determined] following the present notification and
subject to the provisions of Article 39 of the General Master Purchase Agreement
and the signing by [name of the Seller(s)] of any act, agreement or document
which may entitle [this/these Seller(s)] not to be bound any more by the
Receivables Purchase Agreement and the General Master Purchase Agreement dated
10 December 2004 (as amended, restated and/or supplemented from time to time) it
has entered into with the Purchaser, [this/these Seller(s)] shall not bear any
future obligations pursuant to the Receivables Purchase Agreement, without
prejudice to obligations which have arisen before their withdrawal from the
Receivables Purchase Agreement, without prejudice to obligations which have
arisen before their (its) withdrawal from the Receivables Purchase Agreement.

DUNLOP TYRES LTD

By:       [___]

Title:    [___]

 

150



--------------------------------------------------------------------------------

FORM OF ACCESSION OF ONE OR MORE SELLER (S)

[Letterhead of the Centralising Unit]

To:     ESTER FINANCE TITRISATION

   [___]

   CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

   [___]

Re:     Securitisation Transaction for trade receivables of the Goodyear Group

Capitalised terms used herein shall bear the meaning ascribed to them in the
Master Definitions Schedule set out in Schedule 1 of the General Master Purchase
Agreement dated 10 December 2004 (as amended, restated and/or supplemented from
time to time) and shall bear the same meaning when used herein.

Pursuant to Article 40.1 of the General Master Purchase Agreement, the
Centralising Unit hereby notifies you of the request of [name of relevant New
Seller] to accede to the Securitisation Transaction.

This Accession Letter shall be construed in accordance with French law.

DUNLOP TYRES LTD

By:       [___]

Title:    [___]

 

151



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF SELLERS

 

Seller    Register number    Country of the Seller       GOODYEAR DUNLOP TIRES
FRANCE S.A.S.    RCS NANTERRE 330 139 403    FRANCE       GOODYEAR DUNLOP TIRES
GERMANY GmbH    HRB 7163 (HANAU)    GERMANY       GOODYEAR DUNLOP TIRES ESPAÑA,
S.A.   

REGISTERED WITH THE COMMERCIAL

REGISTRY OF MADRID UNDER SHEET M-110718

   SPAIN       GOODYEAR DUNLOP TYRES UK LTD    223064 (Birmingham)    UNITED
KINGDOM

 

152



--------------------------------------------------------------------------------

SCHEDULE 9

LIST OF CALENDAR DATES OF THE TRANSACTION

The following list of calendar dates has been drawn up, taking into account, in
so far as is possible, any bank holidays and long weekends. Such list may be
modified whenever any bank holiday or long weekends arise. A review of the list
of calendar dates for each year shall take place at the end of the preceding
year.

 

Monthly Calendar

 

Cut-off

date

  

Pre-infor-

mation

date

   Information Date    Calculation Date    Settlement dates

30/09/2018

   04/10/2018      09/10/2018      11/10/2018      18/10/2018  

31/10/2018

   06/11/2018      08/11/2018      14/11/2018      20/11/2018  

30/11/2018

   05/12/2018      10/12/2018      12/12/2018      18/12/2018  

31/12/2018

   04/01/2019      09/01/2019      11/01/2019      17/01/2019  

31/01/2019

   05/02/2019      07/02/2019      11/02/2019      15/02/2019  

28/02/2019

   05/03/2019      07/03/2019      11/03/2019      15/03/2019  

31/03/2019

   03/04/2019      05/04/2019      09/04/2019      15/04/2019  

30/04/2019

   10/05/2019      14/05/2019      17/05/2019      23/05/2019  

31/05/2019

   05/06/2019      07/06/2019      12/06/2019      18/06/2019  

30/06/2019

   03/07/2019      08/07/2019      10/07/2019      16/07/2019  

31/07/2019

   05/08/2019      07/08/2019      09/08/2019      16/08/2019  

31/08/2019

   05/09/2019      09/09/2019      11/09/2019      17/09/2019  

30/09/2019

   04/10/2019      08/10/2019      10/10/2019      17/10/2019  

31/10/2019

   06/11/2019      08/11/2019      13/11/2019      19/11/2019  

30/11/2019

   04/12/2019      09/12/2019      11/12/2019      17/12/2019  

31/12/2019

   07/01/2020      09/01/2020      13/01/2020      17/01/2020  

31/01/2020

   05/02/2020      07/02/2020      11/02/2020      18/02/2020  

29/02/2020

   04/03/2020      06/03/2020      10/03/2020      16/03/2020  

31/03/2020

   03/04/2020      07/04/2020      14/04/2020      20/04/2020  

30/04/2020

   07/05/2020      12/05/2020      14/05/2020      22/05/2020  

31/05/2020

   05/06/2020      09/06/2020      12/06/2020      18/06/2020  

30/06/2020

   03/07/2020      07/07/2020      09/07/2020      16/07/2020  

31/07/2020

   05/08/2020      07/08/2020      11/08/2020      17/08/2020  

31/08/2020

   03/09/2020      08/09/2020      10/09/2020      16/09/2020  

30/09/2020

   05/10/2020      07/10/2020      09/10/2020      16/10/2020  

31/10/2020

   04/11/2020      06/11/2020      12/11/2020      18/11/2020  

30/11/2020

   03/12/2020      07/12/2020      10/12/2020      16/12/2020  

31/12/2020

   07/01/2021          11/01/2021      13/01/2021      20/01/2021  

 

153



--------------------------------------------------------------------------------

31/01/2021

   03/02/2021      05/02/2021      09/02/2021      16/02/2021  

28/02/2021

   03/03/2021      05/03/2021      09/03/2021      15/03/2021  

31/03/2021

   08/04/2021      12/04/2021      14/04/2021      20/04/2021  

30/04/2021

   06/05/2021      10/05/2021      12/05/2021      19/05/2021  

31/05/2021

   07/06/2021      09/06/2021      11/06/2021      17/06/2021  

30/06/2021

   06/07/2021      08/07/2021      12/07/2021      19/07/2021  

31/07/2021

   04/08/2021      06/08/2021      10/08/2021      16/08/2021  

31/08/2021

   03/09/2021      08/09/2021      10/09/2021      16/09/2021  

30/09/2021

   05/10/2021      07/10/2021      13/10/2021      19/10/2021  

31/10/2021

   04/11/2021      08/11/2021      12/11/2021      18/11/2021  

30/11/2021

   03/12/2021      09/12/2021      13/12/2021      17/12/2021  

31/12/2021

   07/01/2022      11/01/2022      13/01/2022      20/01/2022  

31/01/2022

   03/02/2022      07/02/2022      09/02/2022      15/02/2022  

28/02/2022

   03/03/2022      07/03/2022      09/03/2022      15/03/2022  

31/03/2022

   05/04/2022      07/04/2022      11/04/2022      20/04/2022  

30/04/2022

   05/05/2022      10/05/2022      12/05/2022      19/05/2022  

31/05/2022

   07/06/2022      09/06/2022      13/06/2022      20/06/2022  

30/06/2022

   06/07/2022      08/07/2022      12/07/2022      19/07/2022  

31/07/2022

   03/08/2022      05/08/2022      09/08/2022      16/08/2022  

31/08/2022

   06/09/2022      08/09/2022      12/09/2022      16/09/2022  

30/09/2022

   06/10/2022      11/10/2022      14/10/2022      20/10/2022  

31/10/2022

   04/11/2022      08/11/2022      14/11/2022      18/11/2022  

30/11/2022

   05/12/2022      09/12/2022      13/12/2022      19/12/2022  

31/12/2022

   05/01/2023      10/01/2023      12/01/2023      19/01/2023  

31/01/2023

   03/02/2023      07/02/2023      09/02/2023      15/02/2023  

28/02/2023

   03/03/2023      07/03/2023      09/03/2023      15/03/2023  

31/03/2023

   05/04/2023      12/04/2023      14/04/2023      20/04/2023  

30/04/2023

   05/05/2023      11/05/2023      16/05/2023      23/05/2023  

31/05/2023

   06/06/2023      09/06/2023      13/06/2023      19/06/2023  

30/06/2023

   06/07/2023      10/07/2023      12/07/2023      19/07/2023  

31/07/2023

   03/08/2023      07/08/2023      09/08/2023      16/08/2023  

31/08/2023

   06/09/2023      08/09/2023      12/09/2023      18/09/2023  

30/09/2023

   05/10/2023      10/10/2023      13/10/2023      19/10/2023  

31/10/2023

   06/11/2023      08/11/2023      13/11/2023      17/11/2023  

30/11/2023

   05/12/2023      11/12/2023      13/12/2023      19/12/2023  

31/12/2023

   04/01/2024      08/01/2024      10/01/2024      17/01/2024  

 

154



--------------------------------------------------------------------------------

 

Intermediary Calendar

Cut-off date    Pre- information date    Information Date    Calculation Date   
Settlement dates        

14/09/2018

   17/09/2018      19/09/2018      24/09/2018      28/09/2018  

16/10/2018

   17/10/2018      19/10/2018      24/10/2018      30/10/2018  

14/11/2018

   15/11/2018      19/11/2018      23/11/2018      29/11/2018  

11/12/2018

   12/12/2018      14/12/2018      19/12/2018      28/12/2018  

15/01/2019

   16/01/2019      18/01/2019      24/01/2019      30/01/2019  

12/02/2019

   13/02/2019      15/02/2019      21/02/2019      27/02/2019  

14/03/2019

   15/03/2019      20/03/2019      25/03/2019      29/03/2019  

09/04/2019

   10/04/2019      12/04/2019      17/04/2019      29/04/2019  

13/05/2019

   14/05/2019      17/05/2019      22/05/2019      29/05/2019  

13/06/2019

   14/06/2019      18/06/2019      24/06/2019      28/06/2019  

16/07/2019

   17/07/2019      19/07/2019      24/07/2019      30/07/2019  

14/08/2019

   16/08/2019      20/08/2019      23/08/2019      30/08/2019  

13/09/2019

   16/09/2019      18/09/2019      23/09/2019      27/09/2019  

16/10/2019

   17/10/2019      21/10/2019      24/10/2019      30/10/2019  

14/11/2019

   15/11/2019      19/11/2019      22/11/2019      29/11/2019  

11/12/2019

   12/12/2019      16/12/2019      19/12/2019      30/12/2019  

15/01/2020

   16/01/2020      21/01/2020      24/01/2020      30/01/2020  

13/02/2020

   14/02/2020      19/02/2020      24/02/2020      28/02/2020  

13/03/2020

   16/03/2020      18/03/2020      24/03/2020      30/03/2020  

15/04/2020

   16/04/2020      20/04/2020      23/04/2020      29/04/2020  

12/05/2020

   13/05/2020      18/05/2020      22/05/2020      29/05/2020  

15/06/2020

   16/06/2020      18/06/2020      23/06/2020      29/06/2020  

16/07/2020

   17/07/2020      21/07/2020      24/07/2020      30/07/2020  

14/08/2020

   17/08/2020      19/08/2020      24/08/2020      28/08/2020  

15/09/2020

   16/09/2020      18/09/2020      23/09/2020      29/09/2020  

16/10/2020

   19/10/2020      21/10/2020      26/10/2020      30/10/2020  

12/11/2020

   13/11/2020      17/11/2020      20/11/2020      27/11/2020  

11/12/2020

   14/12/2020      16/12/2020      21/12/2020      30/12/2020  

14/01/2021

   15/01/2021      20/01/2021      25/01/2021      29/01/2021  

11/02/2021

   12/02/2021      17/02/2021      22/02/2021      26/02/2021  

15/03/2021

   16/03/2021      18/03/2021      24/03/2021      30/03/2021  

15/04/2021

   16/04/2021      20/04/2021      23/04/2021      29/04/2021  

12/05/2021

   14/05/2021      18/05/2021      21/05/2021      28/05/2021  

15/06/2021

   16/06/2021      18/06/2021      23/06/2021      29/06/2021  

16/07/2021

   19/07/2021      21/07/2021      26/07/2021      30/07/2021  

13/08/2021

   16/08/2021      18/08/2021      23/08/2021      27/08/2021  

15/09/2021

   16/09/2021      20/09/2021      23/09/2021      29/09/2021  

15/10/2021

       18/10/2021      20/10/2021      25/10/2021      29/10/2021  

 

155



--------------------------------------------------------------------------------

12/11/2021

   15/11/2021      17/11/2021      22/11/2021      29/11/2021  

13/12/2021

   14/12/2021      16/12/2021      21/12/2021      30/12/2021  

13/01/2022

   14/01/2022      19/01/2022      24/01/2022      28/01/2022  

10/02/2022

   11/02/2022      15/02/2022      18/02/2022      25/02/2022  

16/03/2022

   17/03/2022      21/03/2022      24/03/2022      30/03/2022  

11/04/2022

   12/04/2022      19/04/2022      22/04/2022      29/04/2022  

11/05/2022

   12/05/2022      17/05/2022      20/05/2022      27/05/2022  

14/06/2022

   15/06/2022      20/06/2022      23/06/2022      29/06/2022  

13/07/2022

   15/07/2022      19/07/2022      22/07/2022      29/07/2022  

12/08/2022

   16/08/2022      18/08/2022      23/08/2022      30/08/2022  

15/09/2022

   16/09/2022      20/09/2022      23/09/2022      29/09/2022  

14/10/2022

   17/10/2022      19/10/2022      24/10/2022      28/10/2022  

14/11/2022

   15/11/2022      17/11/2022      22/11/2022      29/11/2022  

14/12/2022

   15/12/2022      19/12/2022      22/12/2022      30/12/2022  

13/01/2023

   17/01/2023      19/01/2023      24/01/2023      30/01/2023  

10/02/2023

   13/02/2023      15/02/2023      21/02/2023      27/02/2023  

15/03/2023

   16/03/2023      21/03/2023      24/03/2023      30/03/2023  

13/04/2023

   14/04/2023      18/04/2023      21/04/2023      28/04/2023  

11/05/2023

   12/05/2023      17/05/2023      23/05/2023      30/05/2023  

15/06/2023

   16/06/2023      20/06/2023      23/06/2023      29/06/2023  

13/07/2023

   17/07/2023      19/07/2023      24/07/2023      28/07/2023  

14/08/2023

   16/08/2023      18/08/2023      23/08/2023      30/08/2023  

15/09/2023

   18/09/2023      20/09/2023      25/09/2023      29/09/2023  

16/10/2023

   17/10/2023      19/10/2023      24/10/2023      30/10/2023  

14/11/2023

   15/11/2023      17/11/2023      22/11/2023      29/11/2023  

13/12/2023

   14/12/2023      18/12/2023      21/12/2023      29/12/2023  

 

156



--------------------------------------------------------------------------------

SCHEDULE 10

REPORTING DOCUMENT RELATING TO THE SOLD RECEIVABLES (ARTICLE 12.3.3)

SCHEDULE 10.1

 

157



--------------------------------------------------------------------------------

LOGO [g635065dsp158.jpg]

 

158



--------------------------------------------------------------------------------

LOGO [g635065dsp159.jpg]

 

159



--------------------------------------------------------------------------------

LOGO [g635065dsp160.jpg]

 

160



--------------------------------------------------------------------------------

SCHEDULE 11

CONFORMITY WARRANTIES FOR REMAINING PURCHASABLE RECEIVABLES

Conformity warranties for Remaining Purchasable Receivables purchased from the
French Seller

The French Seller represents and warrants to the Purchaser that on the Funded
Settlement Date during the Replenishment Period on which any receivable shall be
proposed for sale, such receivable (a) shall exist, and shall conform to the
description given in the definition of “Remaining Purchasable Receivable”, (b)
shall be identified in the relevant Transfer Deed and the electronic support
relating to such Transfer Deed as required therein, and (c) shall have the
following characteristics:

 

(i)

the underlying contract from which the receivable arises (a) is governed by
French law and (b) is characterised as a contract of sale of tyres and
activities relating thereto;

 

(ii)

the French Seller has performed its obligations under the commercial contract
with the relevant Eligible Debtor that gave rise to the receivable, the
receivable has been invoiced and any contract relating to any security securing
such receivable (a) is valid and enforceable, (b) is the basis of legal, valid,
binding and enforceable obligations of the French Seller and the relevant
Eligible Debtor to the contract and provider of the related security, and
(c) complies with any applicable consumer protection laws and/or regulations;
any consent, approval and/or authorisation which might be required for the
execution and performance of such contract or with respect to such security has
been obtained;

 

(iii)

the French Seller has had full title to the Remaining Purchasable Receivable
since it was originated, except (x) if it was sold by the French Seller and
repurchased by the French Seller on or before the Initial Settlement Date and
(y) if it has been previously sold and transferred to the Purchaser and such
transfer has been rescinded;

 

(iv)

there is no impediment to the transfer of the receivable to the Purchaser; in
particular, the receivable is not wholly or partly the subject of any
assignment, delegation (délégation), subrogation, attachment or seizure (saisie)
whatsoever, or of any security interest, lien, in rem or personal right in
favour of a third party or encumbrance whatsoever and the receivable is not
contractually required to be transferred or assigned by the French Seller to any
entity with whom the French Seller had entered into a factoring agreement,
receivables purchase agreement or similar arrangement prior to the 2018
Amendment Date;

 

(v)

there is no adverse claim on such receivable arising from retention of title
arrangements (whether ordinary or extended) with the suppliers of the French
Seller, and such receivable is not subject to any other Lien than a Lien which
would be permitted under Article 12.1.2(vii);

 

(vi)

the amount of the receivable is inclusive of VAT;

 

(vii)

the provisions of any law or regulation that apply to (a) the receivable and any
security interest that might attach thereto and (b) any contract which gives
rise to the receivable and security interest(s), have been complied with;

 

(viii)

the receivable has been originated in accordance with the French Seller’s
standard credit procedures and guidelines, and has been serviced by the French
Seller since the date on which it was originated in accordance with the
applicable statutes and regulations;

 

161



--------------------------------------------------------------------------------

(ix)

the receivable is not non-negotiable (immobilisée), open to challenge
(douteuse), or subject to any defence, dispute, set off, counterclaim,
enforcement, or subject to litigation (litigieuse), unless such set off is duly
recorded in the electronic support identifying such receivable and sent to the
Agent as for the relevant Settlement Date;

 

(x)

the relevant Eligible Debtor cannot raise any valid defence, with the exception
of a defence resulting solely from the application of the law, and in particular
any defence of set-off, against payment of any amount relating to the
receivable, unless such set off is duly recorded in the electronic support
identifying such receivable and sent to the Agent as for the relevant Settlement
Date;

 

(xi)

the sale and assignment of such receivable, together with any related security,
is valid and effective against creditors of the relevant Seller and other third
parties and does not violate any duty of confidentiality, any data protection
provisions nor any contractual or other legal restrictions binding on or
affecting such Seller or such receivable;

 

(xii)

the Bills of Exchange (lettres de change ou effets de commerce) issued in
connection with the receivable have not been (a) discounted (escomptée) or
endorsed (endossée) to any person other than the Purchaser nor (b) transferred
or delivered by the French Seller to any person other than the Purchaser; and

 

(xiii)

the receivable does not arise from any contract which contains clauses which
prohibit or restrict an assignment of the receivable or which require the prior
written consent of the relevant Eligible Debtor in respect of the assignment of
the receivable unless the relevant debtor has agreed to waive its rights in
respect of such prohibition or restriction on assignment, or has granted its
consent to such assignment (as applicable).

Conformity warranties for Remaining Purchasable Receivables purchased from the
German Seller

The German Seller represents and warrants to the Purchaser that on the
Settlement Date on which any receivable shall be proposed for sale, such
receivable (a) shall exist, and shall conform to the description given in the
definition of “Remaining Purchasable Receivable”, (b) shall be identified in the
relevant Transfer Deed and the electronic support relating to such Transfer Deed
as required therein, and (c) shall have the following characteristics:

 

(i)

if such receivable is governed by German law:

 

  -

such receivable is binding against the relevant Eligible Debtor and results from
the supplying of tyres and/or activities relating thereto in the normal course
of the German Seller’s business;

 

  -

the underlying contract from which the receivable arises (a) is governed by
German law and (b) is characterised as a contract of sale of tyres and
activities relating thereto;

 

  -

the receivable is payable in Germany and denominated in either Euro or GBP;

 

  -

the German Seller has performed all its obligations (vollständig erfüllt) under
the relevant underlying contract with the relevant Eligible Debtor that gave
rise to the receivable and the receivable has been invoiced and any contract
relating to any security securing such receivable (a) is valid and legally
enforceable, (b) is the basis of legal, valid, binding and legally enforceable
obligations of the German Seller and the

 

162



--------------------------------------------------------------------------------

 

relevant Eligible Debtor to the contract and the provider of the related
security, and (c) complies with any applicable consumer protection laws and/or
regulations; and any consent, approval and/or authorisation which might be
required for the execution and performance of such contract or with respect to
such security has been obtained and no revocation rights (Widerrufsrechte) shall
exist;

 

  -

the German Seller has had full title to the receivable either since it was
originated;

 

  -

no encumbrance or right of any third party exists in respect of the receivable
acquired by the Purchaser; in particular, the receivable is assignable
(abtretbar) and therefore not wholly or partly the subject of any assignment
(Abtretung), delegation, subrogation, attachment or seizure whatsoever, or of
any security interest, lien, in rem or personal right in favour of any third
party, and the receivable is not contractually required to be transferred or
assigned by the German Seller to any entity with whom the German Seller had
entered into a factoring agreement, receivables purchase agreement or similar
arrangement prior to the 2018 Amendment Date;

 

  -

there is no adverse claim on such receivable arising from extended retention of
title arrangements (verlängerter Eigentumsvorbehalt) with the suppliers of the
German Seller, and such receivable is not subject to any other Lien than a Lien
which would be permitted under Article 12.1.2(vii);

 

  -

the amount of the receivable is inclusive of VAT;

 

  -

the provisions of any law or regulation that apply to (a) the receivable and any
security interest that attaches thereto and (b) the contract which gives rise to
the receivable and security interest(s), have been complied with;

 

  -

the receivable has been originated in accordance with the German Seller’s
standard credit procedures and guidelines, and has been serviced by the German
Seller;

 

  -

the receivable originates from a contract entered into between the German
Seller, which in each case constitutes a commercial contract within the meaning
of § 343 of the German Commercial Code (HGB) for both parties (beiderseitiges
Handelsgeschäft);

 

  -

the receivable or related security is not non-negotiable (unübertragbar), is
neither open to challenge (anfechtbar), nor subject to any defence, dispute,
set-off, right of retention, enforcement, or subject to litigation
(streitbefangen oder rechtshängig), unless such set off is duly recorded in the
electronic identifying such receivable and sent to the Agent on the relevant
Settlement Date;

 

  -

the relevant Eligible Debtor cannot raise any valid defence, with the exception
of a defence resulting solely from the application of the law, and in particular
any defence of set-off, against payment of any amount relating to the
receivable, unless such set-off is duly recorded in the electronic support
identifying such receivable and sent to the Agent as for the relevant Settlement
Date;

 

163



--------------------------------------------------------------------------------

  -

the sale and assignment of such receivable, together with any related security,
is valid and effective against creditors of the relevant Seller and any other
party and does not violate any duty of confidentiality, any applicable data
protection provisions nor any contractual or other legal restrictions binding on
or affecting such Seller or such Receivable; and

 

  -

the Bills of Exchange (Wechsel) issued in connection with the receivables have
not been (a) discounted or endorsed to any person other than the Purchaser, or
(b) transferred and delivered by the German Seller to any person other than the
Purchaser.

 

(ii)

if such receivable is governed by French law, those characteristics specified in
this Schedule with respect to the French Seller (with any reference therein to
the French Seller being construed as a reference to the German Seller);

 

(iii)

if such receivable is governed by Italian law:

 

  -

the receivable is binding against the relevant Eligible Debtor and results from
the supplying of tyres and/or activities relating thereto in the normal course
of the German Seller’s business;

 

  -

the underlying contract from which the receivable arises (a) is governed by
Italian law and (b) is characterised as a contract of sale of tyres and
activities relating thereto;

 

  -

the receivable is payable in Italy and denominated in either Euro or GBP;

 

  -

the receivable conforms with the description given on the Transfer Deed and the
electronic support relating to the relevant Transfer Deed on which it appears;

 

  -

the German Seller has performed its obligations under the relevant commercial
contract with the relevant Eligible Debtor that gave rise to the receivable and
the receivable has been invoiced and any contract relating to any security
securing such receivable (a) is valid (valido) and enforceable (efficace), (b)
is the basis of legal, valid, binding and enforceable (efficaci) obligations of
the German Seller and the relevant Eligible Debtor to the contract and provider
of the related security, and (c) complies with any applicable consumer
protection laws and/or regulations; any consent, approval and/or authorisation
which might be required for the execution and performance of such contract or
with respect to such security has been obtained;

 

  -

there is no impediment to the purchase of the receivable by the Purchaser; in
particular, the receivable is not wholly or partly the subject of any
assignment, delegation (delegazione), subrogation (surrogazione), attachment or
seizure (pignoramento o sequestro) whatsoever, or of any security interest,
lien, in rem or personal right in favour of a third party or encumbrance
whatsoever, and the receivable is not contractually required to be transferred
or assigned by the German Seller to any entity with whom the German Seller had
entered into a factoring agreement, receivables purchase agreement or similar
arrangement prior to the 2018 Amendment Date;

 

  -

there is no adverse claim on such receivable arising from retention of title
arrangements with the suppliers of the German Seller, and such receivable is not
subject to any other Lien than a Lien which would be permitted under Article
12.1.2(vii);

 

  -

the amount of the receivable is inclusive of VAT;

 

164



--------------------------------------------------------------------------------

  -

the provisions of any law or regulation that apply to (a) the receivable and any
security interest that might attach thereto and (b) any contract which gives
rise to the receivable and security interest(s), have been complied with;

 

  -

the receivable has been originated in accordance with the German Seller’s
standard credit procedures and guidelines, and has been serviced by the German
Seller since the date on which it was originated in accordance with the
applicable laws and regulations;

 

  -

the receivable is not non-negotiable (non trasferibile), open to challenge
(incerto), or subject to any defence, dispute, set-off, counterclaim,
enforcement, or subject to litigation (contestato), unless such set off is duly
recorded in the electronic support identifying such receivable and sent to the
Agent as for the relevant Settlement Date;

 

  -

the Eligible Debtor cannot raise any valid defence, except for a defence
resulting from the sole application of the law, and in particular any defence of
set-off, against payment of any amount relating to the receivable, unless such
set off is duly recorded in the electronic support identifying such receivable
and sent to the Agent as for the relevant Settlement Date;

 

  -

the sale and assignment of such receivable, together with any related security,
is valid and effective against creditors of the relevant Seller and other third
parties and does not violate any duty of confidentiality, any applicable data
protection provisions nor any contractual or other legal restrictions binding on
or affecting the German Seller or such receivable;

 

  -

the Bills of Exchange (cambiali) issued in connection with the receivable have
not been (a) discounted (scontate) or endorsed (girate) to any person other than
the Purchaser nor (b) transferred or delivered by the German Seller to any
person other than the Purchaser; and

 

  -

the receivable does not arise from any contract which contains clauses which
prohibit or restrict an assignment of the receivable, or which require the prior
written consent of the relevant Eligible Debtor in respect of the assignment of
the receivable unless the relevant debtor has agreed to waive its rights in
respect of such prohibition or restriction on assignment, or has granted its
consent to such assignment (as applicable);

 

(iv)

if such receivable is governed by Spanish law, those characteristics specified
in this Schedule with respect to the Spanish Seller (with any reference therein
to the Spanish Seller being construed as a reference to the German Seller);

 

(v)

if such receivable is governed by Belgian law:

 

  -

the underlying contract from which the receivable arises (a) is governed by
Belgian law and (b) is characterised as a contract of sale of tyres and
activities relating thereto;

 

  -

the receivable is payable in Belgium and denominated in either Euro or GBP;

 

  -

the German Seller has performed its obligations under the commercial contract
with the relevant Eligible Debtor that gave rise to the receivable, the
receivable has been invoiced and any contract relating to the any security
securing such receivable (a) is valid and enforceable, (b) is the basis of
legal, valid, binding and enforceable obligations of the German Seller and the
relevant Eligible Debtor to the contract and provider of the related security,
and (c) complies with any applicable consumer protection laws and/or
regulations; any consent, approval and/or authorisation which might be required
for the execution and performance of such contract or with respect to such
security has been obtained;

 

165



--------------------------------------------------------------------------------

  -

the German Seller has had full title to the Remaining Purchasable Receivable
since it was originated;

 

  -

there is no impediment to the transfer of the receivable to the Purchaser; in
particular, the receivable is not wholly or partly the subject of any
assignment, delegation (délégation), subrogation, attachment or seizure (saisie)
whatsoever, or of any security interest, lien, in rem or personal right in
favour of a third party or encumbrance whatsoever, and the receivable is not
contractually required to be transferred or assigned by the German Seller to any
entity with whom the German Seller had entered into a factoring agreement,
receivables purchase agreement or similar arrangement prior to the 2018
Amendment Date;

 

  -

there is no adverse claim on such receivable arising from retention of title
arrangements (whether ordinary or extended) with the suppliers of the German
Seller, and such receivable is not subject to any other Lien than a Lien which
would be permitted under Article 12.1.2(vii);

 

  -

the amount of the receivable is inclusive of VAT;

 

  -

the provisions of any law or regulation that apply to (a) the receivable and any
security interest that might attach thereto and (b) any contract which gives
rise to the receivable and security interest(s), have been complied with;

 

  -

the receivable has been originated in accordance with the German Seller’s
standard credit procedures and guidelines, and has been serviced by the German
Seller since the date on which it was originated in accordance with the
applicable statutes and regulations;

 

  -

the receivable is not non-negotiable (immobilisée), open to challenge
(douteuse), or subject to any defence, dispute, set off, counterclaim,
enforcement, or subject to litigation (litigieuse), unless such set off is duly
recorded in the electronic support identifying such receivable and sent to the
Agent as for the relevant Settlement Date;

 

  -

the relevant Eligible Debtor cannot raise any valid defence, with the exception
of a defence resulting solely from the application of the law, and in particular
any defence of set-off, against payment of any amount relating to the
receivable, unless such set off is duly recorded in the electronic support
identifying such receivable and sent to the Agent as for the relevant Settlement
Date;

 

  -

the sale and assignment of such receivable, together with any related security,
is valid and effective against creditors of the relevant Seller and other third
parties and does not violate any duty of confidentiality, any data protection
provisions nor any contractual or other legal restrictions binding on or
affecting such Seller or such receivable;

 

  -

the Bills of Exchange (lettres de change ou effets de commerce) issued in
connection with the receivable have not been (a) discounted (escomptée) or
endorsed (endossée) to any person other than the Purchaser nor (b) transferred
or delivered by the German Seller to any person other than the Purchaser; and

 

  -

the receivable does not arise from any contract which contains clauses which
prohibit or restrict an assignment of the receivable or which require the prior
written consent of the relevant Eligible Debtor in respect of the assignment of
the receivable unless the relevant debtor has agreed to waive its rights in
respect of such prohibition or restriction on assignment, or has granted its
consent to such assignment (as applicable);

 

166



--------------------------------------------------------------------------------

(vi)

if such receivable is governed by English law, those characteristics specified
in this Schedule with respect to the UK Seller (with any reference therein to
the UK Seller being construed as a reference to the German Seller).

Conformity warranties for Remaining Purchasable Receivables purchased from the
UK Seller

The UK Seller represents and warrants to the Purchaser that on the Settlement
Date during the Replenishment Period on which any receivable shall be proposed
for sale, such receivable (a) shall exist, and shall conform to the description
given in the definition of “Remaining Purchasable Receivable”, (b) shall be
identified in the relevant Transfer Deed and the electronic support relating to
such Transfer Deed as required therein, and (c) shall have the following
characteristics:

 

(i)

the underlying contract from which the receivable arises (a) is governed by the
laws of England and Wales and (b) is characterised as a contract of sale of
tyres and activities relating thereto;

 

(ii)

the UK Seller has performed its obligations under the relevant underlying
contract with the relevant Eligible Debtor that gave rise to the receivable, the
receivable has been invoiced and any contract relating to the any security
securing such receivable (a) is valid and enforceable, (b) is the basis of
legal, valid, binding and enforceable obligations of the UK Seller and the
relevant Eligible Debtor to the contract and provider of the related security,
and (c) complies with any applicable consumer protection laws and/or
regulations; any consent, approval and/or authorisation which might be required
for the execution and performance of such contract or with respect to such
security has been obtained and no revocation rights exist;

 

(iii)

the UK Seller has had full title to the receivable since it was originated and
no revocation rights exist;

 

(iv)

there is no impediment to the transfer of the receivable to the Purchaser; in
particular, the receivable is not wholly or partly the subject of any
assignment, delegation, subrogation, attachment or seizure whatsoever, or of any
security interest, lien, in rem or personal right in favour of a third party or
encumbrance whatsoever, and the receivable is not contractually required to be
transferred or assigned by the UK Seller to any entity with whom the UK Seller
had entered into a factoring agreement, receivables purchase agreement or
similar arrangement prior to the 2018 Amendment Date;

 

(v)

there is no adverse claim on such receivable arising from retention of title
arrangements (whether ordinary or extended) with the suppliers of the UK Seller,
and such receivable is not subject to any other Lien than a Lien which would be
permitted under Article 12.1.2(viii);

 

(vi)

the amount of the receivable is inclusive of VAT;

 

(vii)

the provisions of any law or regulation that apply to (a) the receivable and any
security interest that might attach thereto and (b) any contract which gives
rise to the receivable and security interest(s), have been complied with;

 

(viii)

the receivable has been originated in accordance with the UK Seller’s standard
credit procedures and guidelines, and has been serviced by the UK Seller since
the date on which it was originated in accordance with the applicable statutes
and regulations;

 

(ix)

the receivable is not non-negotiable, open to challenge, or subject to any
defence, dispute, set off, counterclaim, enforcement, or subject to litigation,
unless such set off is duly recorded in the

 

167



--------------------------------------------------------------------------------

 

electronic support identifying such receivable and sent to the Agent as for the
relevant Settlement Date;

 

(x)

the relevant Eligible Debtor cannot raise any valid defence, with the exception
of a defence resulting solely from the application of the law, and in particular
any defence of set-off, against payment of any amount relating to the
receivable, unless such set-off is duly recorded in the electronic support
identifying such receivable and sent to the Agent [as at] the relevant
Settlement Date;

 

(xi)

the sale and assignment of such receivable, together with any related security,
is valid and effective against creditors of the relevant Seller and other third
parties and does not violate any duty of confidentiality, any data protection
provisions nor any contractual or other legal restrictions binding on or
affecting such Seller or such receivable;

 

(xii)

the Bills of Exchange issued in connection with the receivable have not been
(a) discounted or endorsed to any person other than the Purchaser nor
(b) transferred or delivered by the UK Seller to any person other than the
Purchaser;

 

(xiii)

the receivable does not arise from any contract which contains clauses which
prohibit or restrict an assignment of the receivable or which require the prior
written consent of the relevant Eligible Debtor in respect of the assignment of
the receivable unless the relevant debtor has agreed to waive its rights in
respect of such prohibition or restriction on assignment, or has granted its
consent to such assignment (as applicable) ;

 

(xiv)

the receivable shall not carry any right to interest other than default
interest; and

 

(xv)

the receivable is denominated in British Pounds or Euros.

Conformity warranties for Remaining Purchasable Receivables purchased from the
Spanish Seller

The Spanish Seller represents and warrants to the Purchaser that on the
Settlement Date during the Replenishment Period on which any receivable shall be
proposed for sale, such receivable (a) shall exist, and shall conform to the
description given in the definition of “Remaining Purchasable Receivable”, (b)
shall be identified in the relevant Transfer Deed and the electronic support
relating to such Transfer Deed as required therein, and (c) shall have the
following characteristics:

 

(i)

the receivable is binding against the relevant Eligible Debtor and results from
the supplying of tyres in the normal course of the Spanish Seller’s business;

 

(ii)

the underlying contract from which the receivable arises (a) is governed by
Spanish law and (b) corresponds to a contract for the sale of tyres and
activities relating thereto;

 

(iii)

the receivable complies with the description given on the Transfer Deed and any
related electronic support;

 

(iv)

the Spanish Seller has performed its obligations under the relevant commercial
contract with the relevant Eligible Debtor that gave rise to the receivable, and
the receivable has been invoiced and any contract relating to any security
securing such receivable (a) is valid and enforceable, (b) is the basis of
legal, valid, binding and enforceable obligations of both the Spanish Seller and
the relevant debtor to the contract and provider of the related security, and
(c) complies, as the case may be, with any applicable consumer protection laws
and/or regulations; any consent,

 

168



--------------------------------------------------------------------------------

 

approval and/or authorisation which might be required for the execution and
performance of the contract from which the receivable arises or in relation to
such security thereof has been obtained;

 

(v)

the Spanish Seller has had full title to the receivable since it was originated,
except if it was sold by the Spanish Seller and repurchased by the Spanish
Seller on or before the Initial Settlement Date;

 

(vi)

there is no impediment to the transfer of the receivable to the Purchaser; in
particular, the receivable is not wholly or partly the subject of any
assignment, delegation, subrogation, attachment or seizure whatsoever, or of any
security interest, lien, in rem or personal right in favour of a third party or
encumbrance whatsoever, and the receivable is not contractually required to be
transferred or assigned by the Spanish Seller to any entity with whom the
Spanish Seller had entered into a factoring agreement, receivables purchase
agreement or similar arrangement prior to the 2018 Amendment Date;

 

(vii)

there is no adverse claim on such receivable arising from retention of title
arrangements (whether ordinary or extended) with the suppliers of the Spanish
Seller, and such receivable is not subject to any other Lien than a Lien which
would be permitted under Article 12.1.2(vii);

 

(viii)

the amount of the receivable is inclusive of VAT;

 

(ix)

the sale and purchase of the receivable meets in particular all conditions set
out in paragraph 1 of the third additional provision of Spanish Law 1/1999, of
5 January 1999, on venture-capital undertakings and their management companies.
Such conditions are as follows at the date hereof:

 

  -

that the Spanish Seller is a business entity and the receivable arises from its
business activity;

 

  -

that the Purchaser is a credit institution or a securitisation fund;

 

  -

that the receivable already exists at the time of the assignment contract, or
arises from the business activity of the Spanish Seller within one (1) year as
from the assignment contract, or the future debtor is identified in the
assignment contract,

 

  -

that the Purchaser pays to the Spanish Seller, either upfront or by means of a
deferred payment, the face amount of the receivable less a discount due to the
services rendered;

 

  -

when it is not agreed that the Spanish Seller is liable against the Purchaser
for the relevant Debtor’s solvency, that it is evidenced that the Purchaser has
fully or partly paid the amount of the receivable before it becomes due and
payable;

 

(x)

the provisions of any law or regulation that apply to (a) the receivable and any
security interest that might attach thereto and (b) any contract which gives
rise to the receivable and security interest(s), have been complied with;

 

(xi)

the receivable has been originated in accordance with the Spanish Seller’s
standard credit procedures and guidelines, and has been serviced by the Spanish
Seller, after the date on which it was originated in accordance with the
applicable statutes and regulations;

 

169



--------------------------------------------------------------------------------

(xii)

the receivable is not non-negotiable (no negociable), open to challenge, or
subject to any defence, dispute, set off, counterclaim, enforcement, or subject
to litigation, unless such set off is duly recorded in the electronic support
identifying such receivable and sent to the Agent as for the relevant Settlement
Date during the Replenishment Period;

 

(xiii)

the debtor cannot raise any valid defence, with the exception of a defence
resulting solely from the application of the law, and in particular any defence
of set-off, against payment of any amount relating to the receivable, unless
such set off is duly recorded in the electronic support identifying such
receivable and sent to the Agent as for the relevant Settlement Date;

 

(xiv)

the sale and assignment of any receivable, together with any related security,
is valid and effective against creditors of the relevant Seller and other third
parties and does not violate any duty of confidentiality, any applicable data
protection provisions nor any contractual or other legal restrictions binding on
or affecting such Seller or such Receivable;

 

(xv)

the Bills of Exchange (letras de cambio) or promissory notes (pagarés) issued in
connection with the receivable have not been (a) discounted (descontadas) or
endorsed (endosadas) to any person other than the Purchaser nor (b) transferred
or delivered by the Spanish Seller to any person other than the Purchaser; and

 

(xvi)

the receivable does not arise from any contract which contains clauses which
prohibit or restrict an assignment of the receivable, or which require the prior
written consent of the relevant Eligible Debtor in respect of the assignment of
the receivable unless the relevant debtor has agreed to waive its rights in
respect of such prohibition or restriction on assignment, or has granted its
consent to such assignment (as applicable).

 

170



--------------------------------------------------------------------------------

SCHEDULE 12

LIST OF EXCLUDED DEBTORS

Part A – List of Excluded Debtors (applicable to all Sellers)

Until the Information Date following receipt by the Purchaser of a request from
the Centralising Unit to remove any such Excluded Debtor from this list:

 

Name

  

 

Identifier

   

Adam Opel AG

  

VAT/CMS number

DE111607872

   

Adam Opel GmbH Rüsselsheim

  

VAT/CMS number

DE0000282244cm

   

Chevrolet España, S.A.

  

VAT/CMS number

ESA80870421

   

Chevrolet France SAS

  

VAT/CMS number

FR00307593178

   

Opel Belgium NV

  

VAT/CMS number

BE0404957875

   

General Motors España, S.L.

  

VAT/CMS number

ESB50629187

   

General Motors, S.L.

  

VAT/CMS number

ESB50629187

   

GM France (Opel)

  

VAT/CMS number

FR90342439320

   

GM France (Saab)

  

VAT/CMS number

FR90342439320

   

IBC Vehicles Ltd.

  

VAT/CMS number

GB850696990

   

Neumaticos J.M martinez S.A.

        

Opel Eisenach GmbH

  

VAT/CMS number

DE0000159594cm

   

Saab Deutschland GmbH

  

VAT/CMS number

DE0000151393cm

   

Vauxhall Motors Ltd.

  

VAT/CMS number

GB850696990

 

171



--------------------------------------------------------------------------------

Part B – List of Excluded Debtors (German Seller only)

Until the Information Date following receipt by the Purchaser of a request from
the Centralising Unit to remove any such Excluded Debtor from this list:

 

Name

  

 

Identifier

   

Audi AG

  

VAT/CMS number

DE0000188737cm

   

BMW AG

  

VAT/CMS numbers

DE0000155779cm, DE0001077623cm

   

BMW (UK) Manufacturing LTD (G11756)

  

VAT/CMS number

GB239354938

   

Daimler AG

  

VAT/CMS numbers

DE0000158858cm, DE0000294052cm, DE0000355738cm, DE0001092637cm, DE0029606373cm

   

Dr. Ing. h.c. F. Porsche AG

  

VAT/CMS number

DE0000158942cm

   

Fahrzeugwerk Bernard Krone

  

VAT/CMS numbers

DE0112960341cm,

DE0000286359cm, DE0000218913cm

   

FCA Italy S.p.A.

  

VAT/CMS number

IT07973780013

   

FCA Italy S.p.A. – 141

  

VAT/CMS number

IT07973780013

   

FCA Italy S.p.A. – 145

  

VAT/CMS number

IT07973780013

   

FCA Melfi S.p.A.

  

VAT/CMS number

IT01063750762

   

Ford Espana S.A.

  

VAT/CMS number

ESB46066361

   

Ford-Werke GmbH

  

VAT/CMS number

DE0000164966cm

   

HONDA THE UK LTD

  

VAT/CMS number

GB422443385

   

IVECO ESPANA S.L.

  

VAT/CMS number

ESB61768511

   

IVECO S.P.A.

  

VAT/CMS number

IT09709770011

 

172



--------------------------------------------------------------------------------

   

Jaguar Land Rover Limited

  

VAT/CMS number

GB927153228

   

MAN Truck & Bus AG

  

VAT/CMS number

DE0000391479cm

   

Mercedes-Benz Espana S.A.

  

VAT/CMS number

ESA79380465

   

Mercedes-Benz Ludwigsfelde GmbH

  

VAT/CMS number

DE12526315

   

NISSAN MOTOR IBERICA S.A.

  

VAT/CMS number

ESA08004871

   

NISSAN MOTOR MANUFACTURING

  

VAT/CMS number

GB386354325

   

PEUGEOT CITROEN AUTOMOBILES SA

  

VAT/CMS number

FR82542065479

   

RENAULT ESPANA SA

  

VAT/CMS number

ESA47000518

   

RENAULT S.A.S.

  

VAT/CMS number

FR66780129987

   

RENAULT TRUCKS SA

  

VAT/CMS number

FR61954506077

   

Scania CV AB (publ)

  

VAT/CMS number

FR71403166002

   

Schmitz Cargobull AG

  

VAT/CMS number

DE0000150621cm

   

SEAT S.A.

  

VAT/CMS number

ESA28049161

   

TOYOTA MOTOR EUROPE NV/SA

  

VAT/CMS number

BE0441571714

   

TOYOTA MOTOR EUROPE NV/SA

  

VAT/CMS number

GB558611818

   

Volkswagen AG

  

VAT/CMS number

DE0000154333cm

   

Volkswagen Navarra, S.A.

  

VAT/CMS number

ESA31472459

   

Volkswagen Osnabrück GmbH

  

VAT/CMS number

DE0095336239cm

   

Volkswagen Sachsen GmbH

  

VAT/CMS number

DE0000315675cm

 

173



--------------------------------------------------------------------------------

SCHEDULE 13

FORM OF CALCULATION LETTER

(Article 12.3.1(v))

The form of this calculation letter is indicative and may change in the course
of the Program

Dunlop Tyres Limited

[2920 Trident Court

Solihull Parkway

Birmingham Business Park

Birmingham B37 7YN

United Kingdom ]

[ Calculation Date ]

Calculation Letter for the period starting the [Settlement Date of month ] and
ending the [Settlement Date of the following month]

 

        
Amount
in Euro  
   

    

  Assessment Date               Settlement Date           (1)  

 + Remaining Amount of Initial Purchase Price due on [preceding Settlement Date]
and not yet

     0,00      

paid

         (2)  

 + Outstanding amount of Originated Ongoing and Remaining Purchasable
Receivables

     (3)  

 - Discount Amount

                    (4)  

 + Deffered Purchase Price (*)

                (5)  

 + Subordinated Deposit fee (*)

         (6)  

 + Complementary Deposit fee (*)

                        (7)  

 - Adjusted Collections amount =

     0,00      

 +

 

File Collections included in the electronic file including Deemed Collections

            

 -

 

collections received on all Purchaser Collection Accounts until the preceding
Assessment Date (***)

            

 -

 

Cash Collection Advance (*)

            

 -

 

cash collections paid by debtors and directly received by ESTER (**)

                            (8)  

 - Variation of the Subordinated Deposit    

     0,00  

 

174



--------------------------------------------------------------------------------

       

Subordinated Deposit for such Settlement Date

                

Subordinated Deposit as of the preceding Settlement Date

                       

(9)

 

- Variation of the Complementary Deposit

     0,00          

Complementary Deposit for such Settlement Date

                

Complementary Deposit as of the preceding Settlement Date

                       

(10)

 

- Payment due with respect to the repurchase of Doubtful Receivables

                                  

if (1) + (2) - (3) + (4) - (5) + (6) - (7) -(8) - (9) - (10) > 0

            

Amount transferred from ESTER to Dunlop Tyres Ltd (FR76 3148 9000 1000 2420 9337
647)

     0,00           

if (1) + (2) - (3) + (4) - (5) + (6) - (7) -(8) - (9) - (10) < 0

            

Amount transferred from Dunlop Tyres Ltd to ESTER (FR76 3148 9000 1000 2399
13010 clé 47)

     0,00    

    

                      

Payment due with respect to the Assignement Costs (ex cash collection advance)
(*) from Dunlop Tyres Ltd to ESTER (FR76 3148 9000 1000 2399 13010 clé 47)

     0,00      

Assignement Costs

     0,00          

fund management costs

                

LMA Cost

                

Magenta

            

ESTER Margin

            

Deposit fee

                   

Management Fees

                

Amount transferred from the Seller to CAL-F (30002/869/9E/clé 07)

(*) only on Funded Settlement Dates     

(**) only in case of collection mandate termination    

(***) only in case of separation of flows    

 

175



--------------------------------------------------------------------------------

SCHEDULE 14

FINANCIAL COVENANTS DEFINITIONS

“Administrative Agent” means JPMEL, in its capacity as administrative agent for
the Lenders under the Agreement, and its successors in such capacity.

“Agreement” means the Existing Credit Agreement as amended, restated and
continued on the Effective Date in the form of the Amended and Restated
Revolving Credit Agreement, as the same may be amended, restated, supplemented,
waived, replaced (whether or not upon termination, and whether with the original
lenders or otherwise), refinanced, restructured or otherwise modified from time
to time.

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction that
does not result in a Capitalized Lease Obligation, the present value (computed
in accordance with GAAP) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended). In
the case of any lease which is terminable by the lessee upon payment of a
penalty, the Attributable Debt shall be the lesser of (i) the Attributable Debt
determined assuming termination upon the first date such lease may be terminated
(in which case the Attributable Debt shall also include the amount of the
penalty, but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated) and (ii) the
Attributable Debt determined assuming no such termination.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
(however designated) in equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

“Consolidated European J.V. EBITDA” means, for any period, the Consolidated J.V.
Net Income for such period, minus, to the extent included in calculating such
Consolidated J.V. Net Income, foreign exchange currency gains for such period,
and plus, without duplication, the following, to the extent deducted in
calculating such Consolidated J.V. Net Income:

 

(a)

income tax expense of the European J.V. and the Consolidated Restricted J.V.
Subsidiaries;

 

(b)

Consolidated J.V. Interest Expense;

 

(c)

depreciation expense of the European J.V. and the Consolidated Restricted J.V.
Subsidiaries:

 

(d)

amortization expense of the European J.V. and the Consolidated Restricted J.V.
Subsidiaries (excluding amortization expense attributable to a prepaid cash item
that was paid in a prior period);

 

(e)

cash restructuring charges relating to the Amiens North restructuring; provided
that the aggregate amount of such cash restructuring charges that may be added
back in determining Consolidated

 

176



--------------------------------------------------------------------------------

 

European J.V. EBITDA pursuant to this clause (e) for all periods reported on
after the Effective Date shall not exceed €150,000,000;

 

(f)

foreign exchange currency losses for such period; and

 

(g)

all other noncash charges of the European J.V. and the Consolidated Restricted
J.V. Subsidiaries (excluding any such noncash charge to the extent it represents
an accrual of or reserve for cash expenditures in any future period) less all
non-cash items of income of the European J.V. and the Consolidated Restricted
J.V. Subsidiaries, in each case for such period (other than normal accruals in
the ordinary course of business).

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and noncash charges of, a
Restricted J.V. Subsidiary shall be added to Consolidated J.V. Net Income to
compute Consolidated European J.V. EBITDA only to the extent (and in the same
proportion) that the net income of such Restricted J.V. Subsidiary was included
in calculating Consolidated J.V. Net Income and only if (A) a corresponding
amount would be permitted at the date of determination to be dividended to the
European J.V. by such Restricted J.V. Subsidiary without prior approval (that
has not been obtained), pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to such Restricted J.V. Subsidiary or its shareholders or
(B) in the case of any Foreign Restricted J.V. Subsidiary, a corresponding
amount of cash is readily procurable by the European J.V. from such Foreign
Restricted J.V. Subsidiary (as determined in good faith by a Financial Officer
of the European J. V.) pursuant to intercompany loans, repurchases of Capital
Stock or otherwise, provided that to the extent cash of such Foreign Restricted
J.V. Subsidiary provided the basis for including the net income of such Foreign
Restricted J.V. Subsidiary in Consolidated J.V. Net Income pursuant to clause
(c) of the definition of “Consolidated J.V. Net Income”, such cash shall not be
taken into account for the purposes of determining readily procurable cash under
this clause (B). Consolidated European J.V. EBITDA for any period of four
consecutive fiscal quarters will be determined in Euros based upon the Exchange
Rate in effect on the last day of the applicable period.

“Consolidated J.V. Interest Expense” means, for any period, the total interest
expense of the European J.V. and the Consolidated Restricted J.V. Subsidiaries,
plus, to the extent Incurred by the European J.V. and the Consolidated
Restricted J.V. Subsidiaries in such period but not included in such interest
expense, without duplication:

 

(a)

interest expense attributable to Capitalized Lease Obligations and the interest
expense attributable to leases constituting part of a Sale/Leaseback Transaction
that does not result in a Capitalized Lease Obligation:

 

(b)

amortization of debt discount and debt issuance costs;

 

(c)

capitalized interest;

 

(d)

noncash interest expense;

 

177



--------------------------------------------------------------------------------

(e)

commissions, discounts and other fees and charges attributable to letters of
credit and bankers’ acceptance financing,

 

(f)

interest accruing on any Indebtedness of any other Person to the extent such
Indebtedness is Guaranteed by (or secured by the assets of) the European J.V. or
any Restricted J.V. Subsidiary and such Indebtedness is in default under its
terms or any payment is actually made in respect of such Guarantee;

 

(g)

net payments made pursuant to Hedging Obligations in respect of interest expense
(including amortization of fees);

 

(h)

dividends paid in cash or Disqualified Stock in respect of (A) all Preferred
Stock of Restricted J.V. Subsidiaries and (B) all Disqualified Stock of the
European J.V., in each case held by Persons other than the European J.V. or a
Restricted J.V. Subsidiary;

 

(i)

interest Incurred in connection with investments in discontinued operations; and

 

(j)

the cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than the European J.V.) in connection with
Indebtedness Incurred by such plan or trust;

and less, to the extent included in such total interest expense, the
amortization during such period of capitalized financing costs; provided,
however, that for any financing consummated after the Effective Date, the
aggregate amount of amortization relating to any such capitalized financing
costs in respect of any such financing that is deducted in calculating
Consolidated J.V. Interest Expense shall not exceed 5% of the aggregate amount
of such financing.

“Consolidated J.V. Net Income” means for any period, the net income of the
European J.V. and the Consolidated J.V. Subsidiaries for such period; provided,
however, that there shall not be included in such Consolidated J.V. Net Income:

 

(a)

any net income of any Person (other than the European J.V.) if such Person is
not a Restricted J.V. Subsidiary, except that:

 

  (1)

subject to the limitations contained in clause (d) below, the European J.V.’s
equity in the net income of any such Person for such period shall be included in
such Consolidated J.V. Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the European J.V. or a
Restricted J.V. Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution made to a Restricted J.V. Subsidiary,
to the limitations contained in clause (c) below);

 

  (2)

the European J.V.’s equity in a net loss of any such Person for such period
shall be included in determining such Consolidated J.V. Net Income to the extent
such loss has been funded with cash from the European J.V. or a Restricted J.V.
Subsidiary;

 

(b)

any net income (or loss) of any Person acquired by the European J.V. or a J.V.
Subsidiary in a pooling of interests transaction for any period prior to the
date of such acquisition;

 

(c)

any net income of any Restricted J.V. Subsidiary if such Restricted J.V.
Subsidiary is subject to restrictions on the payment of dividends or the making
of distributions by such Restricted J.V.

 

178



--------------------------------------------------------------------------------

 

Subsidiary, directly or indirectly, to the European J.V. (but, in the case of
any Foreign Restricted J.V. Subsidiary, only to the extent cash equal to such
net income (or a portion thereof) for such period is not readily procurable by
the European J.V. from such Foreign Restricted J.V. Subsidiary (with the amount
of cash readily procurable from such Foreign Restricted J.V. Subsidiary being
determined in good faith by a Financial Officer of the European J.V.) pursuant
to intercompany loans, repurchases of Capital Stock or otherwise), except that:

 

  (1)

subject to the limitations contained in clause (d) below, the European J.V.’s
equity in the net income of any such Restricted J.V. Subsidiary for such period
shall be included in such Consolidated J.V. Net Income up to the aggregate
amount of cash actually distributed by such Restricted J.V. Subsidiary during
such period to the European J.V. or another Restricted J.V. Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution made to another Restricted J.V. Subsidiary, to the limitation
contained in this clause); and

 

  (2)

the net loss of any such Restricted J.V. Subsidiary for such period shall not be
excluded in determining such Consolidated J.V. Net Income;

 

(d)

any gain (or loss) realized upon the sale or other disposition of any asset of
the European J.V. or the Consolidated J.V. Subsidiaries (including pursuant to
any Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;

 

(e)

any extraordinary gain or loss; and

 

(f)

the cumulative effect of a change in accounting principles.

“Consolidated Net J.V. Indebtedness” means, at any date, (a) the sum for the
European J.V. and its Consolidated Subsidiaries at such date, without
duplication, of (i) all Indebtedness (other than obligations in respect of Swap
Agreements) that is included on the European J.V.’s consolidated balance sheet,
(ii) all Capitalized Lease Obligations, (iii) all synthetic lease financings and
(iv) all Qualified Receivables Transactions, minus (b) the Cash Amount, all
determined in accordance with GAAP. For purposes of computing Consolidated Net
J.V. Indebtedness, (A) the amount of any synthetic lease financing shall equal
the amount that would be capitalized in respect of such lease if it were a
Capitalized Lease Obligation, (B) Indebtedness owing by the European J.V. or any
of its Consolidated Subsidiaries to Goodyear or any of its Consolidated
Subsidiaries shall be disregarded and (C) the “Cash Amount” shall mean the sum
of (i) the aggregate amount of cash and Temporary Cash Investments in excess of
$100,000,000 held at such time by the European J.V. and its Consolidated
Subsidiaries, (ii) the aggregate amount of cash and Temporary Cash Investments
in excess of $150,000,000 held at such time by Goodyear and its Consolidated
Subsidiaries that are US Subsidiaries and (iii) if at such date the requirements
of Section 6.09 of the First Lien Agreement do not apply and the conditions to
borrowing under the First Lien Agreement are met, the amount equal to the
difference between (1) the lesser of (x) the Borrowing Base (as defined in the
First Lien Agreement) and (y) the aggregate amount of the Commitments (as
defined in the First Lien Agreement) in effect at such time under the First Lien
Agreement minus (2) the aggregate amount of the Credit Exposures (as defined in
the First Lien Agreement) at such time. For purposes of Section 6.09,
Consolidated Net J.V. Indebtedness will be determined in Euros based upon the
Exchange Rate in effect on the last day of the applicable period.

 

179



--------------------------------------------------------------------------------

“Consolidation” means, in the case of Goodyear, unless the context otherwise
requires, the consolidation of (1) in the case of Goodyear, the accounts of each
of the Restricted Subsidiaries with those of Goodyear and (2) in the case of a
Restricted Subsidiary the accounts of each Subsidiary of such Restricted
Subsidiary that is a Restricted Subsidiary with those of such Restricted
Subsidiary, in each case in accordance with GAAP consistently applied; provided,
however, that “Consolidation” will not include consolidation of the accounts of
any Unrestricted Subsidiary, but the interest of Goodyear or any Restricted
Subsidiary in an Unrestricted Subsidiary will be accounted for as an investment.
“Consolidation” means, in the case of the European J.V., unless the context
otherwise requires, the consolidation of (1) in the case of the European J.V.,
the accounts of each of the Restricted J.V. Subsidiaries with those of the
European J.V. and (2) in the case of a Restricted J.V. Subsidiary, the accounts
of each Subsidiary of such Restricted J.V. Subsidiary that is a Restricted J.V.
Subsidiary with those of such Restricted J.V. Subsidiary, in each case in
accordance with GAAP consistently applied; provided, however, that
“Consolidation” will not include consolidation of the accounts of any J.V.
Subsidiary that is an Unrestricted Subsidiary, but the interest of the European
J.V. or any Restricted J.V. Subsidiary in any such Unrestricted Subsidiary will
be accounted for as an investment. The term “Consolidated” has a correlative
meaning.

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event:

 

(a)

matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

 

(b)

is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock convertible or exchangeable solely at the option of Goodyear or a
Restricted Subsidiary; provided, however, that any such conversion or exchange
shall be deemed an Incurrence of Indebtedness or Disqualified Stock, as
applicable); or

 

(c)

is redeemable at the option of the holder thereof, in whole or in part;

in the case of each of clauses (a), (b) and (c), on or prior to 180 days after
the Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” occurring prior to the
date that is 180 days after the Maturity Date shall not constitute Disqualified
Stock if the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable in any material respect to the holders of
such Capital Stock than the provisions of section 4.06 and section 4.08 of
(i) the 2010 Indenture, (ii) the 2012 Indenture or (iii) the 2013 Indenture;
provided further, however, that if such Capital Stock is issued to any employee
or to any plan for the benefit of employees of Goodyear or its Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by
Goodyear in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, retirement, death or disability.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified

 

180



--------------------------------------------------------------------------------

Stock were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Stock is to be determined pursuant to the Agreement; provided,
however, that if such Disqualified Stock could not be required to be redeemed,
repaid or repurchased at the time of such determination, the redemption,
repayment or repurchase price will be the book value of such Disqualified Stock
as reflected in the most recent financial statements of such Person.

“Effective Date” means the date on which the conditions specified in section
4.01 of the Agreement are satisfied (or waived in accordance with section 9.02
of the Agreement).

“European J.V.” means Goodyear Dunlop Tires Europe B.V., a private company with
limited liability incorporated under the laws of The Netherlands.

“Exchange Rate” means, on any day, with respect to US Dollars, Pounds Sterling
or any other currency in relation to Euros, the rate at which such currency may
be exchanged into Euros, as set forth at approximately 12:00 noon, London time,
on such day on the Reuters World Currency Page for US Dollars, Pounds Sterling
or such other currency, as applicable. In the event that any such rate does not
appear on the applicable Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
European J.V. or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent, at or about 11:00 a.m., London time, on such date for the
purchase of Euros for delivery two (2) Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the European J.V., may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Existing Credit Agreement” means the Amended and Restated Revolving Credit
Agreement dated as of April 20, 2011, as amended, among Goodyear, the European
J.V., GDTG, Lux Tires, the lenders party thereto, J.P. Morgan Europe Limited, as
administrative agent for the Lenders, and JPMorgan Chase Bank, N.A., as
collateral agent for the Lenders, as in effect immediately prior to the
effectiveness of Transactions to occur on the Effective Date and prior to its
amendment and restatement in the form hereof.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as such price is,
unless specified otherwise in this Agreement, determined in good faith by a
Financial Officer of Goodyear or by the Board of Directors.

“GAAP” means generally accepted accounting principles in the United States, or,
when reference is made to financial statements of a Person organized under the
laws of a jurisdiction outside of the United States, generally accepted
accounting principles in such jurisdiction, except that all determinations made
under section 6.09 of the Agreement shall be made in accordance with generally
accepted accounting principles in the United States.

“Goodyear” means The Goodyear Tire & Rubber Company, an Ohio corporation.

 

181



--------------------------------------------------------------------------------

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(a)

to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

 

(b)

entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any obligation.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or raw materials
hedge agreement.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary. The term “Incurrence” when used as a noun shall
have a correlative meaning. The accretion of principal of a non-interest bearing
or other discount security shall not be deemed the Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person on any date of determination,
without duplication:

 

(a)

the principal of and premium (if any) in respect of indebtedness of such Person
for borrowed money;

 

(b)

the principal of and premium (if any) in respect of obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;

 

(c)

all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bank guarantee, bankers’ acceptance or similar credit
transaction (other than obligations with respect to letters of credit, bank
guarantees, Trade Acceptances or similar credit transactions securing
obligations (other than obligations described in clauses (a), (b), and (e))
entered into in the ordinary course of business of such Person to the extent
such letters of credit, bank guarantees, Trade Acceptances or similar credit
transactions are not drawn upon or, if and to the extent drawn upon, such
drawing is reimbursed no later than the tenth Business Day following payment on
the letter of credit, bank guarantee, Trade Acceptances or similar credit
transaction);

 

(d)

all obligations of such Person to pay the deferred and unpaid purchase price of
property or services (except Trade Payables), which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto or the completion of such services;

 

(e)

all Capitalized Lease Obligations and all Attributable Debt of such Person;

 

182



--------------------------------------------------------------------------------

(f)

the amount of all obligations of such Person with respect to the redemption,
repayment, or other repurchase of any Disqualified Stock or, with respect to any
Subsidiary of such Person, any Preferred Stock (but excluding, in each case, any
accrued and unpaid dividends);

 

(g)

all Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; provided, however,
that the amount of Indebtedness of such Person shall be the lesser of:

 

  (1)

the Fair Market Value of such asset at such date of determination and

 

  (2)

the amount of such Indebtedness of such other Persons;

 

(h)

Hedging Obligations of such Person; and

 

(i)

all obligations of the type referred to in clauses (a) through (h) of other
Persons for the payment of which such Person is responsible or liable, directly
or indirectly, as obligor, guarantor or otherwise, including by means of any
Guarantee.

Notwithstanding the foregoing, in connection with the purchase by Goodyear or
any Restricted Subsidiary of any business, the term “Indebtedness” shall exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

“JPMEL” means J.P. Morgan Europe Limited, and its successors.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Goodyear or any of its Subsidiaries
pursuant to which Goodyear or any of its Subsidiaries may sell, convey or
otherwise transfer to:

 

(a)

a Receivables Entity (in the case of a transfer by Goodyear or any of its
Subsidiaries); or

 

(b)

any other Person (in the case of a transfer by a Receivables Entity);

or may grant a security interest in, any accounts receivable (whether now
existing or arising in the future) of Goodyear or any of its Subsidiaries, and
any assets related thereto, including without limitation, all collateral
securing such accounts receivable, all contracts and all Guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable; provided however,
that the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by a Financial
Officer of Goodyear); and provided further, however, that no such transaction or
series of transactions shall be a Qualified Receivables Transaction if any of
the accounts receivable

 

183



--------------------------------------------------------------------------------

subject thereto is or would absent such transaction or series of transactions
otherwise be subject to a Lien securing any European Bank Indebtedness.

The grant of a security interest in any accounts receivable of Goodyear or any
of its Restricted Subsidiaries to secure Bank Indebtedness shall not be deemed a
Qualified Receivables Transaction.

“Receivables Entity” means a (a) Wholly Owned Subsidiary of Goodyear which is a
Restricted Subsidiary and which is designated by the Board of Directors (as
provided below) as a Receivables Entity or (b) another Person engaging in a
Qualified Receivables Transaction with Goodyear or a Subsidiary of Goodyear
which Person engages in the business of the financing of accounts receivable,
and in either of clause (a) or (b):

 

  (1)

no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

 

  (A)

is Guaranteed by Goodyear or any Subsidiary of Goodyear (excluding Guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings);

 

  (B)

is recourse to or obligates Goodyear or any Subsidiary of Goodyear in any way
other than pursuant to Standard Securitization Undertakings; or

 

  (C)

subjects any property or asset of Goodyear or any Subsidiary of Goodyear,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

 

  (2)

which is not an Affiliate of Goodyear or with which neither Goodyear nor any
Subsidiary of Goodyear has any material contract, agreement, arrangement or
understanding other than on terms which Goodyear reasonably believes to be no
less favorable to Goodyear or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of Goodyear; and

 

  (3)

to which neither Goodyear nor any Subsidiary of Goodyear has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by furnishing to the Administrative Agent a certified copy
of the resolution of the Board of Directors giving effect to such designation
and a certificate of a Financial Officer certifying that such designation
complied with the foregoing conditions.

“Restricted J.V. Subsidiary” means any J.V. Subsidiary that is a Restricted
Subsidiary.

“Restricted Subsidiary” means any Subsidiary of Goodyear other than an
Unrestricted Subsidiary.

“Sale/Leaseback Transaction” means an arrangement relating to property, plant
and equipment now owned or hereafter acquired by Goodyear or a Restricted
Subsidiary whereby Goodyear or a Restricted Subsidiary transfers such property
to a Person and Goodyear or such Restricted Subsidiary leases it from such
Person other than (i) leases between Goodyear and a Restricted Subsidiary or
between Restricted Subsidiaries or (ii) any such transaction entered into with
respect to any property, plant and equipment or any improvements thereto at the
time of, or within 180 days after, the acquisition or completion of

 

184



--------------------------------------------------------------------------------

construction of such property, plant and equipment or such improvements (or, if
later, the commencement of commercial operation of any such property, plant and
equipment), as the case may be, to finance the cost of such property, plant and
equipment or such improvements, as the case may be.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Goodyear or any Subsidiary of Goodyear
which, taken as a whole, are customary in an accounts receivable transaction.

“Subsidiary” means any subsidiary of Goodyear.

“Swap Agreement” means any agreement in respect of any Hedging Obligations.

“Temporary Cash Investments” means any of the following:

 

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, the United Kingdom,
the Kingdom of the Netherlands, the French Republic, the Federal Republic of
Germany or the Grand Duchy of Luxembourg (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of such sovereign), in
each case maturing within one year from the date of acquisition thereof;

 

(b)

investments in commercial paper maturing within 270 days from the date of
acquisition thereof, and having, at such date of acquisition, not less than two
of the following ratings: A2 or higher from Standard & Poor’s, P2 or higher from
Moody’s and F2 or higher from Fitch;

 

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof and issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any commercial bank organized under the laws of the United States of
America or any state thereof which has (i) not less than two of the following
short-term deposit ratings: A1 from Standard & Poor’s, P1 from Moody’s and F1
from Fitch, and (ii) a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution described in clause (c) above;

 

(e)

money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii) have not less than two of the
following ratings: AAA from Standard & Poor’s, Aaa from Moody’s and AAA from
Fitch and (iii) have portfolio assets of at least $3,000,000,000;

 

(f)

investments of the type and maturity described in clauses (b) through (e) of
foreign obligors, which investments or obligors have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies (and with
respect to clause (e), are not required to comply with the Rule 2a-7 criteria);

 

(g)

investments of the type and maturity described in clause (c) in any obligor
organized under the laws of a jurisdiction other than the United States that
(i) is a branch or subsidiary of a Lender or the ultimate parent company of a
Lender under any of the Credit Facilities Agreements (but only if such Lender
meets the ratings and capital, surplus and undivided profits requirements of
such

 

185



--------------------------------------------------------------------------------

 

clause (c)) or (ii) carries a rating at least equivalent to the rating of the
sovereign nation in which it is located; and

 

(h)

in the case of any Foreign Subsidiary, (i) marketable direct obligations issued
or unconditionally guaranteed by the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business or issued by an agency of
such sovereign nation and backed by the full faith and credit of such sovereign
nation, in each case maturing within one year from the date of acquisition, so
long as the indebtedness of such sovereign nation has not less than two of the
following ratings: A or higher from Standard & Poor’s, A2 or higher from Moody’s
and A or higher from Fitch or carries an equivalent rating from a comparable
foreign rating agency, and (ii) other investments of the type and maturity
described in clause (c) in obligors organized under the laws of a jurisdiction
other than the United States in any country in which such Foreign Subsidiary is
located, provided, however, that the investments permitted under this subclause
(ii) shall be made in amounts and jurisdictions consistent with Goodyear’s
policies governing short-term investments.

“Unrestricted Subsidiary” means:

 

(a)

any Subsidiary of Goodyear that at the time of determination shall be designated
an Unrestricted Subsidiary by the Board of Directors in the manner provided
below and

 

(b)

any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of Goodyear (including any
newly acquired or newly formed Subsidiary of Goodyear) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or owns or holds any Lien on any property of, Goodyear
or any other Subsidiary of Goodyear that is not a Subsidiary of the Subsidiary
to be so designated; provided, however, that either:

 

(a)

the Subsidiary to be so designated has total Consolidated assets of $1,000 or
less; or

 

(b)

if such Subsidiary has total Consolidated assets greater than $1,000, then such
designation would be permitted under section 6.02 of the Agreement.

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation:

 

(a)

(1) Goodyear could Incur $1.00 of additional Indebtedness under Section 6.01(a)
of the Agreement or (2) the Consolidated Coverage Ratio (as defined in the
Agreement) for Goodyear and its Restricted Subsidiaries would be greater after
giving effect to such designation than before such designation and

 

(b)

no Default shall have occurred and be continuing.

Any such designation of a Subsidiary as a Restricted Subsidiary or Unrestricted
Subsidiary by the Board of Directors shall be evidenced to the Administrative
Agent by promptly furnishing to the Administrative Agent a copy of the
resolution of the Board of Directors giving effect to such designation and a
certificate of a Financial Officer certifying that such designation complied
with the foregoing provisions.

 

186



--------------------------------------------------------------------------------

All other terms capitalized in this Schedule 14 and not defined shall be deemed
to have the meaning in the Agreement. Terms in this Schedule 14 relating to
Article 13.3(xv) of the General Master Purchase Agreement shall be deemed
amended, for the purposes of the General Master Purchase Agreement, from time
upon the amendment of the Agreement.

 

187



--------------------------------------------------------------------------------

SCHEDULE 15

[RESERVED]

[Intentionally left blank]

 

188



--------------------------------------------------------------------------------

SCHEDULE 16

CALCULATION FORMULAE OF THE DISCOUNT RESERVE AND OF THE

ASSIGNMENT COSTS

SCHEDULE 16A CALCULATION OF THE DISCOUNT RESERVE

 

1.

Discount Reserve

The computation of the Discount Reserve to be made for each Funded Settlement
Date:

 

  -

in the case of the French Receivables Purchase Agreement, as referred to in
schedule 2.2 thereto;

 

  -

in the case of the German Receivables Purchase Agreement, as referred to in
schedule 3.2 thereto;

 

  -

in the case of the Spanish Receivables Purchase Agreement, as referred to in
schedule 4.2 thereto;

 

  -

in the case of the UK Receivables Purchase Agreement, as referred to in schedule
2 thereto;

shall be made as follows:

Discount Reserve = Program Fees Component + Interest Component + Servicing Fees

Component.

For such purpose:

 

1.1

“Program Fees Component” means the “Estimated Recurring Program Fees” weighted
by the DSO Component,

where:

 

  -

the “Estimated Recurring Program Fees” is equal to the sum of the items detailed
in section 2 below;

 

  -

“DSO Component” means 2 * DSO / 360;

 

  -

“DSO” means the Day Sales Outstanding of the Outstanding Amount of Sold
Receivables purchased by the Purchaser and of the Outstanding Amount of
Refinanced Sold Receivables purchased by the Italian Issuer as of the next
Funded Settlement Date, as determined by the Agent as of the last audit of the
Sellers’ account receivables and of the Italian Seller’s account receivables;

 

189



--------------------------------------------------------------------------------

  -

“Day Sales Outstanding” means:

 

  -

with respect to each Seller: the ratio between (i) the Outstanding Amount of
Sold Receivables(m) and (ii) the sum of Turnover(m) + Turnover(m-1)
+Turnover(m-2), divided by 90;

 

  -

with respect to the Italian Seller: the ratio between (i) the Outstanding Amount
of Refinanced Sold Receivables(m) and (ii) the sum of Italian Turnover(m) +
Italian Turnover(m-1) + Italian Turnover(m-2), divided by 90.

 

  -

“Italian Turnover(m) “ means the aggregated gross Refinanced Sold Receivables
sold during the relevant period VAT included.

 

  -

“Turnover(m) “ means the aggregated gross Sold Receivables sold during the
relevant period VAT included.

 

1.2

“Interest Component” means EURIBOR * 1.5 * Purchaser’s Funding as of the
previous Funded Settlement Date * DSO Component; with the EURIBOR 1 month known
on the Business Day immediately preceding the Information Date preceding the
relevant Calculation Date.

 

1.3

“Servicing Fees Component” means the servicing fee payable annually to the Agent
(VAT included) + an amount equal to the standby servicing fee (VAT included)
(whether or not such fee is due and payable) + CREDIT AGRICOLE LEASING &
FACTORING annual audit fee (VAT included) + an amount equal to the back-up
servicing fee provision (VAT included) (whether or not such fee is due and
payable) + an amount equal to Italian back-up stand-by servicing fee (VAT
included) (whether or not such fee is due and payable) + an amount equal to
Italian back-up servicing fee provision (VAT included) (whether or not such fee
is due and payable) + Data Escrow Agent fee (VAT included) (whether or not such
fee is due and payable); as detailed in section 3 below.

 

2.

Details of the Program Fees Component

The “Estimated Recurring Program Fees” are equal to the sum of the following
items:

 

2.1

The costs of ESTER and the Deposit Bank, being the sum of:

 

  -

for the margin of ESTER FINANCE (the “Margin”), € 30,000 per annum, and

 

  -

for the Deposit Fee due to the Depositor, € 20,000 per annum.

 

2.2

The management costs of the FCT, equal to € 50,000 per annum, which includes
recovery and custody fees.

 

2.3

The costs of LMA, or, if CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK is
exercising its Fund Subscription Option, the costs of CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK equal to:

 

  -

the Applicable Drawing Margin (as defined in the LMA/CACIB Costs Letter) of the
relevant Liquidity Agreement in accordance with the provisions of the CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK/LMA costs letter (the

 

190



--------------------------------------------------------------------------------

 

“LMA/CACIB Costs Letter”) executed on the 2018 Amendment Date between the
Purchaser and the Centralising Unit, as may be amended and/or supplemented;

 

  -

multiplied by the amount of the relevant Liquidity Agreement delivered to LMA
for such period of funding.

 

2.4

The costs of MAGENTA, equal to:

 

  -

the sum of (i) Reference Issuer’s Management Fee (as defined in the MAGENTA
Costs Letter) and (ii) the Applicable Drawing Margin (as defined in the MAGENTA
Costs Letter) of the relevant Liquidity Agreement, both in accordance with the
provisions of the MAGENTA costs letter (the “MAGENTA Costs Letter”) executed on
the 2018 Amendment Date between the Purchaser and the Centralising Unit, as may
be amended and/or supplemented;

 

  -

multiplied by the amount of the liquidity line delivered to MAGENTA for such
period of funding.

 

3

Details of the Servicing Fee Component

The servicing, back up servicing and Data Escrow Agent fees component of the
Discount Reserve is equal to the sum of the following items:

 

  -

€ 430,000 relating to the standby back-up servicing fee (VAT included) (whether
or not such fee is due and payable) and to the audit fees (VAT included),

 

  -

€ 125,000 relating to the servicing fee of CREDIT AGRICOLE LEASING & FACTORING
(VAT included),

 

  -

€ 0 relating to the provision for back-up servicing activation (VAT included)
(whether or not such fee is due and payable) (until the occurrence of a
Collection Rating Trigger Event), or € 1,500,000 (as from the occurrence of a
Collection Rating Trigger Event),

 

  -

€ 7,500 relating to the fee to be paid to the Data Escrow Agent (VAT included)
(whether or not such fee is due and payable).

The total of the servicing, back up servicing and Data Escrow Agent fees
component is equal to € 562,500 (until the occurrence of a Collection Rating
Trigger Event), or € 2,062,500 (as from the occurrence of a Collection Rating
Trigger Event).

 

191



--------------------------------------------------------------------------------

SCHEDULE 16B CALCULATION OF THE ASSIGNMENT COSTS

The assignment costs payable by the Purchaser on each Funded Settlement Date:

 

  -

in the case of the French Receivables Purchase Agreement, as referred to in
schedule 2 thereto;

 

  -

in the case of the German Receivables Purchase Agreement, as referred to in
schedule 3 thereto;

 

  -

in the case of the UK Receivables Purchase Agreement, as referred to in schedule
2 thereto;

 

  -

in the case of the Spanish Receivables Purchase Agreement, as referred to in
schedule 2 thereto;

are the sum of the following costs (“Assignment Costs”):

 

1.

Costs of ESTER

 

  -

€ 30,000 /12 (relating to the Margin of the Purchaser (costs invoiced to the
Purchaser by banks holding the Purchaser’s Collection Accounts will be added to
this amount when paid by the Purchaser));

 

  -

€ 20,000 /12 (relating to the Deposit Fee of the Depositor).

 

2.

Costs of the FCT

 

  -

€ 4,166.67 (relating to the management costs of the FCT (including recovery and
custody fees).

 

3.

Costs of LMA or CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

The costs of LMA or, if CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK is
exercising its Fund Subscriber Option and as long as it has not rescinded the
exercise thereof, the costs of CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
shall be calculated, respectively, in accordance with the provisions of the
CACIB/LMA costs letter (the “CACIB/LMA Costs Letter”) executed on the 2018
Amendment Date between, among others, the Purchaser and the Centralising Unit,
as may be amended and/or supplemented from time to time.

 

4.

Costs of MAGENTA

The costs of MAGENTA shall be calculated in accordance with the provisions of
the MAGENTA costs letter (the “MAGENTA Costs Letter”) executed on the 2018
Amendment Date between, among others, the Purchaser and the Centralising Unit,
as may be amended and/or supplemented from time to time.

 

192



--------------------------------------------------------------------------------

SCHEDULE 16C CALCULATION OF THE DISCOUNT RATE

On each Funded Settlement Date, the Discount Rate shall be the result of the
following formula:

[(Program Fees Component + Interest Component + Servicing Fees Component)

*

(Outstanding Amount of Remaining Purchasable Receivables + Outstanding Amount of
Refinanced Remaining Purchasable Receivables + Outstanding Amount of Originated
Ongoing Purchasable Receivables + Outstanding Amount of Refinanced Originated
Ongoing Receivables)

/

(Outstanding Amount of Sold Receivables + Outstanding Amount of Refinanced Sold
Receivables)

+

(Subordinated Deposit Fee Component + Complementary Deposit Fee Component)

-

(Refinanced Discount Amount)

/

(Outstanding Amount of Remaining Purchasable Receivables + Outstanding Amount of
Originated Ongoing Purchasable Receivables)

Where:

 

1.

Subordinated Deposit Fee Component is equal to: Subordinated Deposit Fee *
(Outstanding Amount of Refinanced Remaining Purchasable Receivables +
Outstanding Amount of Originated Refinanced Ongoing Purchasable Receivables).

Subordinated Deposit Fees = (€ 104,000 * Refinanced DSO Component / Outstanding

Amount of Refinanced Sold Receivables as of such Funded Settlement Date)

 

2.

Complementary Deposit Fee Component is equal to: Complementary Deposit Fee *
(Outstanding Amount of Refinanced Remaining Purchasable Receivables +
Outstanding Amount of Originated Refinanced Ongoing Purchasable Receivables)

Complementary Deposit Fees = € 36,000 * Refinanced DSO Component / Outstanding

Amount of Refinanced Sold Receivables as of such Funded Settlement Date

 

3.

Refinanced Discount Amount = (Refinanced Discount Rate as of the penultimate
Funded Settlement Date x (Outstanding Amount of Originated Refinanced Ongoing
Purchasable Receivables + the Outstanding Amount of Refinanced New Non Allocated
Cash)) + (Refinanced Discount Rate as of such Settlement Date x Outstanding
Amount of Refinanced Remaining Purchasable Receivables).

 

193



--------------------------------------------------------------------------------

With “Refinanced New Non Allocated Cash” means, on any Settlement Date, any
Refinanced Non Allocated Cash which is recorded in the Italian Seller’s
accounting system and which has not previously been reported by the Italian
Seller before the Assessment Date preceding such Settlement Date.

On each Funded Settlement Date, the Refinanced Discount Rate shall be calculated
as the sum of: Refinanced Program Fee Component + Refinanced Servicing Fees
Component + Refinanced Provision for Financing.

 

3.1

Refinanced Program Fee Component = €54,000 * Refinanced DSO Component /
Outstanding Amount of Refinanced Sold Receivables as of such Funded Settlement
Date,

where:

 

  -

Refinanced DSO Component is equal to Refinanced DSO / 360,

 

  -

Refinanced DSO (“Day Sales Outstanding”) means, in relation to the refinanced
portfolio, the ratio between (i) the Outstanding Amount of Refinanced Sold
Receivables(m) and (ii) the sum of Italian Turnover(m) + Italian Turnover(m-1) +
Italian Turnover(m-2), divided by 90.

 

3.2

Refinanced Servicing Fees Component shall be equal to:

 

  -

€100,000 relating to the annual audit and servicing fees (VAT included) (whether
or not such fee is due and payable), divided by the Outstanding Amount of
Refinanced Sold Receivables as of such Funded Settlement Date, and

 

  -

€0 relating to the provision for standby back-up servicing fee of the Agent (VAT
included) (whether or not such fee is due and payable), until the occurrence of
a Collection Rating Trigger Event or € 500,000 as from the occurrence of a
Collection Rating Trigger Event.

 

3.3

Refinanced Provision for Financing = (EURIBOR + a spread of 235 bps) * the
Refinanced DSO Component,

with EURIBOR designating the EURIBOR 1 month known on the Business Day
immediately preceding the Information Date preceding the relevant Calculation
Date.

 

194



--------------------------------------------------------------------------------

SCHEDULE 17

FORM OF NOTICE FOR MAXIMUM AMOUNT OF THE PURCHASER’S FUNDING

[Letterhead of the Centralising Unit]

 

ESTER FINANCE TITRISATION

12 place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,

France

  

CREDIT AGRICOLE LEASING & FACTORING

12, place des Etats-Unis

CS 20001

92548 Montrouge Cedex

France

To: [___]

  

To: [___]

  

United Kingdom, [___]

 

RE :

MAXIMUM AMOUNT OF THE PURCHASER’S FUNDING

Dear Madams and Sirs,

We refer to the General Master Purchase Agreement (the “GMPA”) dated 10 December
2004 as amended and restated from time to time.

Pursuant to Article 7.1.2 of the GMPA, we hereby indicate you the Maximum Amount
of the Purchaser’s Funding between [___] and [___] shall be [___] €

Terms defined herein shall have the same meaning as in the GMPA unless the
context requires otherwise.

Yours faithfully,

By: ………………………………..

Title: ………………………………

 

195



--------------------------------------------------------------------------------

SCHEDULE 18

LIST OF THE COLLECTION ACCOUNTS (AS OF THE 2018 AMENDMENT DATE)

 

Seller

 

  

Bank

  

Account IBAN

  

                             

French Seller

  

Credit Agricole

  

FR76 3148 9000 1000 2177 5423 347

  

German Seller

  

Deutsche Bank

  

DE03 5007 0010 0093 6997 00

     

Deutsche Bank

  

DE61 5067 0009 0040 0424 00

     

Commerzbank

  

DE90 5064 0015 0232 7013 00

     

Commerzbank

  

DE25 5064 0015 0232 7500 00

  

Spanish Seller

  

Deutsche Bank

  

ES32 0019 0030 6140 1021 2592

     

Banesto

  

ES61 0030 1041 2300 0185 5271

  

UK Seller

  

Deutsche Bank

  

GB34 DEUT 4050 8119 5612 01

     

Barclays

  

GB52 BARC 2097 7860 4952 12

  

Italian Seller

  

UniCredit

  

IT10 K020 0805 3640 0003 0036 766

     

BNL

  

IT59 B010 0503 2180 0000 0034 990

     

Monte Paschi

  

IT98 N010 3049 6300 0000 0300 107

     

Siena

     

 

196



--------------------------------------------------------------------------------

SCHEDULE 19

DATA PROCESSING

 

1.

Each Seller shall ensure that Personal Data are processed strictly in connection
with the purposes set out in the Agreement, i.e. for the purposes of
administering and/or managing the relevant Sold Receivables.

 

2.

Each Seller shall ensure that Personal Data are only processed on documented
instructions from the Purchaser including with regard to transfer of Personal
Data to a third country, unless required to do so by mandatory law. Each Seller
shall inform the Purchaser if it becomes aware of an instruction that, in its
opinion, infringes Data Protection Laws. Each Seller shall ensure that any
employees authorized to process Personal Data in relation with the Agreement
have committed themselves to confidentiality or shall be under an appropriate
statutory obligation of confidentiality.

 

3.

Each Seller shall ensure that appropriate technical and organizational security
measures are implemented to protect Personal Data against any Data Breach; the
Seller shall take and maintain all necessary technical and organizational
matters for the protection of personal data, provided that such measures shall
take into account the state of the art, the costs of implementation and the
nature, scope, context and purposes of processing, as well as the risk of
varying likelihood and severity for the rights and freedoms of natural persons,
so as to ensure a level of security appropriate to the risks represented by the
processing and the nature of the data to be protected. The measures specifically
taken in this regard include, among others, the following:

 

  (i)

pseudonymization and encryption of the Personal Data;

 

  (ii)

means to ensure the long-term confidentiality, integrity, availability and
robustness of the systems and services related to the processing;

 

  (iii)

means to restore the availability of and access to the Personal Data within
appropriate time limits in the event of a physical or technical incident; and

 

  (iv)

a procedure to regularly test, analyze and evaluate the effectiveness of
technical and organizational measures to ensure the security of the processing.

 

4.

No Seller shall engage a processor for the processing of Personal Data under the
Agreement without prior written authorization of the Purchaser. In the case of
such authorization, the relevant Seller shall inform the Purchaser of any
intended changes concerning the addition or replacement of processors and
conclude a written agreement with such processor containing the same data
protection obligations as set out in this Agreement.

 

5.

Each Seller shall cooperate with the Purchaser and assist the Purchaser in
satisfying its legal obligations related to the processing of Personal Data and
for the fulfilment of any of its obligations to respond data subjects’ requests
regarding the exercise of their rights or to any request or order

 

197



--------------------------------------------------------------------------------

 

from a data protection supervisory authority in relation with the Agreement, to
the extent such cooperation is not prohibited by applicable mandatory laws.

 

6.

Each Seller shall cooperate with the Purchaser to demonstrate compliance with
its obligations laid down in Articles 32 to 36 of the GDPR and in this SCHEDULE
19.

 

7.

Personal Data shall not be kept longer than strictly necessary for the
performance of the missions stated in the Agreement. If not set otherwise, the
retention term shall be limited to the duration of the Agreement.

 

8.

In case of Data Breach, each Seller shall without undue delay and, not later
than 24 hours after having become aware of it, notify the Purchaser in writing
such Data Breach.

 

9.

At reasonable request of the Purchaser, each Seller shall submit its data
processing facilities for audit of the data processing activities covered by
this Agreement which shall be carried out by the Purchaser or a third-party
auditor in possession of the required professional qualifications bound by a
duty of confidentiality selected by the Purchaser.

 

10.

Each Seller warrants that it has no reason to believe that any laws or
regulations prevent it from fulfilling its obligations under this Agreement.

 

11.

Each Seller acknowledges and accepts any transfer of such Personal Data outside
the European Economic Area is subject to:

 

  (i)

the prior information of the Purchaser at least three (3) months before such
transfer; and

 

  (ii)

the prior written authorization of the Purchaser; and

 

  (iii)

the execution between the Parties of EU Standard Contractual Clauses or any
other alternative means recognized by the applicable Data Protection Laws;

provided that the Purchaser hereby authorizes any transfer of such Personal Data
to the Centralising Unit following any departure by the United Kingdom from the
European Economic Area subject, solely, to the execution between each Seller and
the Centralising Unit of EU Standard Contractual Clauses or any other
alternative means recognized by the applicable Data Protection Laws.

 

12.

For the purposes of this SCHEDULE 19 (Data processing):

 

  (i)

“Data Breach” means any accidental, unlawful or unauthorised destruction, loss,
alteration, disclosure of, or access to, or any unauthorised or unlawful
processing of, in each case of any Personal Data;

 

  (ii)

“Data Protection Authority” means each person having regulatory or supervisory
authority over the processing of Personal Data in connection with this Agreement
and any of the other Transaction Documents;

 

  (iii)

“Data Protection Laws” means, to the extent applicable to the Parties from time
to time:

 

198



--------------------------------------------------------------------------------

  (a)

the General Data Protection Regulation (EU) 2016/679 of the European Parliament
and of the Council of 27 April 2016 on the protection of natural persons with
regard to the processing of personal data and on the free movement of such data,
and any data protection legislation in any EU Member State which implements the
General Data Protection Regulation or is, or is intended to be, materially
equivalent to the General Data Protection Regulation; and

 

  (b)

all other applicable laws relating to or impacting on the processing of Personal
Data and privacy;

 

  (iv)

“Personal Data” means any information of whatever nature satisfying the
definition of ‘personal data’ in the Data Protection Laws processed under this
Agreement or any of the other Transaction Documents.

Furthermore, terms defined in the General Data Protection Regulation have the
same meanings in this SCHEDULE 19 (Data processing).

 

199